Exhibit 10.1

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of

February 20, 2020

 

 

PIER 1 IMPORTS (U.S.), INC.

as Borrower

THE FACILITY GUARANTORS NAMED HEREIN

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

and

PATHLIGHT CAPITAL LP,

as ABL Term Loan Agent

and

THE LENDERS NAMED HEREIN

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Amount and Terms of Credit

     3

SECTION 1.01

  Definitions.      3

SECTION 1.02

  Terms Generally.      58

SECTION 1.03

  Accounting Terms; GAAP.      59

SECTION 1.04

  [Reserved].      59

SECTION 1.05

  Times of Day.      59

SECTION 1.06

  Letter of Credit Amounts.      59

SECTION 1.07

  Timing of Performance.      59

SECTION 1.08

  Divisions.      59

ARTICLE II Amount and Terms of Credit

     60

SECTION 2.01

  Commitment of the Lenders.      60

SECTION 2.02

  [Reserved].      61

SECTION 2.03

  Reserves; Changes to Reserves.      61

SECTION 2.04

  Making of Loans.      61

SECTION 2.05

  Overadvances.      63

SECTION 2.06

  Swingline Loans.      63

SECTION 2.07

  Notes.      64

SECTION 2.08

  Interest on Loans.      65

SECTION 2.09

  Conversion and Continuation of Revolving Credit Loans.      65

SECTION 2.10

  Alternate Rate of Interest for Loans.      66

SECTION 2.11

  Change in Legality.      67

SECTION 2.12

  Default Interest.      68

SECTION 2.13

  Letters of Credit.      68

SECTION 2.14

  Increased Costs.      72

SECTION 2.15

  Optional Termination or Reduction of Commitments.      74

SECTION 2.16

  Optional Prepayment of Loans; Reimbursement of Lenders.      74

SECTION 2.17

  Mandatory Prepayment; Commitment Termination; Cash Collateral.      76

SECTION 2.18

  Cash Management.      79

SECTION 2.19

  Fees.      82

SECTION 2.20

  Maintenance of Loan Account; Statements of Account.      83

 

ii



--------------------------------------------------------------------------------

SECTION 2.21

  Payments.      83

SECTION 2.22

  Settlement Amongst Lenders.      85

SECTION 2.23

  Taxes.      86

SECTION 2.24

  Mitigation Obligations; Replacement of Lenders.      91

SECTION 2.25

  Super Priority Nature of Obligations and Collateral Agent’s Liens; Payment of
Obligations.      92

SECTION 2.26

  Defaulting Lenders.      92

ARTICLE III Representations and Warranties

     94

SECTION 3.01

  Organization; Powers.      95

SECTION 3.02

  Authorization; Enforceability.      95

SECTION 3.03

  Governmental Approvals; No Conflicts.      95

SECTION 3.04

  Financial Condition.      96

SECTION 3.05

  Properties.      96

SECTION 3.06

  Litigation and Environmental Matters.      97

SECTION 3.07

  Compliance with Laws and Agreements.      97

SECTION 3.08

  Investment Company Status.      97

SECTION 3.09

  Taxes.      97

SECTION 3.10

  ERISA.      98

SECTION 3.11

  Disclosure.      99

SECTION 3.12

  Subsidiaries.      99

SECTION 3.13

  Insurance.      99

SECTION 3.14

  Labor Matters.      99

SECTION 3.15

  Security Documents.      100

SECTION 3.16

  Federal Reserve Regulations.      100

SECTION 3.17

  Bankruptcy Cases.      100

SECTION 3.18

  DDAs; Credit Card Arrangements.      102

SECTION 3.19

  Licenses; Permits.      102

SECTION 3.20

  Material Contracts.      102

SECTION 3.21

  OFAC; Sanctions.      102

ARTICLE IV Conditions

     103

SECTION 4.01

  Closing Date.      103

SECTION 4.02

  Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit.
     105

 

iii



--------------------------------------------------------------------------------

ARTICLE V Affirmative Covenants

     106

SECTION 5.01

  Financial Statements and Other Information.      106

SECTION 5.02

  Notices of Material Events.      109

SECTION 5.03

  Information Regarding Collateral.      111

SECTION 5.04

  Existence; Conduct of Business.      111

SECTION 5.05

  Payment of Obligations.      111

SECTION 5.06

  Maintenance of Properties.      112

SECTION 5.07

  Insurance.      112

SECTION 5.08

  Books and Records; Inspection and Audit Rights; Appraisals; Accountants.     
112

SECTION 5.09

  Physical Inventories.      113

SECTION 5.10

  Compliance with Laws.      114

SECTION 5.11

  Use of Proceeds and Letters of Credit.      114

SECTION 5.12

  Additional Subsidiaries.      114

SECTION 5.13

  Compliance with Terms of Leaseholds.      115

SECTION 5.14

  Material Contracts.      115

SECTION 5.15

  Further Assurances.      115

SECTION 5.16

  Approved Budget.      116

SECTION 5.17

  Required Milestones.      117

SECTION 5.18

  Collateral Updates.      117

SECTION 5.19

  Debtors’ Advisors.      118

SECTION 5.20

  Agents’ Advisors.      118

ARTICLE VI Negative Covenants

     118

SECTION 6.01

  Indebtedness and Other Obligations.      118

SECTION 6.02

  Liens.      118

SECTION 6.03

  Fundamental Changes.      119

SECTION 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions.      119

SECTION 6.05

  Asset Sales.      119

SECTION 6.06

  Restricted Payments; Certain Payments of Indebtedness.      120

SECTION 6.07

  Transactions with Affiliates.      120

SECTION 6.08

  Restrictive Agreements.      121

SECTION 6.09

  Amendment of Material Documents.      121

 

iv



--------------------------------------------------------------------------------

SECTION 6.10

  Bankruptcy Covenants.      121

SECTION 6.11

  Fiscal Year.      122

SECTION 6.12

  ERISA.      122

SECTION 6.13

  Environmental Laws.      123

SECTION 6.14

  Additional Subsidiaries.      123

ARTICLE VII Events of Default

     123

SECTION 7.01

  Events of Default.      123

SECTION 7.02

  Remedies on Default.      132

SECTION 7.03

  Application of Proceeds.      133

SECTION 7.04

  License; Access; Cooperation.      135

ARTICLE VIII The Agents

     135

SECTION 8.01

  Appointment and Administration by Administrative Agent.      135

SECTION 8.02

  Appointment of Collateral Agent.      136

SECTION 8.03

  Sharing of Excess Payments.      138

SECTION 8.04

  Agreement of Applicable Lenders.      138

SECTION 8.05

  Liability of Agents.      139

SECTION 8.06

  Notice of Default.      140

SECTION 8.07

  Credit Decisions.      140

SECTION 8.08

  Reimbursement and Indemnification.      141

SECTION 8.09

  Rights of Agents.      141

SECTION 8.10

  Notice of Transfer.      141

SECTION 8.11

  Successor Agents.      141

SECTION 8.12

  Relation Among the Lenders.      142

SECTION 8.13

  Reports and Financial Statements.      142

SECTION 8.14

  Agency for Perfection.      143

SECTION 8.15

  Collateral and Guaranty Matters.      143

SECTION 8.16

  Intercreditor Acknowledgment.      144

SECTION 8.17

  Debtor’s Advisors.      145

SECTION 8.18

  Reserves.      145

SECTION 8.19

  ABL Term Loan Agent.      146

ARTICLE IX Miscellaneous

     147

SECTION 9.01

  Notices.      147

SECTION 9.02

  Waivers; Amendments.      148

 

v



--------------------------------------------------------------------------------

SECTION 9.03

  Expenses.      154

SECTION 9.04

  Indemnity; Damage Waiver.      156

SECTION 9.05

  Successors and Assigns.      157

SECTION 9.06

  Survival.      160

SECTION 9.07

  Counterparts; Integration; Effectiveness.      161

SECTION 9.08

  Severability.      161

SECTION 9.09

  Right of Setoff.      162

SECTION 9.10

  Governing Law; Jurisdiction; Service of Process.      162

SECTION 9.11

  WAIVER OF JURY TRIAL.      163

SECTION 9.12

  Press Releases and Related Matters.      163

SECTION 9.13

  Headings.      163

SECTION 9.14

  Interest Rate Limitation.      163

SECTION 9.15

  Additional Waivers.      164

SECTION 9.16

  Confidentiality.      166

SECTION 9.17

  Patriot Act.      166

SECTION 9.18

  Foreign Asset Control Regulations.      167

SECTION 9.19

  Judgment Currency.      167

SECTION 9.20

  No Strict Construction.      168

SECTION 9.21

  Payments Set Aside.      168

SECTION 9.22

  No Advisory or Fiduciary Responsibility.      168

SECTION 9.23

  Acknowledgement Regarding Any Supported QFCs.      169

SECTION 9.24

  Keepwell.      170

SECTION 9.25

  ENTIRE AGREEMENT.      170

SECTION 9.26

  Intercreditor Agreement.      170

SECTION 9.27

  Conflicts.      171

SECTION 9.28

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      171

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Assignment and Acceptance Exhibit B:    Form of Customs
Broker Agreement Exhibit C:    Form of Notice of Borrowing Exhibit D:    Form of
Revolving Credit Note Exhibit D-1:    Form of FILO Note Exhibit D-2:    Form of
ABL Term Note Exhibit E:    Form of Swingline Note Exhibit F:    Form of Credit
Card Notification Exhibit G:    Form of Compliance Certificate Exhibit H:   
Form of Borrowing Base Certificate Exhibits I-1 through I-4:    Form of U.S. Tax
Compliance Certificates Exhibit J:    Interim Order Exhibit K:    Form of Budget
Variance Certificate and Approved Budget Variance Report

 

vii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:    Lenders and Commitments Schedule 1.2:    Facility Guarantors
Schedule 1.3:    Fiscal Months, Fiscal Quarters, Fiscal Years Schedule 1.4:   
Non-Material Domestic Subsidiaries Schedule 5.16    Approved Budget Schedule
5.17    Required Milestones

 

viii



--------------------------------------------------------------------------------

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This Senior Secured, Super-Priority Debtor-in-Possession Credit Agreement dated
as of February 20, 2020, is entered into among:

PIER 1 IMPORTS (U.S.), INC., a Delaware corporation with its principal executive
offices at 100 Pier 1 Place, Fort Worth, Texas 76102 (the “Borrower”);

THE FACILITY GUARANTORS identified on Schedule 1.2 hereof;

The LENDERS party hereto;

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties; and

PATHLIGHT CAPITAL LP, a Delaware limited partnership, as the ABL Term Loan Agent
(in such capacity including any successor thereto, the “ABL Term Loan Agent”).

W I T N E S S E T H:

WHEREAS, on February 17, 2020 (the “Petition Date”), (i) the Borrower, (ii) Pier
1 Imports, Inc., a Delaware corporation, (iii) Pier 1 Assets, Inc., a Delaware
corporation, (iv) Pier 1 Licensing, Inc., a Delaware corporation, (v) Pier 1
Holdings, Inc., a Delaware corporation, (vi) Pier 1 Services Company, a Delaware
statutory trust, (vii) Pier 1 Value Services, LLC, a Virginia limited liability
company, and (viii) PIR Trading, Inc., a Delaware corporation (collectively, the
“Debtors” and each individually, a “Debtor”), commenced (a) Chapter 11 Case Nos.
20-30804 through 20-30811, as administratively consolidated at Chapter 11 Case
No. 20-30805 (KRH) (collectively, the “Chapter 11 Cases” and each individually,
a “Chapter 11 Case”) with the United States Bankruptcy Court for the Eastern
District of Virginia (the “U.S. Bankruptcy Court”), and (b) following
commencement of the Chapter 11 Cases, a recognition proceeding commenced by Pier
1 Imports (U.S.) Inc. (as a foreign representative for the “Debtors” under the
Chapter 11 Cases) in Toronto, Ontario, Canada before the Ontario Superior Court
of Justice (the “Canadian Court”) under Part IV of the Companies’ Creditors
Arrangement Act (Canada) (together with the regulations promulgated thereunder
the “CCAA”) to recognize the Chapter 11 Cases as “foreign main proceedings” (the
“Canadian Recognitions Proceedings” together with the Chapter 11 Cases, the
“Bankruptcy Cases”). The Debtors continue to operate their businesses and manage
their properties as debtors and debtors-in-possession pursuant to Sections
1107(a) and 1108 of the Bankruptcy Code;

WHEREAS, prior to the Petition Date, the Pre-Petition Lenders (including the
Lenders) provided financing to the Borrower pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of June 2, 2017, by among the
Borrower, the facility guarantors party thereto, Bank of America, N.A., as
Pre-Petition Agent, Pathlight Capital Fund I LP, as Pre-Petition ABL Term Loan
Agent, the Pre-Petition Lenders, and the other parties thereto (as amended,
restated, modified, waived or supplemented through the date hereof, the
“Pre-Petition Credit Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, as of the close of business on February 14, 2020, the Pre-Petition
Lenders under the Pre-Petition Credit Agreement were owed: (i) $90,000,000 in
outstanding principal of Revolving Credit Loans (as such term is defined in the
Pre-Petition Credit Agreement); (ii) $15,000,000 in outstanding principal of
FILO Loans (as such term is defined in the Pre-Petition Credit Agreement); (iii)
$35,000,000 in outstanding principal of ABL Term Loans (as such term is defined
in the Pre-Petition Credit Agreement) and (iv) $47,263,210 in maximum aggregate
amounts available to be drawn under outstanding Letters of Credit (as such term
is defined in the Pre-Petition Credit Agreement), plus interest, fees, costs and
expenses and all other Pre-Petition Obligations owed or reimbursable under the
Pre-Petition Credit Agreement;

WHEREAS, the Borrower has requested, and, upon the terms and conditions set
forth in this Agreement, the Lenders have agreed to make available to the
Borrower, a senior secured, super-priority credit facility of up to
$256,043,540.73 in the aggregate to fund the working capital requirements of the
Borrower during the pendency of the Bankruptcy Cases;

WHEREAS, the Borrower and each Facility Guarantor have agreed to secure all of
their Obligations under the Loan Documents by granting to the Collateral Agent,
for the benefit of the Agents and the other Credit Parties, a security interest
in and lien upon substantially all of their existing and after-acquired personal
and real property (subject to the limitations contained in the Loan Documents
and the Orders);

WHEREAS, the Borrower’s and each Facility Guarantor’s business is a mutual and
collective enterprise and the Borrower and the Facility Guarantors believe that
the loans and other financial accommodations to the Borrower under this
Agreement will enhance the aggregate borrowing powers of the Loan Parties and
facilitate the administration of the Chapter 11 Cases and their loan
relationship with the Agents, the ABL Term Loan Agent and the Lenders, all to
the mutual advantage of the Borrower and Facility Guarantors;

WHEREAS, the Borrower and each Facility Guarantor acknowledges that it will
receive substantial direct and indirect benefits by reason of the making of
loans and other financial accommodations to the Borrower as provided in the
Agreement; and

WHEREAS, the Agents’, the ABL Term Loan Agent’s and the Lenders’ willingness to
extend financial accommodations to the Borrower as more fully set forth in this
Agreement and the other Loan Documents, is done solely as an accommodation to
the Borrower and the Facility Guarantors and at the Borrower’s and the Facility
Guarantors’ request and in furtherance of the Borrower’s and the Facility
Guarantors’ mutual and collective enterprise;

NOW, THEREFORE, in consideration of the mutual agreements set forth in this
Agreement (as defined herein), and for good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

Amount and Terms of Credit

SECTION 1.01    Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL Priority Collateral” has the meaning provided for such term in the
Intercreditor Agreement.

“ABL Term Borrowing Base” means, at any time of calculation, an amount equal to:

(a)    the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate for the ABL Term Borrowing Base;

plus

(b)    the Appraised Inventory Value of Eligible Inventory (but excluding
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory), net of
Inventory Reserves, multiplied by the Cost of Eligible Inventory (but excluding
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory)
multiplied by the Inventory Appraisal Percentage for the ABL Term Borrowing
Base;

plus

(c)    the Appraised Inventory Value of Eligible In-Transit Inventory and
Eligible Letter of Credit Inventory, net of Inventory Reserves, multiplied by
the Cost of Eligible In-Transit Inventory and Eligible Letter of Credit
Inventory multiplied by the Appraisal Percentage for the ABL Term Borrowing
Base.

“ABL Term Credit Party” means the ABL Term Loan Agent and the ABL Term Lenders
and their respective successors and permitted assigns.

“ABL Term Default Rate” has the meaning provided in SECTION 2.12(b).

“ABL Term Lender” means, at any time, each Person party hereto as an ABL Term
Loan Lender as reflected on Schedule 1.1, and each Person as may be subsequently
set forth in the Register from time to time.

“ABL Term Loan” means any term loan made, or deemed made hereunder by the ABL
Term Lender to the Borrower, including to refinance the principal amount of the
Pre-Petition ABL Term Loans and the Pre-Petition ABL Term Loan Prepayment
Premium outstanding on the Closing Date, pursuant to this Agreement.

“ABL Term Loan Agent” has the meaning provided in the preamble to this
Agreement.

 

3



--------------------------------------------------------------------------------

“ABL Term Loan Commitment” means, as to each ABL Term Lender, the obligation of
such ABL Term Loan Lender to make its portion of the ABL Term Loan to be made,
or deemed made, on the Closing Date in the amount set forth opposite such ABL
Term Lender’s name on Schedule 1.1. The aggregate amount of the ABL Term Loan
Commitments on the Closing Date is $41,043,540.73.

“ABL Term Loan Event of Default” means (i) an Event of Default under SECTION
7.01(a) or (b) with respect to the ABL Term Loan or any other ABL Term
Obligations, (ii) an Event of Default under SECTION 7.01(a) or (b) with respect
to the Obligations (other than the ABL Term Obligations) as a result of failure
of the Borrower to pay all such Obligations then due and owing due on the
Maturity Date or the Termination Date (iii) an Event of Default under SECTION
7.01(d), but only to the extent such Event of Default arises from the Loan
Parties’ failure to comply with the provisions of SECTION 5.01(d) (in each
instance of this clause (iii), within three (3) Business Days of the date that
the Borrowing Base Certificate is required to be delivered pursuant to SECTION
5.01(d)), or (iv) an Event of Default under SECTION 7.01(t). Each determination
of whether an ABL Term Loan Event of Default has occurred and is continuing
shall be made without giving effect to any waiver or modification of any such
provision effected pursuant to the terms hereof without the consent of the ABL
Term Loan Agent.

“ABL Term Loan Fee Letter” means the ABL Term Loan Fee Letter dated February 20,
2020 by and among the Borrower and the ABL Term Loan Agent, as amended, amended
and restated, restated, supplemented or otherwise modified and in effect from
time to time.

“ABL Term Loan Percentage” shall mean, with respect to each ABL Term Lender,
that percentage of the ABL Term Loans (or, prior to the Closing Date, ABL Term
Loan Commitments) of all the ABL Term Lenders hereunder held by such ABL Term
Lender, in the amount set forth opposite such Lender’s name on Schedule 1.1
hereto or as may be subsequently set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to this
Agreement.

“ABL Term Loan Rate” means, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th), determined on the first day of each calendar month,
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service as
determined by the ABL Term Loan Agent) as the London interbank offered rate for
deposits in Dollars for an interest period of three (3) months as of such date
(but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates); provided that if such rate is unavailable
for any reason, the ABL Term Loan Rate shall be a comparable or successor rate
approved by the ABL Term Loan Agent as published on the applicable Reuters
screen page (or other commercially available source designated by the ABL Term
Loan Agent from time to time); provided, further, that any comparable or
successor rate shall be applied by the ABL Term Loan Agent, if administratively
feasible, in a manner consistent with market practice.

“ABL Term Loan Reserve” means an amount, at any time of calculation, equal to
the excess of the then outstanding amount of the portion of the ABL Term Loan
over the ABL Term Borrowing Base as reflected in the most recent Borrowing Base
Certificate furnished by the Borrower; provided, however, that if the ABL Term
Loan Agent determines in good faith that

 

4



--------------------------------------------------------------------------------

there has been a mathematical error in calculating the ABL Term Loan Reserve,
the ABL Term Loan Agent may notify the Administrative Agent (and shall notify
the Borrower) thereof, setting forth the amount of the ABL Term Loan Reserve to
be established as calculated by the ABL Loan Term Agent and the basis for its
determination, together with its detailed calculation. Within three (3) Business
Days after receipt of such notice from the ABL Term Loan Agent, the
Administrative Agent shall establish an ABL Term Loan Reserve in the amount
requested by the ABL Term Loan Agent (in the absence of manifest error). The
Administrative Agent shall have no obligation to investigate the basis for the
ABL Term Loan Agent’s dispute or calculation, may conclusively rely on the
notice furnished by the ABL Term Loan Agent with respect thereto, and shall have
no liability to any Loan Party or Credit Party for following the instructions of
the ABL Term Loan Agent. If any time the circumstances giving rise to any
imposition of the ABL Term Loan Reserve have ceased to exist then immediately
following receipt of a Borrowing Base Certificate in accordance with the terms
hereof reflecting that no ABL Term Loan Reserve is then applicable, the
Administrative Agent shall remove such ABL Term Loan Reserve, without need for
further instruction from the ABL Term Loan Agent; it being understood that the
Administrative Agent shall be entitled to verify with the ABL Term Loan Agent
that such circumstances have ceased to exist (and the ABL Term Loan Agent shall
within one (1) Business Day) respond to any such request from the Administrative
Agent.

“ABL Term Loan Standstill Period” means, with respect to an ABL Term Loan Event
of Default, the period commencing on the date of the Administrative Agent’s and
the Borrower’s receipt of written notice from the ABL Term Loan Agent that an
ABL Term Event of Default has occurred and is continuing and that the ABL Term
Loan Agent is requesting the Agents to commence the enforcement of remedies, and
ending on the date which is sixty (60) days after receipt of such notice with
respect to any ABL Term Loan Event of Default.

“ABL Term Notes” means the promissory notes of the Borrower substantially in the
form of Exhibit D-2, each payable to an ABL Term Lender, evidencing ABL Term
Loans made to the Borrower.

“ABL Term Obligations” means (a) the due and punctual payment of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Loan Party under the
Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law, whether or not
allowed in such case or proceeding) on the ABL Term Loans, as and when due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties to the ABL Term Secured Parties under this
Agreement and the other Loan Documents, including, without limitation, for all
such items that accrue after the commencement of any case or proceeding by or
against any Loan Party under the Bankruptcy Code, the BIA, the WURA or the CCAA
or any state, federal or provincial bankruptcy, insolvency, receivership or
similar law, whether or not allowed in such case or proceeding, and (b) the due
and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement and the other Loan Documents related to the ABL Term Loans.

 

5



--------------------------------------------------------------------------------

“ABL Term Secured Party” means (a) each ABL Term Credit Party and (b) the
successors and, subject to any limitations contained in this Agreement, assigns
of each of the foregoing.

“ACH” means automated clearing house transfers.

“Acceptable Plan” has the meaning set forth on Schedule 5.17.

“Accommodation Payment” has the meaning provided in SECTION 9.14.

“Account(s)” means “accounts” and “payment intangibles” as defined in the UCC,
and the PPSA, as applicable, but limited to a right to payment of a monetary
obligation, whether or not earned by performance, (i) for Inventory that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(ii) for services rendered or to be rendered in connection with the sale, lease,
license, assignment or other disposition of Inventory, or (iii) arising out of
the use of a credit or charge card or information contained on or for use with
the card in connection with the sale, lease, license, assignment or other
disposition of Inventory. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.

“Acquisition” means, with respect to a specified Person, (a) an Investment in,
or a purchase of, a fifty percent (50%) or greater interest in the Capital Stock
of any other Person, (b) a purchase or acquisition of all or substantially all
of the assets or any line or division of any other Person, or (c) any merger,
amalgamation or consolidation of such Person with any other Person, in each case
in any transaction or group of transactions which are part of a common plan.

“Actual Cash Receipts” means the sum of all collections received by the Loan
Parties (excluding any borrowings) during the relevant period of determination,
as determined in a manner consistent with the Approved Budget.

“Actual Disbursement Amount” means the sum of all cash operating disbursements,
expenses and payments made by the Loan Parties during the relevant period of
determination, as determined in a manner consistent with the Approved Budget.

“Actual Inventory Levels” means the actual aggregate inventory levels of the
Loan Parties as of the relevant date of determination which correspond to the
budgeted aggregate inventory levels of the Loan Parties contained in borrowing
base appendix portion of the Approved Budget opposite the heading “Ending
Inventory”, as determined in a manner consistent with the Approved Budget.

“Actual Net Cash Flow” means the actual net cash flow of the Loan Parties as of
the relevant date of determination which corresponds to the budgeted net cash
flow of the Loan Parties during the relevant period of determination, as
determined in a manner consistent with the Approved Budget.

 

6



--------------------------------------------------------------------------------

“Adequate Protection Liens” has the meaning assigned to the term “Adequate
Protection Liens” in Paragraph 12 (Adequate Protection Liens) of the Interim
Order (or the Final Order, when applicable).

“Adequate Protection Superpriority Claims” has the meaning assigned to the term
“Adequate Protection Superpriority Claims” in Paragraph 14 (Adequate Protection
Superpriority Claims) of the Interim Order (or the Final Order, when
applicable).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded up to the nearest 1/16th of 1% and
in no event less than zero) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Administration Charge” has the meaning set forth in the Canadian Supplemental
Order.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent’s Advisors” means any financial advisor, auditor, attorney, accountant,
appraiser, auditor, business valuation expert, environmental engineer or
consultant, turnaround consultant, and other consultants, professionals and
experts retained by the Administrative Agent, the Collateral Agent, the ABL Term
Loan Agent or the attorneys or other advisors of the Administrative Agent, the
Collateral Agent and the ABL Term Loan Agent.

“Agent Fee Letter” means the Agent Fee Letter dated February 20, 2020 by and
among the Borrower and the Administrative Agent, as amended, amended and
restated, restated, supplemented or otherwise modified and in effect from time
to time.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Senior Secured, Super-Priority Debtor-in-Possession
Credit Agreement, as modified, amended, amended and restated, supplemented or
restated, and in effect from time to time.

“Agreement Value” means, for each Financial Hedge, on any date of determination,
an amount determined by the applicable Person described below equal to:

(a)    In the case of a Financial Hedge documented pursuant to an ISDA master
agreement, the net amount, if any, that would be payable by any Loan Party to
its counterparty to such Financial Hedge, as if (i) such Financial Hedge was
being terminated early on such date of determination, (ii) such Loan Party was
the sole “Affected Party” (as therein defined) and (iii) such Person providing
such Financial Hedge was the sole party determining such payment amount (with
such Person making such determination pursuant to the provisions of the form of
ISDA master agreement);

 

7



--------------------------------------------------------------------------------

(b)    In the case of a Financial Hedge traded on an exchange, the
mark-to-market value of such Financial Hedge, which will be the net unrealized
loss on such Financial Hedge to the Loan Party which is party to such Financial
Hedge, determined by the Administrative Agent based on the settlement price of
such Financial Hedge on such date of determination; or

(c)    In all other cases, the mark-to-market value of such Financial Hedge,
which will be the unrealized loss on such Financial Hedge to the Loan Party that
is party to such Financial Hedge determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Financial
Hedge.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders, the Required ABL Term Lenders
or all Lenders, as applicable.

“Applicable Margin” means, with respect to Revolving Credit Loans and FILO
Loans, the applicable percentage per annum set forth below:

 

LIBO Applicable
Margin for
Revolving Credit
Loans

 

Prime Rate
Applicable Margin
for Revolving
Credit Loans

 

LIBO
Applicable
Margin for the
FILO Loan

 

Prime Rate
Applicable Margin
for FILO Loans

3.00%   2.00%   4.50%   3.50%

“Appraised Inventory Value” means the net appraised liquidation value (which is
expressed as a percentage of Cost) of the Borrower’s Eligible Inventory as set
forth in the Borrower’s inventory stock ledger as determined from time to time
by an independent appraiser reasonably satisfactory to the Administrative Agent.

“Appraisal Percentage” means (i) with respect to the Borrowing Base, ninety
percent (90%), (ii) with respect to the FILO Borrowing Base, five percent (5%),
and (iii) with respect to the ABL Term Borrowing Base, ten percent (10%).

“Approved Budget” means the budget (including, without limitation, the borrowing
base appendix thereto) prepared by the Borrower initially in the form of
Schedule 5.16 (with updates as provided herein) and initially furnished to the
Administrative Agent, the ABL Term Loan Agent and the Lenders on or prior to the
Closing Date and which is approved by, and in form and substance reasonably
satisfactory to, the Administrative Agent, the ABL Term Loan Agent and the
Required Lenders in their sole discretion, as the same may be updated, modified
or supplemented from time to time as provided in SECTION 5.16.

 

8



--------------------------------------------------------------------------------

“Approved Budget Variance Report” means a weekly report provided by the Borrower
to the Administrative Agent and the ABL Term Loan Agent attached to the Budget
Variance Certificate and showing, in each case, Actual Cash Receipts, Actual
Disbursement Amounts, Actual Inventory Levels, Actual Net Cash Flow,
Availability and total available liquidity for the last day of the Prior Week
and the Cumulative Four Week Period, noting therein all variances, on a
cumulative basis, from the amounts set forth for such period in the Approved
Budget, and shall include explanations for all material variances (including
whether such variance is permanent in nature or timing related).

“Arranger” means Bank of America, N.A.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented or invoiced
out-of-pocket fees, expenses and disbursements of any specified law firm or
other specified external legal counsel.

“Automatic / Canadian Stay” means the automatic stay provided under Section 362
of the Bankruptcy Code and any stay of proceedings granted by the Canadian Court
under the CCAA.

“Availability” means, as of any date of determination thereof, the result, if a
positive number, of:

(a)    the Line Cap as of such date:

Minus

(b)    the aggregate amount of all outstanding Credit Extensions.

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Administrative Agent that no
accounts payable are being intentionally paid after their due date other than
any such accounts payable (x) the validity or amount of which are being
contested in good faith by appropriate proceedings, (y) for which the Borrower
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (z) for which obligations are stayed by order of the U.S.
Bankruptcy Court or the Canadian Court.

“Availability Block” means an amount equal to the greater of (a) 10% of the Line
Cap (as calculated without giving effect to clause (i) of the definition of
“Borrowing Base”) and (b) $20,000,000.

 

9



--------------------------------------------------------------------------------

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect the impediments to the Agents’ ability to realize upon the ABL
Priority Collateral, (b) to reflect costs, expenses and other amounts that the
Agents may incur or be required to pay to realize upon the ABL Priority
Collateral, including, without limitation, on account of rent, Permitted
Encumbrances, and customs and duties, and other costs to release Inventory which
is being imported into the United States or Canada, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, the FILO Borrowing Base or the ABL Term Borrowing Base,
(d) to reflect that an Event of Default then exists and (e) on account of Cash
Management Services and Bank Products (including, as directed by the ABL Term
Loan Agent in accordance with SECTION 8.18). Without limiting the generality of
the foregoing, Availability Reserves may include (but are not limited to)
reserves based on: (a) outstanding taxes and other governmental charges,
including, without limitation, ad valorem, personal property, sales, goods and
services, harmonized, and other taxes which could reasonably be expected to have
priority over or be pari passu with the Liens of the Collateral Agent in the ABL
Priority Collateral; (b) amounts deducted or withheld, or may be subject to
withholding, and not paid and remitted when due under the Income Tax Act
(Canada) which could reasonably be expected to have priority over or be pari
passu with the Liens of the Collateral Agent; (c) Wage Earner Protection Act
Reserve; (d) salaries, wages and benefits due to employees of any Loan Party,
including, without limitation, reserves for amounts due and not paid for
vacation pay, for amounts due and not paid under any legislation relating to
workers’ compensation or employment insurance, and for all amounts past due and
not contributed, remitted or paid to any Plan, or any similar legislation,
(e) Customer Credit Liabilities, (f) warehousemen’s or bailees’ charges or other
obligations which could reasonably be expected to have priority over or be pari
passu with the Liens of the Collateral Agent in the ABL Priority Collateral,
(g) amounts due to vendors on account of consigned goods, (h) reserves for
reasonably anticipated changes in the Appraised Inventory Value between
appraisals (i) store closing reserves and amounts in respect of prevailing
discounts, and (j) reserves on account of (i) the Administration Charge,
(ii) the Directors’ Charge (excluding for greater certainty any reserves in
respect of obligations that are secured by the Directors’ Charge and that are
also captured in clauses (a) to (i) above); and (iii) any other items (in
addition to, but not duplicative of, those captured in clauses (j)(i) and (ii)),
required to be paid by order of the Canadian Court or that are the subject of a
court ordered charge, reserve or holdback granted in priority to or pari passu
with the Liens of the Collateral Agent in the Canadian Recognition Proceedings
(such reserves in this clause (j), collectively, the “Canadian Claims
Reserves”).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means, Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

 

10



--------------------------------------------------------------------------------

“Bank of America Concentration Account” means a DDA established by the Borrower
with Bank of America and with respect to which the Collateral Agent has control
(as defined in the UCC) pursuant to the Orders and, if applicable, a Blocked
Account Agreement.

“Bank Products” means any services (other than Cash Management Services) or
facilities provided to any Loan Party by any Person to the extent such Person
was the Administrative Agent, a Revolving Lender or an Affiliate of the
Administrative Agent or a Revolving Lender at the time such services or
facilities were so provided, such services or facilities including, without
limitation, on account of (a) credit or debit cards, (b) Financial Hedges,
(c) purchase cards, and (d) supply chain finance services (including, without
limitation, trade payable services, e-payables services and supplier accounts
receivable purchases).

“Banker’s Acceptance” means a time draft or bill of exchange (in each case,
payable not more than ninety (90) days duration from acceptance) relating to a
Commercial Letter of Credit which has been accepted by an Issuing Bank.

“Bankruptcy Cases” has the meaning set forth in the Recitals hereto.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Bankruptcy Court” means the U.S. Bankruptcy Court the Canadian Court, or both
collectively, in each case, as the context requires.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same
may from time to time be in effect and applicable to the Chapter 11 Cases.

“BIA” means The Bankruptcy and Insolvency Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.

“Blocked Account” has the meaning provided in SECTION 2.18(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party. Without limiting the foregoing, all Existing
Blocked Account Agreements shall for all purposes be deemed to be, and shall be
subject to all provisions relating to, “Blocked Account Agreements” hereunder.

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated (including, without limitation, Wells Fargo Bank, National
Association, or any other Lender), and with whom a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

11



--------------------------------------------------------------------------------

“Borrower” means Pier 1 Imports (U.S.), Inc.

“Borrowing” means (a) a Revolving Borrowing, (b) the FILO Loan made or deemed to
be made hereunder, or (c) the ABL Term Loan made or deemed to be made hereunder.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)    the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate for the Borrowing Base;

plus

(b)    the Appraised Inventory Value of Eligible Inventory (but excluding
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory), net of
Inventory Reserves, multiplied by the Cost of Eligible Inventory (but excluding
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory)
multiplied by the Inventory Appraisal Percentage for the Borrowing Base;

plus

(c)    the Appraised Inventory Value of Eligible In-Transit Inventory and
Eligible Letter of Credit Inventory, net of Inventory Reserves, multiplied by
the Cost of Eligible In-Transit Inventory and Eligible Letter of Credit
Inventory multiplied by the Appraisal Percentage for the Borrowing Base;

minus

(d)    the sum of the Carve-Out Reserve and the Canadian Claims Reserves,

minus

(e)    the FILO Reserve, if any,

minus

(f)    the ABL Term Loan Reserve, if any,

minus

(g)    the Lease Reserve, if any,

minus

(h)    the then amount of all Availability Reserves (other than the Canadian
Claims Reserves maintained pursuant to clause (d) above),

minus

(i)    the Availability Block.

 

12



--------------------------------------------------------------------------------

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(d).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Budgeted Cash Receipts” means the sum of the line items contained in the
Approved Budget under the heading “Receipts” during the relevant period of
determination.

“Budgeted Disbursement Amount” means the sum of the line items contained in the
Approved Budget under the heading “Operating Disbursements” during the relevant
period of determination.

“Budgeted Inventory Levels” means the budgeted aggregate inventory levels of the
Loan Parties contained in borrowing base appendix portion of the Approved Budget
opposite the heading “Ending Inventory” as of the relevant date of
determination.

“Budgeted Net Cash Flow” means the sum of the line items contained in the
Approved Budget under the heading “Net Cash Flow” during the relevant period of
determination.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or Charlotte, North Carolina are
authorized or required by law to remain closed; provided, however, that when
used in connection with a LIBO Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Canadian Claims Reserve” has the meaning specified in the definition of
Availability Reserves.

“Canadian Court” has the meaning set forth in the Recitals hereto.

“Canadian Final DIP Recognition Order” means an order of the Canadian Court in
the Canadian Recognition Proceedings, which order shall recognize the Final
Order and shall be reasonably satisfactory in form and substance to the
Administrative Agent, the Term Loan Agent and the Required Lenders, and as the
same may be amended, supplemented, or modified from time to time after entry
thereof with the consent of the Administrative Agent, the ABL Term Loan Agent
and the Required Lenders, each acting reasonably.

“Canadian Initial Recognition Order” means an order of the Canadian Court which
order shall recognize the Chapter 11 Cases as “foreign main proceedings” under
Part IV of the CCAA, shall grant a stay of proceedings in Canada and commence
the Canadian Recognition Proceedings, such order to be in form and substance
reasonably satisfactory to the Administrative Agent, the ABL Term Loan Agent and
the Required Lenders, and as the same may be amended, supplemented, or modified
from time to time after entry thereof with the consent of the Administrative
Agent, the ABL Term Loan Agent and the Required Lenders, each acting reasonably.

 

13



--------------------------------------------------------------------------------

“Canadian Interim DIP Recognition Order” means an order of the Canadian Court in
the Canadian Recognition Proceedings, which order shall, among other things,
recognize the Interim Order and provide for a super priority charge over the
Collateral of the Debtors located in Canada in respect of the Collateral Agent’s
Liens and shall be reasonably satisfactory in form and substance to the
Administrative Agent, the ABL Term Loan Agent and the Required Lenders, and as
the same may be amended, supplemented, or modified from time to time after entry
thereof with the consent of the Administrative Agent, the ABL Term Loan Agent
and the Required Lenders, each acting reasonably. For the avoidance of doubt,
the Canadian Interim DIP Recognition Order may be part of the Canadian
Supplemental Order.

“Canadian Recognition Proceedings” has the meaning set forth in the Recitals
hereto.

“Canadian Supplemental Order” means an order of the Canadian Court in the
Canadian Recognition Proceedings, which order shall grant such additional relief
as is customary in the proceedings under Part IV of the CCAA, and as the same
may be amended, supplemented, or modified from time to time after entry thereof
with the consent of the Administrative Agent, the ABL Term Loan Agent and the
Required Lenders, each acting reasonably.

“Capital Expenditures” means, with respect to any Person for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP
and (b) any assets acquired by a Capital Lease Obligation during such period;
provided that the term “Capital Expenditures” shall not include the following
(to the extent that the following would otherwise be included and without
duplication): (i) [Reserved], (ii) any such expenditures to the extent any Loan
Party or any of its Subsidiaries has received reimbursement in cash from a third
party during such period other than from any other Loan Party or any Subsidiary
of a Loan Party, in an amount not exceeding such reimbursement to the extent not
required to be repaid, directly or indirectly, to such third party, (iii) the
purchase price of equipment or Real Estate used in the business of the Loan
Parties and their Subsidiaries in the ordinary course and purchased during such
period to the extent the consideration therefor consists of any combination of
(A) used or surplus equipment used in the business in the ordinary course and
traded in at the time of such purchase, and (B) the proceeds of a concurrent
sale of used or surplus equipment used in the business in the ordinary course,
in each case, traded or sold in the ordinary course of business,
(iv) capitalized interest of the Loan Parties and their Subsidiaries, (v) any
expenditure financed with the proceeds of Indebtedness (other than any Credit
Extension) specifically designated for such purpose and which are so utilized
within ninety (90) days after the receipt of such proceeds, (vi) any expenditure
financed with the proceeds of Capital Stock specifically designated for such
purpose and which are so utilized within one hundred eighty (180) days after the
receipt of such proceeds, (vii) any expenditure to repair or replace any
property which is financed with the proceeds from any casualty insurance or
condemnation or eminent domain, to the extent that the proceeds therefrom are so
utilized within one hundred eighty (180) days of the receipt of such proceeds,
and (viii) any Capital Expenditures to the extent financed as Capital Lease
Obligations.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations

 

14



--------------------------------------------------------------------------------

are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP; provided that the adoption or issuance of any
accounting standards (including ASU No. 2016-02) will not cause any lease (or
any extensions or renewals of the same) that was not or would not have been
classified or accounted for as a capital lease on a balance sheet of such Person
prior to the adoption or issuance to be deemed a capital lease.

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided that in no
event shall any Indebtedness (or instrument representing any Indebtedness) that
is convertible into or exchangeable for any of the foregoing constitute “Capital
Stock” (unless and until so converted or exchanged) or otherwise be considered a
right to acquire “Capital Stock” for any purpose of this Agreement.

“Carve-Out” has the meaning assigned to the term “Carve-Out” in paragraph 40
(Carve-Out) of the Interim Order (or Final Order, when applicable).

“Carve-Out Reserve” means a reserve established by the Administrative Agent in
respect of the Carve-Out and (without duplication) the Priority Carve-Out.

“Cash Collateral” shall have the meaning given to such term in the Interim Order
(or Final Order, when applicable).

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties, under the sole and exclusive dominion and
control of the Collateral Agent, in the name of the Collateral Agent or as the
Collateral Agent shall otherwise direct, in which deposits are required to be
made in accordance with SECTION 2.13(k).

“Cash Management Order” means the order of the U.S. Bankruptcy Court entered in
the Chapter 11 Cases after the “first day” hearing, together with all
extensions, modifications and amendments thereto, in form and substance
reasonably satisfactory to the Administrative Agent, the ABL Term Loan Agent and
the Required Lenders, which among other matters authorizes the Debtors to
maintain their existing cash management and treasury arrangements (as set forth
in the Pre-Petition Credit Agreement) or such other arrangements as shall be
reasonably acceptable to the Administrative Agent, the ABL Term Loan Agent and
the Required Lenders in all material respects.

“Cash Management Services” means the following cash management services provided
to any Loan Party by any Person to the extent such Person was the Administrative
Agent, a Revolving Lender or an Affiliate of the Administrative Agent or a
Revolving Lender at the time such services

 

15



--------------------------------------------------------------------------------

were so provided, such cash management services including, without limitation,
(a) ACH transactions, (b) treasury and/or cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, and (c) credit card
processing services and other merchant services (other than those constituting a
line of credit).

“Cash Receipts” has the meaning provided therefor in SECTION 2.18(b).

“CCAA” has the meaning provided in the Recitals hereto.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a)    any “change in/of control” or similar event as defined in the
Pre-Petition Term Loan Agreement or any document governing Post-Petition
Material Indebtedness of any Loan Party the occurrence of which would permit the
holder of such Post-Petition Material Indebtedness or any trustee or agent on
its behalf to cause such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance of such Indebtedness, prior to
its scheduled maturity; or

(b)    [reserved]; or

(c)    except as a result of any transaction consummated in connection with an
Approved Plan, any person or “group” (within the meaning of the Securities and
Exchange Act of 1934, as amended), is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended) directly or indirectly of thirty-five percent (35%) or more (on a
fully diluted basis) of the total then outstanding voting Capital Stock of the
Parent, whether as a result of the issuance of securities of the Parent, a
merger, amalgamation, consolidation, liquidation or dissolution of the Parent, a
direct or indirect transfers of securities or otherwise; or

(d)    other than as a result of a transaction expressly permitted pursuant to
SECTION 6.04 or SECTION 6.05, the Parent fails at any time to own, directly or
indirectly, one hundred percent (100%) of the Capital Stock of each Loan Party
free and clear of all Liens (other than “Permitted Encumbrances”, in each case
subject to the Intercreditor Agreement and any other intercreditor agreements
with respect thereto).

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Closing Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Closing Date, or
(c) compliance by any Credit Party (or, for purposes of SECTION 2.14, by any
lending office of such Credit Party or by such Credit Party’s holding company,
if any) with any request, rule, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in

 

16



--------------------------------------------------------------------------------

connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chapter 11 Cases” has the meaning set forth in the Recitals.

“Charges” has the meaning provided therefor in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate or articles of incorporation, or amalgamation or amendment,
operating agreement, membership agreement or similar constitutive document or
agreement or its by-laws.

“Closing Date” means February 20, 2020.

“Closing Fee Letter” means the Closing Fee Letter dated February 20, 2020 by and
among the Borrower, the Administrative Agent, the ABL Term Loan Agent and the
Lenders, as amended, amended and restated, restated, supplemented or otherwise
modified and in effect from time to time.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means (a) any and all “Collateral” or words of similar intent as
defined in any applicable Security Document and (b) the “DIP Collateral”
referred to in the Orders, it being understood that “Collateral” shall include
all such “DIP Collateral” irrespective of whether any such property was excluded
pursuant to the Pre-Petition Loan Documents.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents and executed by (a) a bailee or other Person in
possession of ABL Priority Collateral, and (b) any landlord of Real Estate
leased by any Loan Party, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the ABL Priority Collateral, (ii) releases or
subordinates such Person’s Liens in the ABL Priority Collateral held by such
Person or located on such Real Estate, (iii) provides the Collateral Agent with
access to the ABL Priority Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the
Collateral Agent with a reasonable time to sell and dispose of the ABL Priority
Collateral from such Real Estate, and (v) makes such other agreements with the
Agents as the Agents may reasonably require. Without limiting the foregoing, all
Existing Collateral Access Agreements shall for all purposes be deemed to be,
and shall be subject to all provisions relating to, “Collateral Access
Agreements” hereunder.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.

 

17



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to this
Agreement.

“Committee” means an official committee of unsecured creditors appointed in any
of the Chapter 11 Cases by the U.S. Trustee.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” has the meaning provided in SECTION 5.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of purchases, as reported on the Borrower’s stock ledger
based upon the Borrower’s accounting practices, in effect on the Closing Date.

“Credit Card Advance Rate” means (i) with respect to the Borrowing Base, ninety
percent (90%), (ii) with respect to the FILO Borrowing Base, five percent (5%),
and (iii) with respect to the ABL Term Borrowing Base, ten percent (10%).

“Credit Card Notification” has the meaning provided in SECTION 2.18(a)(i).
Without limiting the foregoing, all Existing Credit Card Notifications shall for
all purposes be deemed to be, and shall be subject to all provisions relating
to, “Credit Card Notifications” hereunder.

“Credit Extensions” means each of the following: (a) a Revolving Credit
Extension, (b) the outstanding amount of the FILO Loan made or deemed to be made
hereunder, and (c) the outstanding amount of the ABL Term Loan made or deemed to
be made hereunder.

“Credit Party” means (a) the Lenders, (b) the Agents, the ABL Term Loan Agent,
and their Affiliates, (c) the Issuing Banks, (d) the Arranger, (e) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (f) the Persons providing Cash Management Services or
Bank Products to any Loan Party, (g) the Persons to whom Obligations are owing,
and (h) the successors and permitted assigns of each of the foregoing.

 

18



--------------------------------------------------------------------------------

“Credit Party Expenses” means, to the extent incurred in connection with this
Agreement and the other Loan Documents: (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents and their Affiliates on account of
(x) the reasonable and documented fees and out-of-pocket charges and
disbursements of Morgan, Lewis & Bockius LLP, Norton Rose Fulbright Canada LLP,
and Hudson Andrews Kurth LLP, and one other local or special counsel retained
collectively by the Administrative Agent, the Collateral Agent, or the ABL Term
Loan Agent in each relevant jurisdiction (and, in the event of an actual or
perceived conflict of interest among the Credit Parties), one additional counsel
in each relevant jurisdiction to all affected Credit Parties taken as a whole),
and (y) outside consultants for the Agents (including, without limitation,
inventory appraisers, one commercial finance examiner, and one financial
advisor), in connection with the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not any such amendments, modification or waivers shall be
consummated), and any workout, restructuring, negotiations, protection of rights
hereunder or enforcement in respect hereof, (ii) all reasonable out-of-pocket
expenses incurred by the ABL Term Loan Agent on account of the reasonable and
documented fees and out-of-pocket charges and disbursements of Choate Hall &
Stewart LLP and of one local counsel in Virginia to the ABL Term Loan Agent, and
one other local or special counsel retained collectively by the Administrative
Agent, the Collateral Agent, or the ABL Term Loan Agent in each relevant
jurisdiction (and, in the event of an actual or perceived conflict of interest
among the Credit Parties, one additional counsel in each relevant jurisdiction
to all affected Credit Parties taken as a whole), in each case, incurred in
connection with the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
any such amendments, modification or waivers shall be consummated), and any
workout, restructuring, negotiations, protection of rights hereunder or
enforcement in respect hereof, (iii) all reasonable and documented out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iv) all fees, costs and expenses described in SECTION
9.03.

“Cumulative Four Week Period” means the four-week period up to and through the
Saturday of the most recent week then ended, commencing with the Petition Date
through the Saturday of the most recent week then ended.

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards for use at the
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits and customer deposits of the Borrower.

“Customs Broker Agreement” means an agreement in substantially the form attached
as Exhibit B annexed hereto, among the Borrower, a customs broker, freight
forwarder, consolidator or other carrier, and the Collateral Agent, in which the
customs broker, freight forwarder, consolidator or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Collateral Agent and agrees, upon
notice from the Collateral Agent, to hold and dispose of the subject Inventory
and other property solely as directed by the Collateral Agent. Without limiting
the foregoing, all Existing Customs Broker Agreements shall for all purposes be
deemed to be, and shall be subject to all provisions relating to, “Customs
Broker Agreements” hereunder.

 

19



--------------------------------------------------------------------------------

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.

“Debtors’ Advisors” has the meaning provided in SECTION 5.19.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01 or both would, unless cured or waived hereunder,
become an Event of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Defaulting Lender” means, subject to SECTION 2.26(b), any Revolving Lender that
(a) has defaulted in its monetary obligations under this Agreement, including
any failure to (i) fund all or any portion of its Revolving Credit Loans within
one Business Day of the date such Revolving Credit Loans were required to be
funded hereunder, or (ii) pay to any Agent, any Issuing Bank, the Swingline
Lender or any other Revolving Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, any Agent, any Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect or with respect to agreements under which
such Revolving Lender commits to extend credit generally, (c) has failed, within
two Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Bankruptcy Code, the
BIA, the WURA or the CCAA or any state, federal or provincial bankruptcy,
insolvency, receivership or similar law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or, in
each case under clauses (d)(i) and (d)(ii) above, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment, or (iii) become the subject of a Bail-in
Action; provided that a Revolving Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Capital Stock in that Revolving
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Revolving Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Revolving Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Revolving Lender. Any determination by any Agent that a Revolving Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Revolving Lender shall be deemed to be a Defaulting
Lender (subject to SECTION 2.26(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Issuing Banks, the
Swingline Lender and each other Revolving Lender promptly following such
determination.

 

20



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“DIP Recognition Order” means the Canadian Interim DIP Recognition Order and the
Canadian Final DIP Recognition Order, whichever is in effect at the applicable
time.

“Directors’ Charge” has the meaning set forth in an order of the Canadian Court
in the Canadian Recognition Proceedings.

“Disbursement Accounts” shall have the meaning set forth in SECTION 2.18(f).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Information Certificate and in the
litigation report as provided to the Administrative Agent prior to the Closing
Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any of the Loan Parties organized
under the laws of the United States of America or any state thereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means a bank, insurance company, or company engaged in the
business of making commercial loans having, solely, in the case of an assignment
of Revolving Commitments, a combined capital and surplus in excess of
$300,000,000, or any Credit Party or Affiliate of any Credit Party, or a Related
Fund of any Credit Party, or any Person to whom a Credit Party assigns its
rights and obligations under this Agreement as part of an assignment and
transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities; provided, however,
that, for the avoidance of doubt, an “Eligible Assignee” shall not include the
Borrower, any of the Borrower’s Subsidiaries, any Defaulting Lender, or any
natural Person (or any holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person). For the
purposes of this Agreement, “Related Fund” shall mean, with respect to any
Credit Party which is a fund that invests in loans, any other such fund managed
by the same investment advisor as such Credit Party or by an Affiliate of such
Credit Party or such advisor.

 

21



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to the Borrower from major credit card processors, including, VISA,
Mastercard, American Express, Diners Club, Discover and private label credit
card processors or purchasers, in each case acceptable to the Administrative
Agent, in its reasonable discretion, as arise in the ordinary course of
business, which have been earned by performance. None of the following shall be
deemed to be Eligible Credit Card Receivables:

(a)    Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of transmission, or for such
longer period(s) as may be approved by the Agents;

(b)    Accounts due from major credit card processors with respect to which the
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than (i) Liens granted to the Collateral Agent for its own
benefit and the ratable benefit of the other Credit Parties pursuant to the
Security Documents, and (ii) Permitted Encumbrances);

(c)    Accounts due from major credit card processors that are not subject to a
perfected first priority security interest or hypothec in favor of the
Collateral Agent, for its own benefit and the ratable benefit of the other
Credit Parties;

(d)    Accounts due from major credit card processors which are disputed or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
by the related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback) (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);

(e)    Except as otherwise approved by the Agents, Accounts due from major
credit card processors as to which the credit card processor has the right under
certain circumstances to require the Borrower to repurchase the Accounts from
such credit card processor; or

(f)    Accounts due from a credit card processor which the Administrative Agent,
in its reasonable discretion, determines to be unlikely to be collected due to
any bankruptcy or insolvency proceeding of such credit card processor.

“Eligible In-Transit Inventory” means, as of the date of determination thereof
(without duplication of other Eligible Inventory), Inventory:

(a)    Which has been shipped, or is waiting to be shipped and is not under the
control of the seller of such Inventory and otherwise satisfies each of the
requirements of this definition, from a foreign location for receipt by the
Borrower within forty-five (45) days of the date of determination, but which has
not yet been delivered to the Borrower;

(b)    For which title has passed to the Borrower;

 

22



--------------------------------------------------------------------------------

(c)    For which the document of title reflects the Borrower as the consignee
and the shipper, or any other circumstance as to which the Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement);

(d)    Which is insured for not less than replacement cost; and

(e)    Which otherwise would constitute Eligible Inventory;

provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event (x) the Administrative Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by the
Administrative Agent to arise which may otherwise adversely impact the value of
such Inventory or the ability of the Agents to realize upon such Inventory or
(y) the Borrower has commenced a full-chain liquidation.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible Letter of Credit Inventory, (ii) Eligible In-Transit
Inventory, and (iii) items of Inventory of the Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that are
not excluded as ineligible by virtue of the one or more of the criteria set
forth below. None of the following shall be deemed to be Eligible Inventory:

(a)    Inventory that is not solely owned by the Borrower, or is leased by or is
on consignment to the Borrower, or the Borrower does not have good and valid
title thereto;

(b)    Inventory (other than any Eligible Letter of Credit Inventory and/or
Eligible In-Transit Inventory) that is (i) not located in the United States of
America or Canada, or (ii) not located at a location that is owned or leased by
the Borrower (other than with respect to Inventory in transit between the
Borrower’s stores and distribution centers within the United States or Canada),
except, with respect to such locations described in this clause (ii) (other than
public warehouses, as to which clause (i) below shall apply), to the extent that
the Borrower has furnished the Collateral Agent with (A) any UCC financing
statements, PPSA filings, Civil Code of Québec filings or publishings or other
registrations that the Collateral Agent may reasonably determine to be necessary
to perfect its security interest in such Inventory at such location, and (B) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Agents;

(c)    Except as otherwise agreed by the Agents, Inventory that represents goods
which (i) are damaged, defective, “seconds,” or otherwise unmerchantable,
(ii) are to be returned to the vendor, (iii) are obsolete items or custom items
for the end user of Inventory, work in process, raw materials, or that
constitute spare parts or supplies used or consumed in the Borrower’s business
or (iv) are bill and hold goods;

(d)    Inventory that represents goods that do not conform in all material
respects to the representations and warranties contained in this Agreement or
any of the Security Documents;

(e)    Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties (subject, with respect to priority only, to
Permitted Encumbrances entitled to priority by operation of Applicable Law);

 

23



--------------------------------------------------------------------------------

(f)    Inventory which consists of samples, labels, bags, packaging or shipping
materials, and other similar non-merchandise categories;

(g)    Inventory as to which insurance in compliance with the provisions of
SECTION 5.07 hereof is not in effect;

(h)    Inventory located at any distribution centers or public warehouses
(solely to the extent that any such public warehouse is utilized by the
Borrower, any of its Subsidiaries or any of their respective agents for the
storage of property for more than ten (10) consecutive Business Days) unless the
Collateral Agent has received a Collateral Access Agreement, or if no such
Collateral Access Agreement is obtained, an Availability Reserve shall be
established with respect to such location in an amount equal to two (2) months’
rent; or

(i)    Inventory located at any stores which are closed, other than in the
ordinary course of business.

“Eligible Letter of Credit Inventory” means, as of the date of determination
thereof (without duplication of other Eligible Inventory), Inventory:

(a)    Not yet delivered to the Borrower;

(b)    The purchase of which is supported by a Commercial Letter of Credit
having a then remaining expiry of not more than seventy-five (75) days;

(c)    For which, if requested by the Collateral Agent, the Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement); and

(d)    Which otherwise would constitute Eligible In-Transit Inventory;

provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible Letter of
Credit Inventory” in the event the Administrative Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by any Agent
to arise which may otherwise adversely impact the ability of the Agents to
realize upon such Inventory.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.

 

24



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials in violation of Environmental Laws, (c) exposure to any
Hazardous Materials in violation of Environmental Laws, (d) the Release or
threatened Release of any Hazardous Materials into the environment in violation
of Environmental Laws, (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing, or (f) the existence of Hazardous Material on, from, under
or about any owned or formerly owned or occupied Real Estate of any Loan Party
or any of its Subsidiaries in violation of Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the existence with respect to any Pension Plan
of a failure to make the “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA) or with respect to a
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan; (e) the receipt by the Parent or any ERISA Affiliate from the PBGC
or a Plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan(s); (f) the
incurrence by the Parent or any of its ERISA Affiliates of any liability with
respect to (i) the withdrawal from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or (ii) the cessation of operations by the Parent
or any ERISA Affiliate which is treated as such a withdrawal under
Section 4062(e) of ERISA; or (g) the incurrence by the Parent or any ERISA
Affiliate of any Withdrawal Liability or receipt by the Parent or any ERISA
Affiliate of notification that a Multiemployer Plan is in reorganization.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in SECTION 7.01.

“Excluded DDA” means (i) a DDA which solely contains funds not constituting
proceeds of the ABL Priority Collateral (it being understood that if such DDA
contains any proceeds of ABL Priority Collateral, it shall not constitute an
Excluded DDA), (ii) a Trust Funds DDA, and (iii) a Disbursement Account.

 

25



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Loan Party under the Facility Guarantee of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
SECTION 9.23 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Financial Hedges, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Financial
Hedges for which such guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under SECTION 2.24) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to SECTION 2.23(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with SECTION 2.23(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Blocked Account Agreements” means each of the “Blocked Account
Agreements” entered into pursuant to the Pre-Petition Credit Agreement.

“Existing Collateral Access Agreements” means each of the “Blocked Account
Agreements” entered into pursuant to the Pre-Petition Credit Agreement.

“Existing Credit Card Notifications” means each of the “Credit Card
Notifications” delivered pursuant to the Pre-Petition Credit Agreement.

“Existing Letters of Credit” means each of the Letters of Credit issued by a
Lender and outstanding on the Closing Date, as set forth in the Information
Certificate.

“Existing Obligations” has the meaning provided in SECTION 9.22.

 

26



--------------------------------------------------------------------------------

“Facility Guarantee” means any Guarantee of the Obligations executed by the
Facility Guarantors in favor of the Agents and the other Credit Parties.

“Facility Guarantors” means (i) the Parent and each of the Material Domestic
Subsidiaries of the Parent, as listed on Schedule 1.2, (ii) each of the
wholly-owned Material Domestic Subsidiaries of the Parent hereafter created or
acquired, and (iii) any other Subsidiary of the Parent that Guarantees any
Indebtedness incurred by the Borrower pursuant to the Pre-Petition Term Loan
Facility (or is a co-borrower with the Borrower thereunder) or any Indebtedness
which is pari passu with or junior to the Liens securing the Pre-Petition Term
Loan Facility or unsecured, or any refinancings, replacements, extensions or
renewals of any Indebtedness permitted hereunder.

“Facility Guarantors’ Collateral Documents” means all security agreements,
pledge agreements, deeds of trust, deeds of hypothec, intellectual property
security agreements, and other instruments, documents or agreements executed and
delivered by the Facility Guarantors to secure the Facility Guarantee and the
Obligations.

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, collectively, the Agent Fee Letter, the ABL Term Loan Fee
Letter, and the Closing Fee Letter.

“FILO Borrowing Base” means, at any time of calculation, an amount equal to:

(a)    the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate for the FILO Borrowing Base;

plus

(b)    the Appraised Inventory Value of Eligible Inventory (but excluding
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory), net of
Inventory Reserves, multiplied by the Cost of Eligible Inventory (but excluding
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory)
multiplied by the Inventory Appraisal Percentage for the FILO Borrowing Base;

 

27



--------------------------------------------------------------------------------

plus

(c)    the Appraised Inventory Value of Eligible In-Transit Inventory and
Eligible Letter of Credit Inventory, net of Inventory Reserves, multiplied by
the Cost of Eligible In-Transit Inventory and Eligible Letter of Credit
Inventory multiplied by the Appraisal Percentage for the FILO Borrowing Base;

“FILO Lender” means, at any time, each Person that makes a FILO Loan to the
Borrower in the amount set forth opposite such Lender’s name on Schedule 1.1
hereto or as may be subsequently set forth in the Register from time to time.

“FILO Loan” means any term loan made, or deemed made by the FILO Lenders to the
Borrower, including to refinance the principal amount of the Pre-Petition FILO
Loans outstanding, pursuant to this Agreement.

“FILO Loan Commitment” means, as to each FILO Lender, the obligation of such
FILO Lender to make its portion of the FILO Loan to be made, or deemed made, on
the Closing Date in the amount set forth opposite such FILO Lender’s name on
Schedule 1.1. The aggregate amount of the FILO Loan Commitments on the Closing
Date is $15,000,000.

“FILO Notes” means the promissory notes of the Borrower substantially in the
form of Exhibit D-1, each payable to a FILO Lender, evidencing FILO Loans made
to the Borrower.

“FILO Percentage” shall mean, with respect to each FILO Lender, that percentage
of the FILO Loans of all the FILO Lenders hereunder held by such FILO Lender, in
the amount set forth opposite such Lender’s name on Schedule 1.1 hereto or as
may be subsequently set forth in the Register from time to time, as the same may
be increased or reduced from time to time pursuant to this Agreement.

“FILO Reserve” means an amount, at any time of calculation, equal to the excess
of the then outstanding amount of the portion of the FILO Loan over the FILO
Borrowing Base as reflected in the most recent Borrowing Base Certificate
furnished by the Borrower. If at any time the circumstances giving rise to any
imposition of the FILO Reserve have ceased to exist then immediately following
receipt of a Borrowing Base Certificate in accordance with the terms hereof
reflecting that no FILO Reserve is then applicable, the Administrative Agent
shall remove such FILO Reserve.

“Final Order” means, collectively, the order of the U.S. Bankruptcy Court
entered in the Chapter 11 Cases after a final hearing under Bankruptcy Rule
4001(c)(2) or such other procedures as approved by the U.S. Bankruptcy Court,
which order shall be reasonably satisfactory in form and substance to the
Administrative Agent, the ABL Term Loan Agent and the Lenders, and from which no
appeal or motion to reconsider has been timely filed, or if timely filed, such
appeal or motion to reconsider has been dismissed or denied with no further
appeal and the time for filing such appeal has passed (unless Administrative
Agent waives such requirement), together with all extensions, modifications, and
amendments thereto, in form and substance reasonably satisfactory

 

28



--------------------------------------------------------------------------------

to the Administrative Agent, the ABL Term Loan Agent and the Required Lenders,
which, among other matters but not by way of limitation, authorizes the Loan
Parties to obtain credit, incur (or guaranty) Indebtedness, and grant Liens
under this Agreement and the other Loan Documents, as the case may be, and
provides for the super-priority of the Administrative Agent’s and the Lenders’
claims.

“Financial Hedge” means, for any Loan Party, any present or future, whether
master or single, agreement, document, or instrument providing for, or
constituting an agreement to enter into, (a) any commodity hedge, (b) any
arrangement for foreign-currency-exchange protection, and (c) any interest-rate
swap, cap, collar, or similar arrangement, including, without limitation, any
“swap agreement” (as defined in 11 U.S.C.§101, as in effect from time to time,
or any successor statute).

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, treasurer, controller or vice president of accounting and reporting of
such Loan Party.

“First Day Orders” shall have the meaning set forth in Section 4.01(q).

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end as described on attached Schedule 1.3.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end as described on attached Schedule 1.3.

“Fiscal Year” means any period of twelve consecutive months ending as described
on attached Schedule 1.3.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each State thereof and the District
of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the Letter of Credit Outstandings other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or cash collateralized in accordance
with SECTION 2.26, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders in accordance with SECTION 2.26.

“GAAP” means accounting principles which are generally accepted in the United
States in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, and consistently applied for all periods
reported, subject to SECTION 1.03.

 

29



--------------------------------------------------------------------------------

“General Security Agreement” means the Canadian General Security Agreement
(governed by Ontario law) dated as of the Closing Date, entered into among each
Loan Party (with Collateral located in Canada) and the Collateral Agent for the
benefit of the Credit Parties thereunder.

“Governmental Authority” means the government of the United States of America,
Canada, or any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Government Securities” means (to the extent they mature within one (1) year
from the date in question) readily marketable (a) direct full faith and credit
obligations of the United States of America or Canada or obligations guaranteed
by the full faith and credit of the United States of America or Canada, and
(b) obligations of an agency or instrumentality of, or corporation owned,
controlled, or sponsored by, the United States of America or Canada that are
generally considered in the securities industry to be implicit obligations of
the United States of America or Canada, as applicable.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law because of their dangerous or deleterious
properties, including any material listed as a hazardous substance under
Section 101(14) of CERCLA.

“Inadvertent Overadvances” means the funding of any Revolving Credit Loan or the
issuance, renewal or amendment of a Letter of Credit which either (x) results
from the funding of the Carve-Out, the Priority Carve-Out or any Canadian Claims
Reserves in compliance with the Orders, or (y) did not result in an Overadvance
when made based upon the most recent Borrowing Base Certificate received by the
Administrative Agent prior to such funding or issuance, renewal or amendment of
a Letter of Credit but which has, on the relevant date of determination, become

 

30



--------------------------------------------------------------------------------

an Overadvance as the result of circumstances beyond the reasonable control of
the Administrative Agent or the other Revolving Lenders (including as the result
of the entry of an adverse order for use of cash collateral by the Bankruptcy
Court), including (i) a decline in the value of the Collateral included in the
Borrowing Base, (ii) errors or fraud on a Borrowing Base Certificate,
(iii) components of the Borrowing Base on any date thereafter being deemed
ineligible, (iv) the return of uncollected checks or other items of payment
applied to the reduction of Revolving Credit Loans or other similar involuntary
or unintentional actions, (v) the imposition of any Reserve or a reduction in
advance rates after the funding of any Revolving Credit Loan or the issuance,
renewal or amendment of a Letter of Credit or (vi) any other circumstance beyond
the reasonable control of the Administrative Agent or the other Revolving
Lenders which reduces availability or the amount that can be borrowed under this
Agreement.

“Indebtedness” of any Person means, without duplication:

(a)    All obligations of such Person for borrowed money (including any
obligations which are without recourse to the credit of such Person);

(b)    All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c)    All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d)    All obligations of such Person in respect of the deferred purchase price
of property or services (excluding current accounts payable and accrued
liabilities incurred in the ordinary course of business);

(e)    All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(f)    All Guarantees by such Person of Indebtedness of others;

(g)    All Capital Lease Obligations of such Person;

(h)    All obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty;

(i)    All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j)    All Financial Hedges; and

(k)    The principal and interest portions of all rental obligations of such
Person under any Synthetic Lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP as in effect on the Closing Date.

 

31



--------------------------------------------------------------------------------

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning provided therefor in SECTION 9.04(a).

“Information” has the meaning provided therefor in SECTION 9.16.

“Information Certificate” means the Information Certificate dated as of the
Closing Date delivered by the Loan Parties to the Administrative Agent.

“Information Officer” means Alvarez & Marsal Canada Inc., in its capacity as
information officer of the Debtors in the Canadian Recognition Proceedings.

“Intellectual Property Security Agreement” means the security agreements with
respect to intellectual property dated as of the Closing Date by and among
certain of the Loan Parties and the Collateral Agent.

“Intercreditor Acknowledgment” means that certain Acknowledgment and Agreement,
dated as of the Closing Date, by and among the Administrative Agent, the
Pre-Petition Agent and the Pre-Petition Term Loan Agent and acknowledged by the
Loan Parties.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
April 30, 2014 by and among the Administrative Agent for the Credit Parties and
the Pre-Petition Term Loan Agent, as agent for the Term Loan Secured Parties (as
defined in the Intercreditor Agreement) and acknowledged by the Loan Parties, as
supplemented and modified by the Intercreditor Acknowledgment and as may be
further amended, amended and restated, supplemented or otherwise modified and in
effect from time to time.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar month and (b) with respect to
any LIBO Loan, on the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part.

“Interest Payment Date for ABL Term Loans” means with respect to any ABL Term
Loan, the first day of each calendar month.

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1) month thereafter;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding

 

32



--------------------------------------------------------------------------------

Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, (c) any Interest Period that would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall have a duration of less than one
(1) month, and if any Interest Period applicable to a LIBO Borrowing would be
for a shorter period, such Interest Period shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interim Order” means, collectively, the order of the U.S. Bankruptcy Court
entered in the Chapter 11 Cases after an interim hearing (assuming satisfaction
of the standard prescribed in Section 364 of the Bankruptcy Code and Bankruptcy
Rule 4001 and other applicable law), together with all extensions,
modifications, and amendments thereto, in form and substance reasonably
satisfactory to the Administrative Agent, the ABL Term Loan Agent and the
Required Lenders, which, among other matters but not by way of limitation,
authorizes, on an interim basis, the Borrower and Guarantors to execute and
perform under the terms of this Agreement and the other Loan Documents.

“In-Transit Inventory” means Inventory of the Borrower which is in the
possession of a common carrier and is in transit from a location outside of the
United States to a location of the Borrower that is within the United States or
Canada in which the Borrower has a store location or a distribution center.

“Inventory” has the meaning assigned to such term in the Security Agreement or
the General Security Agreement and, as regards inventory located in Canada,
includes all “inventory” as defined in the PPSA.

“Inventory Appraisal Percentage” means (i) with respect to the Borrowing Base,
ninety percent (90%), (ii) with respect to the FILO Borrowing Base, five percent
(5%), and (iii) with respect to the ABL Term Borrowing Base, ten percent (10%).

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent and without duplication of Availability Reserves or
other eligibility criteria or Reserves, in the Administrative Agent’s reasonable
commercial discretion exercised in good faith with respect to changes in the
determination of the saleability, at retail, of the Eligible Inventory, which
reflect such other factors as negatively affect the market value of the Eligible
Inventory or which reflect claims and liabilities that the Administrative Agent
determines in its reasonable discretion will need to be satisfied in connection
with the realization upon the Inventory.

“Investment” means with respect to any Person:

 

33



--------------------------------------------------------------------------------

(a)    The acquisition by such Person of any Capital Stock, evidence of
Indebtedness or other security of another Person, including any option, warrant
or right to acquire the same;

(b)    Any loan, advance, contribution to capital, Guarantee of any obligation
of another Person, extension of credit (except for current trade and customer
accounts receivable for inventory sold or services rendered in the ordinary
course of business and payable in accordance with customary trade terms) to
another Person;

(c)    Any Acquisition; and

(d)    Any other investment or interest in any Person that is required by GAAP
to be classified on the balance sheet (excluding the footnotes) of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property,

in all cases whether now existing or hereafter made. The amount of any
Investment outstanding at any time shall be the original cost of such
Investment, reduced by any dividend, distribution, interest payment, return on
capital, repayment or other amount received in cash by the Borrower or a
Subsidiary in respect of such Investment.

“Investment Banker” means an investment banker reasonably acceptable to the
Administrative Agent, the ABL Term Loan Agent and the Required Lenders (such
approval not to be unreasonably withheld, delayed, denied or conditioned). For
the avoidance of doubt, Guggenheim Securities LLC constitutes a reasonably
acceptable Investment Banker.

“Issuing Banks” means, individually and collectively, in its capacity as an
issuer of Letters of Credit hereunder, any Revolving Lender (or any Person who
was a Revolving Lender (or an Affiliate of such Revolving Lender at such time)
at the time of issuance of the Letter of Credit). Any Revolving Lender, as
Issuing Bank, may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. No Lender shall be an Issuing Bank unless such Revolving
Lender shall have agreed in writing to serve as an Issuing Bank hereunder.

“Joinder Agreement” shall mean an agreement, in form and substance reasonably
satisfactory to Administrative Agent, pursuant to which, among other things, a
Person becomes a party to, and bound by the terms of, this Agreement and/or the
other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Facility Guarantor, as the Administrative Agent and the Borrower
may agree.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Lease” means any written agreement, no matter how styled or structured,
pursuant to which a Loan Party is entitled to the use or occupancy of any space
in a structure, land, improvements or premises for any period of time.

 

34



--------------------------------------------------------------------------------

“Lease Rejection Date” means the last day of the 120-day lease
rejection/assumption period, as such period may be extended or shortened by the
U.S. Bankruptcy Court.

“Lease Reserve” means a reserve, in an amount established by the Administrative
Agent in its Permitted Discretion, in respect of (a) Inventory held at any
leased Store locations intended to be closed with respect to which the Lease
therefor is, or is intended to be, terminated by the applicable Loan Party
(other than any Store location subject to the Specified Store Closing Sale
unless such location is subject of a lease rejection motion or there has been
filed a motion with the U.S. Bankruptcy Court to compel the assumption or
rejection of the lease), or (b) Inventory at leased Store locations with respect
to which the Lease has not been assumed commencing on the Lease Reserve
Commencement Date, or with respect to any specific location, the date that is
fifteen (15) weeks prior to the expiration of such period of time as shall have
been consented to for rejection/assumption of such Lease by the landlord for
such location and approved by the U.S. Bankruptcy Court, in each case in an
amount determined by the Administrative Agent in its commercially reasonable
discretion.

“Lease Reserve Commencement Date” means the later of (x) March 23, 2020, solely
to the extent that the DIP Milestone set forth in set forth in Section (a)(iii)
of Schedule 5.17 has not been achieved, and (y) the date that is fifteen
(15) weeks prior to the Lease Rejection Date.

“Lenders” means the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement as set forth in SECTION 9.05(b).

“Letter of Credit” means a letter of credit that is issued by an Issuing Bank
pursuant to this Agreement for the account of the Borrower, constituting either
a Standby Letter of Credit or Commercial Letter of Credit, issued in connection
with the purchase of Inventory by the Borrower and for other purposes for which
the Borrower has historically obtained letters of credit, in the ordinary course
of business of the Borrower and its Subsidiaries or for any other purpose that
is reasonably acceptable to the Administrative Agent, and in form reasonably
satisfactory to the Issuing Bank, provided that any Letter of Credit issued by a
Person who was a Revolving Lender (or an Affiliate of such Revolving Lender at
such time) at the time of issuance of a Letter of Credit, but is no longer a
Revolving Lender, shall be deemed a Letter of Credit hereunder (other than for
purposes of SECTIONS 2.19(c) and (d)) only until (i) such Letter of Credit has
expired without being drawn, been returned undrawn, or has been otherwise
terminated, or (ii) the amounts available thereunder have been drawn and such
Person has received reimbursement for such drawing. Letters of Credit may permit
payment by presentation of either a sight draft or a time draft (not to exceed
ninety (90) days) as selected by the Borrower. Without limiting the foregoing,
all Banker’s Acceptances and all Existing Letters of Credit shall for all
purposes be deemed to be, and shall be subject to all provisions relating to,
“Letters of Credit” hereunder.

“Letter of Credit Disbursement” means a payment made by an Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(c).

 

35



--------------------------------------------------------------------------------

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus (b) all amounts
theretofore drawn or paid under Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“LIBO Borrowing” means a Revolving Borrowing or the Borrowing of the FILO Loan
comprised of LIBO Loans.

“LIBO Loan” shall mean any Revolving Credit Loan or the amount of the
outstanding FILO Loan bearing interest at a rate determined by reference to the
Adjusted LIBO Rate in accordance with the provisions of Article II (other than a
Prime Rate Loan).

“LIBO Rate” means the per annum rate of interest (rounded up to the nearest
1/16th of 1% and in no event less than zero) determined by the Administrative
Agent at or about 11:00 a.m. (London time) two Business Days prior to an
interest period for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by the
Administrative Agent as published on the applicable Reuters screen page (or
other commercially available source designated by the Administrative Agent from
time to time); provided, that any comparable or successor rate shall be applied
by the Administrative Agent, if administratively feasible, in a manner
consistent with market practice.

“Lien” means, with respect to any asset, (a) any lien, pledge, hypothecation,
encumbrance (choate or inchoate), charge or security interest in, on or of such
asset, and, with respect to the Collateral located in Canada, also includes any
prior claim or deemed trust in, on or of such asset, and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

“Line Cap” means the sum of (a) the Revolving Line Cap, plus (b) the then
outstanding amount of the FILO Loan, plus (c) the then outstanding amount of the
ABL Term Loan.

“Loan Account” has the meaning assigned to such term in SECTION 2.20.

“Loan Documents” means this Agreement, the Orders, the Notes, the Letters of
Credit, the Fee Letter, all Approved Budgets, all Approved Budget Variance
Reports, all Borrowing Base Certificates, all Compliance Certificates, the
Blocked Account Agreements, the Collateral Access Agreements, the Customs Broker
Agreements, the Credit Card Notifications, the Security Documents, the Facility
Guarantee, the Facility Guarantors’ Collateral Documents, the Intercreditor
Agreement, the Intercreditor Acknowledgment and any other instrument or
agreement now or hereafter executed and delivered in connection herewith.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Loans” means all Revolving Credit Loans, the FILO Loan, or the ABL Term Loan,
as the context may require, and other advances to or for account of the Borrower
pursuant to this Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

36



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, fact, or circumstance, which, after
the Closing Date, has a material adverse effect on, (a) the business, assets,
financial condition or income of the Loan Parties taken as a whole (other than
by virtue of the commencement of the Bankruptcy Cases and the events and
conditions leading up, resulting from or reasonably related thereto), or (b) the
validity or enforceability of this Agreement or the other Loan Documents, in any
material respect, or any of the material rights or remedies of the Credit
Parties hereunder or thereunder.

“Material Contract” means, with respect to any Loan Party, each contract
(x) which, as of the Petition Date, was a “Material Contract” under the
Pre-Petition Credit Agreement (but excluding, for the avoidance of doubt, the
Pre-Petition Term Loan Agreement and other documents under the Pre-Petition Term
Loan Facility), and (y) each other contract entered into after the Petition Date
to which such Loan Party is a party and which has been filed or is required to
be filed as an exhibit to any report filed by any Loan Party with the SEC.

“Material Domestic Subsidiary” means as to any Person, a Domestic Subsidiary of
such Person that, as of the end of the most recent Fiscal Quarter for which
financial statements are available owns assets consisting of Inventory and
Accounts of more than $1,000,000, individually. The designation of a Subsidiary
as a “Material Domestic Subsidiary” shall be permanent notwithstanding any
subsequent reduction in such Subsidiary’s assets, unless otherwise consented to
by the Administrative Agent. As of the Closing Date, the Subsidiaries listed on
Schedule 1.4 are not Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness incurred after the Petition Date
(other than the Obligations and inter-company Indebtedness) of the Loan Parties
in an aggregate principal amount exceeding $5,000,000. For purposes of
determining the amount of Material Indebtedness at any time, the amount of the
obligations in respect of any Financial Hedge at such time shall be calculated
at the Agreement Value thereof.

“Maturity Date” means August 20, 2020; provided that, if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.

“Maximum Rate” has the meaning provided therefor in SECTION 9.14.

“Minority Lenders” has the meaning provided therefor in SECTION 9.02(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to ERISA, to which the Parent or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan subject to ERISA which has two or more
contributing sponsors (including the Parent or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and

 

37



--------------------------------------------------------------------------------

when received, (ii) in the case of a casualty, insurance cash proceeds, and
(iii) in the case of a condemnation or similar event, condemnation cash awards
and similar cash payments, in each case net of (b) the sum of (i) all reasonable
fees and out-of-pocket expenses (including appraisals, and brokerage, legal,
title and recording tax expenses and commissions) paid by any Loan Party or a
Subsidiary to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale or other disposition of an asset (including
pursuant to a casualty or condemnation), the amount of all payments required to
be made by any Loan Party as a result of such event to repay (or to establish an
escrow for the repayment of) any Indebtedness (other than the Obligations and
any other obligations secured by the Security Documents) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event, or a
Permitted Encumbrance that is senior to the Lien of the Collateral Agent, and
(iii) cash Taxes paid or reasonably estimated to be actually payable in cash in
connection therewith (it being understood and agreed that (x) until actually
paid, the amount of such Taxes shall be maintained in a segregated DDA of the
Borrower and not used for any other purpose (nor swept pursuant to the terms of
SECTION 2.18), and (y) upon payment of any such Taxes, “Net Proceeds” shall be
deemed to include an amount equal to any amounts in excess of the Taxes actually
paid and shall be promptly paid to the Administrative Agent).

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

“Notes” means, collectively, (i) Revolving Credit Notes, (ii) the Swingline
Note, (iii) the FILO Notes and (iv) the ABL Term Notes, each as may be amended,
supplemented or modified from time to time.

“Obligations” means the Revolving and FILO Obligations and/or the ABL Term
Obligations, as the context may require.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Orders” means, as applicable, and as the context may require, the Interim
Order, the Canadian Initial Recognition Order, the DIP Recognition Order, the
Canadian Supplemental Order, and/or the Final Order, whichever is then
applicable, or collectively.

“Other Liabilities” means any transaction with any Agent, any Revolving Lender
or any of their respective Affiliates, which arises out of any Bank Product or
Cash Management Service provided by any such Person (including, for the
avoidance of doubt, any Person to the extent such Person was an Agent, a
Revolving Lender or an Affiliate of an Agent or a Revolving Lender at the time
such Bank Product or Cash Management Service was provided), as each may be
amended from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

38



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to SECTION 2.24).

“Overadvance” means a Revolving Credit Loan, advance, or providing of credit
support (such as the issuance of a Letter of Credit) to the extent that,
immediately after its having been made, Availability is less than zero.

“Participant” shall have the meaning provided therefor in SECTION 9.05(e).

“Parent” means Pier 1 Imports, Inc.

“Participant Register” has the meaning provided therefor in SECTION 9.05(e).

“Paid in Full” means the date on which (i) the Commitments shall have expired or
been terminated, the Lenders have no further obligation to make any Loans and
the Issuing Banks shall have no further obligation to issue Letters of Credit
hereunder, (ii) the principal of and interest on all Loans and all fees,
expenses and indemnities and other Obligations (other than any contingent
indemnification Obligations for which no claim has then been asserted) shall
have been indefeasibly paid in full in cash, (iii) all Letters of Credit shall
have expired or terminated or been cash collateralized to the extent provided
herein (or, alternatively, the applicable Issuing Bank(s) shall have received,
in form and substance and from an issuing bank reasonably satisfactory to the
Administrative Agent and such Issuing Bank, a backstop letter of credit in an
amount equal to 103% of the Letter of Credit Outstandings with respect to such
Letters of Credit) and (iv) all Letter of Credit Disbursements shall have been
reimbursed. “Payment in Full” shall have a correlative meaning.

“Pathlight” means Pathlight Capital LP and its Subsidiaries and Affiliates.

“Payoff Letter” means the payoff letter dated as of the Closing Date by and
among the Borrower, the Agents and the ABL Term Loan Agent, with respect to the
repayment in full of the Pre-Petition Obligations and the refinancing of the
credit facility under the Pre-Petition Credit Agreement pursuant to this
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

39



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Disposition” means any of the following:

(a)    licensed departments of a Loan Party or any of its Subsidiaries in the
ordinary course of business;

(b)    the Specified Store Closing Sale;

(c)    Dispositions of equipment that is substantially worn, damaged, obsolete
or, in the judgment of a Loan Party, no longer used or useful in its business or
that of any Subsidiary;

(d)    Sales, transfers and dispositions among the Loan Parties;

(e)    Any sale or sale-leaseback transaction of Real Estate owned by any of the
Loan Parties, provided that, in the case of any such sale-leaseback, upon
request by the Administrative Agent, the Loan Parties shall have delivered to
the Administrative Agent a Collateral Access Agreement duly executed by the
purchaser of such Real Estate on terms and conditions reasonably satisfactory to
the Administrative Agent;

(f)    Disposition of any assets or capital stock of any Subsidiary or Person
which is not a Loan Party;

(g)    The transfer of company-owned life insurance policies, participant
contributions, and/or employer matching funds to one or more of the sub-trusts
established under the Pier 1 Umbrella Trust, as amended, for the sole purpose of
setting aside funds to be used to settle obligations under one or more
non-qualified deferred compensation plans maintained by the Parent and its
employing Subsidiaries;

(h)    Other Dispositions by Loan parties in an aggregate amount of up to
$1,000,000; provided that no Event of Default shall have occurred or shall occur
as a result of giving effect to such Disposition;

(i)    Dispositions set forth in the Information Certificate; and

(j)    other Dispositions contemplated by the Approved Budget, the First Day
Orders or the Orders.

“Permitted Dividends” means:

 

40



--------------------------------------------------------------------------------

(a)    Dividends with respect to Capital Stock payable solely in additional
shares of or warrants to purchase common stock;

(b)    Stock splits (traditional and reverse) or reclassifications of stock into
additional or other shares of common stock;

(c)    The declaration and payment of a dividend by any Subsidiary of a Loan
Party to a Loan Party;

(d)    other dividends and payments contemplated by the Approved Budget, the
First Day Orders or the Orders; and

(e)    to the extent constituting a dividend, transactions permitted by SECTION
6.02, SECTION 6.04 and SECTION 6.05.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes (i) not yet due, (ii) if past due, are
being contested or otherwise not required to be paid in compliance with SECTION
5.05, or (iii) the nonpayment of which is stayed by the U.S. Bankruptcy Court or
the Canadian Court;

(b)    Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by Applicable Law, arising in the ordinary course of
business and securing obligations (i) to the extent they are not overdue by more
than thirty (30) days or (ii) if overdue by more than thirty (30) days, (x) are
being contested in compliance with SECTION 5.05, (y) are stayed by order of the
U.S. Bankruptcy Court or the Canadian Court, or (z) are otherwise not required
to be paid under Applicable Law;

(c)    Subject to the Order and the terms thereof, pledges and deposits made in
the ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

(d)    Deposits to secure or relating to the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds (and Liens arising in accordance with Applicable Law in connection
therewith), and other obligations of a like nature, in each case in the ordinary
course of business;

(e)    Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(i);

(f)    Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way, mineral leases or similar agreements and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party;

 

41



--------------------------------------------------------------------------------

(g)    Any Lien on any property or asset of any Loan Party as of the Closing
Date set forth in the Information Certificate and extensions, renewals and
replacements thereof to the extent permitted under SECTION 6.01 and the Orders;

(h)    Liens securing Indebtedness in respect of Capitalized Leases permitted
under clause (e) of Permitted Indebtedness, provided that such Liens encumber
only the assets subject to such Capitalized Lease Obligations;

(i)    Liens granted under the Loan Documents and set forth in the Orders in
favor of the Collateral Agent for its own benefit and the benefit of the other
Credit Parties;

(j)    Landlords’ and lessors’ Liens in respect of rent not in default for more
than thirty (30) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(k)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m)    Liens contemplated by the Approved Budget, the First Day Orders or the
Orders;

(n)    Liens in respect of Indebtedness under the Carve-Out;

(o)    Liens arising from precautionary UCC or PPSA filings regarding “true”
operating leases or the consignment of goods to a Party;

(p)    Liens on insurance proceeds incurred in the ordinary course of business
in connection with the financing of insurance premiums and contemplated in the
Approved Budget;

(q)    Liens in favor of customs and revenues authorities imposed by Applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

 

42



--------------------------------------------------------------------------------

(r)    Liens placed on any of the assets or equity interests of a Foreign
Subsidiary;

(s)    Any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement;

(t)    Licenses, sublicenses, leases or subleases-granted to third Persons in
the ordinary course of business;

(u)    The replacement, extension or renewal of any Permitted Encumbrance to the
extent permitted under the Orders; provided that, such Lien shall at no time be
extended to cover any assets or property other than such assets or property
subject thereto on the Closing Date or the date such Lien was incurred, as
applicable;

(v)    Liens arising by operation of law under Article 4 of the UCC (or any
similar law in Canada) in connection with collection of items provided for
therein;

(w)    Liens arising by operation of law under Article 2 of the UCC (or any
similar laws in Canada) in favor of a reclaiming seller of goods or buyer of
goods;

(x)    Liens on operating accounts subject to overdraft protection or securities
accounts in connection with overdraft protection, netting and other similar
services;

(y)    Security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;

(z)    The (i) Adequate Protection Liens and (ii) Adequate Protection
Superpriority Claims;

(aa)    Liens consisting of deposits in the ordinary course of business in an
aggregate amount not to exceed $1,000,000 at any time outstanding;

(bb)    Liens permitted by the Order to secure Indebtedness permitted pursuant
to clause (m) of the definition of Permitted Indebtedness and obligations with
respect thereto, including obligations of the type described under the
definitions of “Bank Products” and “Cash Management Services” entered into with
lenders or agents under the Pre-Petition Term Loan Documents and/or their
Affiliates to the extent the Borrower elects to secure such obligations under
the Pre-Petition Term Loan Documents; provided that such Liens shall at all
times be subject to the Intercreditor Agreement and the Intercreditor
Acknowledgment or an intercreditor in form and substance reasonably satisfactory
to the Administrative Agent and duly executed by the Term Agent; and

(cc)    Liens permitted by the Orders and the Cash Management Order in favor of
a financial institution encumbering deposits (including the right of set off)
held by such financial institution in the ordinary course of business in respect
of Indebtedness permitted hereunder and which are within the general parameters
customary in the banking industry.

“Permitted Indebtedness” means each of the following:

 

43



--------------------------------------------------------------------------------

(a)    Indebtedness (i) consisting of the Obligations and the Pre-Petition
Obligations and (ii) under the Carve-Out;

(b)    Indebtedness set forth in the Information Certificate outstanding on the
Closing Date and extensions, renewals and replacements of any such Indebtedness
permitted by the Orders and contemplated by the Approved Budget, so long as
after giving effect thereto (i) the principal amount of the Indebtedness
outstanding at such time is not increased;

(c)    Indebtedness of any Loan Party to any other Loan Party;

(d)    Guarantees by any Loan Party of Indebtedness or other obligations of
(i) any other Loan Party, and (ii) any other Subsidiary of the Borrower so long
as, in the case of this clause (ii), such Guarantees (together with any
Investments made pursuant to subclause (y) of clause (i) and clause (p) of the
definition of “Permitted Investments”) are contemplated by the Approved Budget
and do not exceed an aggregate principal amount of $1,000,000 at any time
outstanding;

(e)    Purchase money Indebtedness of any Loan Party to finance the acquisition
or improvement of any fixed or capital assets, including Capital Lease
Obligations; provided, however, that the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $2,000,000 at any
time outstanding;

(f)    Indebtedness under Financial Hedges, other than for speculative purposes,
entered into in the ordinary course of business;

(g)    Contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of retail stores and in accordance with the Approved Budget;

(h)    Indebtedness incurred by any Foreign Subsidiary for working capital or
general corporate purposes which is not guaranteed by or secured by any assets
of any Loan Party (other than the capital stock of such Foreign Subsidiary);

(i)    Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
and in accordance with the Approved Budget;

(j)    without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;

(k)    Indebtedness relating to existing letters of credit obtained from
Canadian financial institutions, as set forth in the Information Certificate;

(l)    other Indebtedness not in respect of borrowed money in an aggregate
principal amount not exceeding $1,000,000 for the term of this Agreement;

(m)    Indebtedness under the Pre-Petition Term Loan Facility, in an aggregate
principal amount at any time outstanding not to exceed $189,000,000 (plus
accrued premiums, interest, fees, expenses and charges), provided that
Indebtedness under the Pre-Petition Term Loan Facility is subject to the
Intercreditor Agreement;

 

44



--------------------------------------------------------------------------------

(n)    Indebtedness consisting of the financing of insurance premiums; and

(o)    Other Indebtedness permitted by the Approved Budget, the First Day Orders
or the Orders.

“Permitted Investments” means each of the following:

(a)    Government Securities;

(b)    Collective investment funds created pursuant to Regulation 9 of the
Office of the Comptroller of the Currency of the United States, rated AAA by S&P
or Aaa by Moody’s and in compliance with SEC Rule 2(a)7, that are invested
solely in one (1) or more securities of the United States government, securities
issued by one (1) or more agencies of the United States government, repurchase
agreements, reverse repurchase agreements, and individual corporate securities
rated AAA by S&P or Aaa by Moody’s;

(c)    Certificates of deposit, Eurodollar certificates of deposit, demand and
time deposits, and prime bankers acceptances issued by any of the Lenders and
any other financial institution organized and existing under the laws of the
United States of America or any of its states or Canada and having on the date
of the investment (i) an S&P rating of at least A- or A-1, (ii) a Moody’s rating
of at least A-3 or P-1, or (iii) an equivalent rating from either Dominion Bond
Rating Services Limited or CBRS, Inc., in each case due within one (1) year
after the date of the making of the investment;

(d)    Fully collateralized repurchase agreements with a financial institution
described in clause (c) above having a defined termination date, fully secured
by obligations of the United States government, or its agencies, and due within
one (1) year after the date of the making of the investment;

(e)    Tax-exempt mutual funds that invest in municipal securities rated A1 or
higher or AA or higher by S&P or P1 or higher or Aa or higher by Moody’s and in
compliance with SEC Rule 2(a)7;

(f)    Variable-rate tax-exempt demand notes issued by municipalities and rated
AA or higher by S&P or Aa or higher by Moody’s and due within one (1) year after
the date of the making of the investment;

(g)    (i) Commercial paper issued by corporations and rated (x) A2 or higher by
S&P, (y) P2 or higher by Moody’s, or (z) an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., and (ii) corporate debt
obligations rated (x) BBB or higher by S&P, (y) Baa2 or higher by Moody’s, or
(z) an equivalent rating from either Dominion Bond Rating Services Limited or
CBRS, Inc. so long as the instrument is rated (x) A1 or higher or A- or higher
by S&P, (y) P1 or higher or A3 or higher by Moody’s, or (z) an equivalent rating
or higher from either Dominion Bond Rating Services Limited or CBRS, Inc., it
must be due within one (1) year after the date of the making of the investment,
otherwise it shall be due within ninety (90) days after the date of the making
of the investment;

 

45



--------------------------------------------------------------------------------

(h)    Loan participations through a financial institution described in clause
(c) above, provided the underlying corporate credit is rated A2 or higher by S&P
and P2 or higher by Moody’s and provided such loan participations are limited in
duration to overnight investments;

(i)    Investments by any one or more Loan Parties (x) in other Loan Parties,
and (y) so long as no Event of Default exists or arises as a result thereof, in
any other Subsidiary of the Parent so long as, in the case of this clause
(y) such Investments (together with any Guarantees made pursuant to clause
(d)(ii) of the definition of “Permitted Indebtedness” and any Investments made
pursuant to clause (p) of this definition of “Permitted Investments”) are
contemplated by the Approved Budget and do not exceed an aggregate principal
amount of $1,000,000 at any time outstanding;

(j)    Loans or advances to directors, officers, and employees of the Loan
Parties contemplated by the Approved Budget that never exceed a total of
$1,000,000 outstanding for all of the Loan Parties and to the extent not
prohibited by the Sarbanes-Oxley Act of 2002;

(k)    Indebtedness of customers created in any Loan Party’s ordinary course of
business in a manner consistent with its present practices;

(l)    Financial Hedges not for speculative purposes in accordance with the
Approved Budget;

(m)    Callable agency securities issued by government-sponsored entities and
rated AAA by S&P or Aaa by Moody’s;

(n)    Agency bullet securities issued by government-sponsored entities and
rated AAA by S&P or Aaa by Moody’s;

(o)    Other Investments permitted by the Approved Budget, the First Day Orders
or the Orders;

(p)    Other Investments (including the purchase of less than fifty percent
(50%) of the Capital Stock of another Person), so long as such Investments
(together with any Guarantees made pursuant to clause (d)(ii) of the definition
of “Permitted Indebtedness” and any Investments made pursuant to clause (i)(y)
of this definition of “Permitted Investments”) are contemplated by the Approved
Budget and do not exceed an aggregate principal amount of $1,000,000 at any time
outstanding;

(q)    to the extent contemplated by the Approved Budget, shares of any
so-called “money market fund” advised, serviced or sold by any of the Lenders or
by any other financial institution, provided that such fund (i) is registered
under the Investment Company Act of 1940, (ii) has net assets of at least
$250,000,000, (iii) has an investment portfolio with an average maturity of 365
days or less, and (iv) is not generally considered to be a “high-yield” fund.

 

46



--------------------------------------------------------------------------------

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a)    Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; and

(b)    Together with all other Permitted Overadvances then outstanding,
(i) shall not exceed five percent (5%) of the Borrowing Base and the FILO
Borrowing Base, in the aggregate outstanding at any time or (ii) unless a
liquidation of the ABL Priority Collateral is then occurring, remain outstanding
for more than forty-five (45) consecutive Business Days, unless in each case the
Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(h) regarding any Revolving Lender’s obligations with
respect to Letter of Credit Disbursements, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a reduction in the collateral value)), and such inadvertent Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder; and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the
Revolving Credit Extensions would exceed the sum of the total Revolving
Commitments (as in effect prior to any termination of the Revolving Commitments
pursuant to SECTION 7.01).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

“Petition Date” has the meaning set forth in the Recitals hereto.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Plan of Reorganization” means a plan constituting an “Approved Plan” (as
defined on Schedule 5.17 hereto) and containing (a) a provision for termination
of the Commitments and repayment in full in cash of all of the Obligations and
the Pre-Petition Obligations on or before the effective date of such plan, (b) a
release in favor of the Agents, the ABL Term Loan Agent, the Lenders and the
other Credit Parties, (c) provisions with respect to the settlement or discharge
of all claims and other debts and liabilities, and (d) such other terms as the
Administrative Agent, the ABL Term Loan Agent and the Required Lenders may
reasonably require, which Plan of Reorganization shall not be modified, altered,
amended or otherwise changed or supplemented in a manner materially adverse to
the interests of the Agents, the ABL Term Loan Agent and the Lenders without the
prior written consent of the Agents, the ABL Term Loan Agent and the Required
Lenders.

 

47



--------------------------------------------------------------------------------

“Plan Support Agreement” means that certain Plan Support Agreement, dated as of
February 16, 2020, by and among the Loan Parties, certain Pre-Petition Term Loan
Lenders (as a “Consenting Term Lender” thereunder) and the other parties
thereto, which Plan Support Agreement shall not be modified, altered, amended or
otherwise changed or supplemented in a manner materially adverse to the
interests of the Agents, the ABL Term Loan Agent and the Lenders without the
prior written consent of the Agents, the ABL Term Loan Agent and the Required
Lenders.

“Pledge Agreement” means that certain pledge agreement (whether or not contained
in the Security Agreement or a standalone document) dated as of the Closing Date
by and among certain of the Loan Parties and the Collateral Agent.

“Post-Petition” means the time period commencing immediately upon the filing of
the applicable Chapter 11 Cases.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Québec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

“Prepayment Event” means any of the following events:

(a)    Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any ABL Priority Collateral, other than the sale of
Inventory in the ordinary course of business and other than sales, transfers and
other dispositions to other Loan Parties; or

(b)    Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any ABL Priority
Collateral.

“Pre-Petition” means the time period ending immediately prior to the filing of
the applicable Chapter 11 Cases.

“Pre-Petition ABL Term Loan” means the “ABL Term Loans” as defined in the
Pre-Petition Credit Agreement.

“Pre-Petition ABL Term Loan Agent” means the “ABL Term Loan Agent” as defined in
the Pre-Petition Credit Agreement.

“Pre-Petition ABL Term Loan Prepayment Premium” means the “ABL Term Loan
Prepayment Premium” as defined in the Pre-Petition Credit Agreement.

“Pre-Petition Agent” means each “Agent” as defined in the Pre-Petition Credit
Agreement.

“Pre-Petition Closing Date” means June 2, 2017.

 

48



--------------------------------------------------------------------------------

“Pre-Petition Consent” means that certain Consent to Second Amended and Restated
Credit Agreement dated as of January 6, 2020 by and among the Borrower, the
Pre-Petition Agent, the Pre-Petition ABL Term Loan Agent, and the Pre-Petition
Lenders party thereto.

“Pre-Petition Credit Agreement” has the meaning set forth in the Recitals
hereto.

“Pre-Petition Credit Extensions” means the “Credit Extensions” as defined in the
Pre-Petition Credit Agreement.

“Pre-Petition FILO Credit Extensions” means Pre-Petition Obligations in respect
of the principal of “FILO Loans” under, and as defined in, the Pre-Petition
Credit Agreement.

“Pre-Petition Indemnity Account” means an amount equal to $500,000 for the
purpose of securing contingent indemnification obligations and other contingent
claims arising under the Pre-Petition Credit Agreement, the other Pre-Petition
Loan Documents or otherwise in respect of the Pre-Petition Obligations in the
event the Pre-Petition Agent, Pre-Petition ABL Term Loan Agent and the
Pre-Petition Lenders have not received releases and discharges of claims and
liabilities, in form and substance reasonably satisfactory to the Pre-Petition
Agent, Pre-Petition ABL Term Loan Agent and the Pre-Petition Lenders, at the
time of payment in full in cash of all Pre-Petition Obligations other than
contingent obligations relating thereto.

“Pre-Petition Lenders” means the “Lenders” from time to time party to the
Pre-Petition Credit Agreement.

“Pre-Petition Letter of Credit Outstandings” means Pre-Petition Obligations in
respect of “Letter of Credit Outstandings” under, and as defined in, the
Pre-Petition Credit Agreement and all interest, expenses, fees and other amounts
payable in respect thereof under the Pre-Petition Credit Agreement.

“Pre-Petition Loan Documents” means the “Loan Documents” as set forth in the
Pre-Petition Credit Agreement.

“Pre-Petition Obligations” means all of the “Obligations” as set forth in the
Pre-Petition Credit Agreement.

“Pre-Petition Revolving Credit Extensions” means Pre-Petition Obligations in
respect of the principal of “Revolving Credit Extensions” under, and as defined
in, the Pre-Petition Credit Agreement and interest, expenses, fees and other
sums payable in respect thereof under the Pre-Petition Loan Documents.

“Pre-Petition Security Documents” means the “Security Documents” as set forth in
the Pre-Petition Credit Agreement.

“Pre-Petition Term Loan Agent” means Wilmington Savings Fund Society, FSB, as
administrative agent under the Pre-Petition Term Loan Facility, and its
successors and assigns in such capacity.

 

49



--------------------------------------------------------------------------------

“Pre-Petition Term Loan Agreement” means that certain Term Loan Agreement dated
as of April 30, 2014, by and among inter alios, the Borrower, the Pre-Petition
Term Agent and the lenders from time to time party thereto, as amended,
restated, amended and restated, supplemented, refinanced, replaced, extended,
renewed or otherwise modified on or prior to the Closing Date in accordance with
the terms of the Pre-Petition Credit Agreement and of the Intercreditor
Agreement.

“Pre-Petition Term Loan Facility” means the term credit facility provided to the
Borrower by the Pre-Petition Term Loan Lenders established pursuant to the
Pre-Petition Term Loan Agreement and the Intercreditor Agreement.

“Pre-Petition Term Loan Lenders” means the lenders under the Pre-Petition Term
Loan Facility.

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds
Effective Rate for such day, plus 0.50%; and (c) the LIBO Rate for a one month
interest period as determined on such day, plus 1.00%. The “prime rate” set
forth in clause (a) above is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in Bank of America’s prime rate, the Federal Funds Effective Rate or the LIBO
Rate, respectively, shall take effect at the opening of business on the day
specified in the public announcement of such change. Notwithstanding the
foregoing or anything else herein to the contrary, the Prime Rate shall in no
event be less than zero percent (0.0%).

“Prime Rate Loan” means any Revolving Credit Loan or the outstanding portion of
the FILO Loan bearing interest at a rate determined by reference to the Prime
Rate, in accordance with the provisions of Article II.

“Prior Week” means, as of any date of determination, the immediately preceding
week ended on a Saturday and commencing on the prior Sunday.

“Priority Carve-Out” means an amount equal to the sum of: the ABL Professional
Fee Carve Out Cap (as defined in the applicable Order), plus the Post-Carve Out
Trigger Notice Cap (as defined in the applicable Order), plus the amounts set
forth in clauses (a)(i) and (a)(ii) of paragraph 40 (Carve-Out) of the Interim
Order (or the corresponding paragraph of the Final Order, when applicable).

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), and any regulations promulgated thereunder, if
any, as the same may be amended from time to time.

“Purchase Option Event” has the meaning provided in SECTION 9.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

50



--------------------------------------------------------------------------------

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Recipient” means any Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Remedies Notice Period” has the meaning specified in the Interim Order (or the
Final Order, when applicable).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Reports” has the meaning provided in SECTION 8.13.

“Required ABL Term Lenders” means, at any time, ABL Term Lenders holding ABL
Term Loans aggregating more than fifty percent (50%) of the aggregate amount of
the ABL Term Loans outstanding.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Commitments and holding FILO Loans and ABL Term Loans
aggregating more than fifty percent (50%) of the total Revolving Commitments and
the principal amount of the FILO Loans and ABL Term Loans outstanding, or if the
Revolving Commitments have been terminated, Lenders (other than Defaulting
Lenders) whose percentage of the outstanding Credit Extensions (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate not less than fifty percent (50%) of all such Credit Extensions;
provided that, so long as any of Bank of America, Wells Fargo and Pathlight are
Lenders hereunder, “Required Lenders” shall include each of Bank of America,
Wells Fargo and Pathlight.

“Required Revolving Lenders” means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Commitments aggregating more than fifty
percent (50%) of the aggregate amount of Revolving Commitments, or if the
Revolving Commitments have been terminated, Revolving Lenders (other than
Defaulting Lenders) whose percentage of the outstanding Revolving Credit
Extensions (calculated assuming settlement and repayment of all Swingline Loans
by the Revolving Lenders) aggregate not less than fifty percent (50%) of all
such Revolving Credit Extensions.

 

51



--------------------------------------------------------------------------------

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person.

“Restructuring Advisor” means a financial advisor reasonably acceptable to the
Administrative Agent and the ABL Term Loan Agent (such approval not to be
unreasonably withheld, delayed, denied or conditioned). For the avoidance of
doubt, AlixPartners, L.P. constitutes a reasonably acceptable Restructuring
Advisor.

“Revolving and FILO Obligations” means (a) the due and punctual payment of
(i) the principal of, and interest (including all interest that accrues after
the commencement of any case or proceeding by or against any Loan Party under
the Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law, whether or not
allowed in such case or proceeding) on the Revolving Credit Loans and the FILO
Loan, as and when due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
the Loan Parties under this Agreement or any other Loan Document in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties to the Credit Parties (other than the ABL Term
Loan Secured Parties) under this Agreement and the other Loan Documents,
including, without limitation, for all such items that accrue after the
commencement of any case or proceeding by or against any Loan Party under the
Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law, whether or not
allowed in such case or proceeding, (b) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Agreement and the other Loan Documents
(other than those related to the ABL Term Loan), and (c) Other Liabilities.

“Revolving Borrowing” means (a) the incurrence of Revolving Credit Loans of a
single Type, on a single date and having, in the case of LIBO Loans, a single
Interest Period, or (b) a Swingline Loan.

“Revolving Commitment” means, with respect to each Revolving Lender, the
aggregate commitment(s) of such Revolving Lender hereunder in the amount set
forth opposite its name on Schedule 1.1 hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased or reduced
from time to time pursuant to this Agreement.

 

52



--------------------------------------------------------------------------------

“Revolving Commitment Percentage” means, with respect to each Revolving Lender,
that percentage of the Revolving Commitments of all Revolving Lenders hereunder,
in the amount set forth opposite such Revolving Lender’s name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to this
Agreement.

“Revolving Credit Ceiling” means $200,000,000, as such amount may be reduced in
accordance with the terms of this Agreement.

“Revolving Credit Extensions” means each of the following: (a) a Revolving
Borrowing and (b) an L/C Credit Extension.

“Revolving Credit Loans” means all loans at any time made by any Revolving
Lender pursuant to Article II and, to the extent applicable, shall include
Swingline Loans made by the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means the promissory notes of the Borrower
substantially in the form of Exhibit D, each payable to the order of a Revolving
Lender, evidencing the Revolving Credit Loans made to the Borrower.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time, or, if the Revolving Commitments have terminated,
Revolving Credit Extensions.

“Revolving Line Cap” means, at any time of determination, the lesser of (a) the
aggregate amount of the Revolving Commitments or (b) the Borrowing Base.

“Revolving Purchase Date” has the meaning provided in SECTION 9.02.

“Revolving Purchase Notice” has the meaning provided in SECTION 9.02.

“Revolving Purchasing Creditors” has the meaning provided in SECTION 9.02.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the federal government of Canada,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent for its benefit and the benefit
of the other Credit Parties.

 

53



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement, the Orders, the General
Security Agreement, the Facility Guarantee, the Facility Guarantors’ Collateral
Documents, the Pledge Agreement, the Intellectual Property Security
Agreement(s), and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document to
secure any of the Obligations.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

“Specified Liquidation Agent” means Gordon Brothers, together with its
Affiliates acting with respect to the Specified Store Closing Sales described in
the definition thereof, or any successors to such Person acceptable to the
Administrative Agent, the ABL Term Loan Agent and the Lenders.

“Specified Liquidation Agreement” means those certain liquidation agreements by
and among the Borrower and the Specified Liquidation Agent, which (a) were
existing at the time of the Pre-Petition Consent Agreement and which, among
other things provides for the Specified Store Closing Sales referenced in clause
(i) of such definition on terms agreed to pursuant to the Pre-Petition Consent
Agreement or (b) are otherwise reasonably satisfactory to the Administrative
Agent, the ABL Term Loan Agent and the Lenders.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to SECTION 9.23).

“Specified Release Paragraph” has the meaning provided in SECTION 9.02.

“Specified Reserves” means, collectively, the FILO Reserve and the ABL Term Loan
Reserve.

“Specified Sale Process Default” means the occurrence of an Event of Default
specified in (i) SECTION 7.01(a) or (b), (ii) SECTION 7.01(c) with respect to
any misrepresentation of the Borrowing Base, Compliance Certificate or any
Budget Variance Certificate, (iii) SECTION 7.01(d) with respect to (A) SECTION
5.01(d), (B) SECTION 2.18, (C) SECTION 5.08, (D) SECTION 5.11, (E) SECTION 5.16,
(F) SECTION 5.17 or (G) SECTION 5.18, and (iv) SECTION 7.01(t)(xxiii).

“Specified Store Closing Sales” means (i) the 2020 Store Closing Sale (as such
term is defined in the Pre-Petition Consent), (ii) the closure of up to five
additional stores and (iii) the closure of any additional stores in excess of
those set forth in clauses (i) and (ii), to the extent approved in writing by
the Administrative Agent, the ABL Term Loan Agent and the Required Lenders in
their reasonable discretion (subject to the performance of a desktop appraisal
in form and substance reasonably acceptable to Administrative Agent), and the
liquidation of assets related thereto by a liquidator approved by the
Administrative Agent, the ABL Term Loan Agent and the Lenders (it being agreed
that the Specified Liquidation Agent shall be satisfactory) pursuant to bidding
procedures, a liquidation agreement approved by the Administrative Agent, the
ABL Term Loan Agent and the Lenders and all other relevant documents executed in
connection therewith, each, as applicable, to be in form and substance
reasonably satisfactory to the Administrative Agent, the ABL Term Loan Agent and
the Required Lenders (it being agreed that the terms of the Specified
Liquidation Agreement are satisfactory).

 

54



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D. LIBO Rate Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agents (for the avoidance of any
doubt, the FILO Loan and the ABL Term Loan shall not constitute Subordinated
Indebtedness).

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) except with
respect to any financial statements or calculations in accordance with GAAP,
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Successor Cases” shall have the meaning given to such term in the Interim Order
(or Final Order, when applicable).

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

55



--------------------------------------------------------------------------------

“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to
the Borrower, pursuant to SECTION 2.06 hereof.

“Swingline Loan Ceiling” means, at any time, ten percent (10%) of the Revolving
Commitments. As of the Closing Date, the Swingline Loan Ceiling is $20,000,000.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of the applicable Swingline Lender,
evidencing the Swingline Loans made by the Swingline Lender to the Borrower.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Priority Collateral” has the meaning provided for such term in the
Intercreditor Agreement.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) with respect to the Revolving and FILO Obligations, the date on which the
maturity of the Revolving and FILO Obligations is accelerated in accordance
herewith and the Revolving Commitments are irrevocably terminated, and with
respect to the ABL Term Obligations, the date on which the ABL Term Obligations
are accelerated, in each case in accordance with Article VII, whether by
acceleration or otherwise, (iii) the effective date of a Plan of Reorganization
for the Debtors, (iv) the date of consummation of a sale or disposition of all
or substantially all of the Debtors’ working capital assets under Section 363 of
the Bankruptcy Code, (v) the date on which any Agent is granted relief from the
automatic stay or the stay granted in the Canadian Recognition Proceedings;
(vi) the first Business Day on which the Interim Order or the Canadian Interim
DIP Recognition Order expire by their terms or is terminated, unless the Final
Order or Canadian Final DIP Recognition Order, as applicable, has been entered
and become effective prior thereto (unless otherwise consented to in writing by
the Administrative Agent, the ABL Term Loan Agent and the Required Lenders),
(vii) conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy
Code or other case under the BIA or CCAA unless otherwise consented to in
writing by the Administrative Agent, the ABL Term Loan Agent and the Required
Lenders, and (viii) dismissal of any of the Bankruptcy Cases, unless otherwise
consented to in writing by the Administrative Agent, the ABL Term Loan Agent and
the Required Lenders.

“Total Outstandings” means the aggregate outstanding principal amount of all
Loans and all Letter of Credit Outstandings.

“Transaction” means any or all of the Plan of Reorganization or any sale or
disposition of any portion of, all or substantially all of the Debtors’ working
capital assets under Section 363 of the Bankruptcy Code; provided that any such
Transaction shall be conducted pursuant to bidding procedures, sales procedures,
approval orders, purchase agreements, agency documents or other

 

56



--------------------------------------------------------------------------------

agreements, documents or instruments, as applicable, in form and substance and
on terms reasonably satisfactory to the Administrative Agent, the ABL Term Loan
Agent and the Required Lenders.

“Trust Funds” means any cash comprised of (i) funds specifically and exclusively
used for payroll Taxes, payroll and other employee benefit payments to or for
the benefit of any Loan Party’s or its Subsidiaries’ employees, (ii) all Taxes
required to be collected, remitted or withheld (including, without limitation,
federal and state withholding taxes (including the employer’s share thereof))
and (iii) any other funds (A) which any Loan Party holds on behalf of another
Person and (B) which such Loan Party holds as an escrow or fiduciary for such
Person.

“Trust Funds DDA” has the meaning provided in SECTION 2.18(h).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Prime Rate, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unanimous Consent” means the consent of Lenders holding one hundred percent
(100%) of the (a) outstanding Commitments and (b) Total Outstandings (other
than, in each case, Commitments and any portion of the Total Outstandings held
by a Defaulting Lender).

“Unused Commitment” shall mean, on any day, (a) the then aggregate Revolving
Commitments minus (b) the sum of (i) the principal amount of Revolving Credit
Loans (other than Swingline Loans) then outstanding, and (ii) the then Letter of
Credit Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.19(b).

“U.S. Bankruptcy Court” has the meaning provided as in the Recitals hereto.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in SECTION
2.23(e)(ii)(B)(III).

“U.S. Trustee” means the United States Trustee applicable in the Chapter 11
Cases.

“Wage Earner Protection Act Reserve” means, on any date of determination, an
Availability Reserve (without duplication of any other Reserves or items that
are otherwise addressed or excluded through eligibility criteria) established
from time to time by the Administrative Agent in its commercially reasonable
discretion from the perspective of an asset-based lender exercised in good faith
in such amount as the Administrative Agent determines reflects the amounts which
would give rise to a Lien under the Wage Earner Protection Program Act (Canada)
with respect to the employees of any Loan Party employed in Canada with priority
under Applicable Law over the Lien of the Collateral Agent.

 

57



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its Subsidiaries and Affiliates.

“WURA” means the Winding-Up and Restructuring Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Parent or an ERISA Affiliate from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented, replaced, refinanced or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements,
supplements, replacements, refinancings or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless the context shall otherwise require, (e) the term
“security interest” shall include a hypothec and the term hypothecation, (f) the
term “solidary” as used herein shall be read and interpreted in accordance with
the Civil Code of Québec, (g) any reference to “registration” or “filing” in
respect of security, security interest or hypothecation shall also mean
“publishing”, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible, moveable and
immoveable, and intangible assets and properties, including cash, securities,
accounts and contract rights and (i) all financial statements and other
financial information provided by the Borrower to the Agents or any Lender shall
be provided with reference to dollars, (j) all references to “$” or “dollars” or
to amounts of money shall be deemed to be references to the lawful currency of
the United States of America and (k) references to “knowledge” or “awareness” of
any Loan Party means the actual knowledge or awareness, as applicable, of a
Responsible Officer.

 

58



--------------------------------------------------------------------------------

SECTION 1.03    Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to reflect the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the parties hereto shall negotiate in good faith to enter into an
amendment to this Agreement to preserve the original intent thereof in light of
such change in GAAP and such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective until such provision shall have been amended in accordance herewith;
provided, further, that any change in GAAP (including the adoption of ASU
No. 2016-02) will not cause any lease that was not or would not have been a
capital lease prior to such change to be deemed a capital lease.

SECTION 1.04    [Reserved].

SECTION 1.05    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.06    Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms of any Issuer Documents related thereto,
provides for one or more automatic increases in the Stated Amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum Stated Amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum Stated Amount is in effect at such time.

SECTION 1.07    Timing of Performance.

Except as otherwise provided in SECTION 2.21(a), if the performance of any
covenant, duty or obligation under any Loan Document shall be due on a day that
is not a Business Day, the date for such performance shall be extended to the
next succeeding Business Day.

SECTION 1.08    Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.

 

59



--------------------------------------------------------------------------------

ARTICLE II

Amount and Terms of Credit

SECTION 2.01    Commitment of the Lenders.

(a)    Each Revolving Lender, severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to make
Revolving Credit Extensions to or for the benefit of the Borrower, on a
revolving basis, subject in each case to the following limitations:

(i)    The Total Outstandings shall not at any time either (A) exceed
$256,043,540.73 or any lesser amount to which the Revolving Commitments have
then been reduced by the Borrower pursuant to SECTION 2.15, or (B) cause
Availability to be less than zero;

(ii)    Letters of Credit shall be available from the Issuing Banks to the
Borrower, subject to the ratable participation of the Revolving Lenders, as set
forth in SECTION 2.13. The Borrower shall not permit the aggregate Letter of
Credit Outstandings at any time to exceed $60,000,000;

(iii)    No Revolving Lender shall be obligated to make any Revolving Credit
Extension to the Borrower in excess of such Revolving Lender’s Revolving
Commitment; and

(iv)    Subject to all of the other provisions of this Agreement, Revolving
Credit Loans to the Borrower that are repaid may be reborrowed without premium
or penalty prior to the Termination Date for the Revolving and FILO Obligations.
No new Revolving Credit Extensions (other than Permitted Overadvances) shall be
made to the Borrower after the Termination Date for the Revolving and FILO
Obligations.

(b)    Except as provided in SECTION 2.01(a)(iii), each Borrowing of Revolving
Credit Loans (other than Swingline Loans) shall be made by the Revolving Lenders
pro rata in accordance with their respective Revolving Commitments. The failure
of any Revolving Lender to make any Revolving Credit Loan to the Borrower shall
neither relieve any other Revolving Lender of its obligation to fund its
Revolving Credit Loan to the Borrower in accordance with the provisions of this
Agreement nor, except in accordance with SECTION 8.16(b), increase the
obligation of any such other Revolving Lender.

(c)    On the Closing Date, and subject to the terms and conditions set forth
herein and therein, each FILO Lender shall make or be deemed to have made a FILO
Loan to the Borrower in an aggregate amount equal to the amount set forth
opposite such FILO Lender’s name set forth on Schedule 1.1 hereto. The FILO
Commitments shall be reduced on a dollar for dollar basis by the FILO Loans
made, or deemed made, on the Closing Date pursuant to this SECTION 2.01(c).
Amounts borrowed under this SECTION 2.01(c) and repaid or prepaid may not be
reborrowed.

(d)    On the Closing Date, and subject to the terms and conditions set forth
herein and therein, each ABL Term Lender shall make or be deemed to have made an
ABL Term Loan

 

60



--------------------------------------------------------------------------------

to the Borrower in an aggregate amount equal to the amount set forth opposite
such ABL Term Lender’s name set forth on Schedule 1.1 hereto. The ABL Term Loan
Commitments shall be reduced on a dollar for dollar basis by the ABL Term Loans
made, or deemed made, on the Closing Date pursuant to this SECTION 2.01(d).
Amounts borrowed under this SECTION 2.01(d) and repaid or prepaid may not be
reborrowed.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, on the Closing Date the total outstanding amount of the Pre-Petition
Obligations shall, except as otherwise provided in the Payoff Letter, be
refinanced in full from the proceeds of the Loans hereunder.

SECTION 2.02    [Reserved].

SECTION 2.03    Reserves; Changes to Reserves.

(a)    The Inventory Reserves, Availability Reserves, the Carve-Out Reserve and
the Lease Reserve as of the Closing Date are as set forth on the Borrowing Base
Certificate dated February 20, 2020 and furnished to the Administrative Agent
and the ABL Term Loan Agent as of the Closing Date.

(b)    The Administrative Agent may, without duplication of items that are
otherwise addressed or excluded through eligibility criteria, hereafter
establish additional Reserves or, subject to the provisions of SECTION 8.18,
change any of the foregoing Reserves, in the exercise of its commercially
reasonable business judgment acting in accordance with industry standards for
asset based lending in the retail industry, provided that such Reserves shall
not be established or changed except upon not less than one (1) Business Days’
notice to the Borrower (during which period the Administrative Agent shall be
available to discuss any such proposed Reserve with the Borrower, provided that
during such period, the Borrower shall not be permitted to borrow any amount
that would cause an Overadvance if such Reserve had been in place during such
period), provided further that no such prior notice shall be required for
(1) changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserve in accordance with the methodology of
calculation previously utilized, or (2) changes to Reserves or establishment of
additional Reserves if a Material Adverse Effect has occurred or it would be
reasonably likely that a Material Adverse Effect would occur were such Reserve
not changed or established, or (3) if an Event of Default has occurred and is
then continuing. In no event will any reserves be imposed in respect of the FILO
Borrowing Base or the ABL Term Borrowing Base. The Carve-Out Reserve, the Lease
Reserve, the Canadian Claims Reserves, and the Specified Reserves shall be
imposed against the Borrowing Base as and to the extent applicable.

SECTION 2.04    Making of Loans.

(a)    Except as set forth in SECTION 2.10, SECTION 2.11 and SECTION 2.12,
Revolving Credit Loans (other than Swingline Loans) and the outstanding amount
of the FILO Loan shall be either Prime Rate Loans or LIBO Loans as the Borrower
may request (which request shall be made in the form attached hereto as Exhibit
C), subject to and in accordance with this SECTION 2.04. All Swingline Loans
shall be only Prime Rate Loans. All Revolving Credit Loans made pursuant to the
same Borrowing shall, unless otherwise specifically provided herein, be

 

61



--------------------------------------------------------------------------------

Revolving Credit Loans of the same Type. Each Lender may fulfill its Commitment
with respect to any Revolving Credit Loan by causing any lending office of such
Lender to make such Revolving Credit Loan; provided, however, that any such use
of a lending office shall not affect the obligation of the Borrower to repay
such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrower pursuant to SECTION 2.14. Subject to the other provisions of this
SECTION 2.04 and the provisions of SECTION 2.12, Borrowings of Revolving Credit
Loans of more than one Type may be incurred at the same time, but in any event
no more than ten (10) Borrowings of LIBO Loans may be outstanding at any time.

(b)    The Borrower shall give the Administrative Agent three (3) Business Days’
prior telephonic notice (thereafter confirmed in writing) of each Borrowing of
LIBO Loans and notice of each Borrowing of Prime Rate Loans on the proposed day
of each Borrowing. Any such notice, to be effective, must be received by the
Administrative Agent not later than 1:00 p.m. on the third Business Day in the
case of LIBO Loans prior to the date on which such Borrowing is to be made and,
and no later than 1:00 p.m. on the same Business Day in the case of Prime Rate
Loans on which such Borrowing is to be made. Such notice shall be irrevocable,
shall contain disbursement instructions and shall specify: (i) whether the
Borrowing then being requested is to be a Borrowing of Prime Rate Loans or LIBO
Loans and, if LIBO Loans, the Interest Period with respect thereto; (ii) the
amount of the proposed Borrowing (which shall be in an integral multiple of
$1,000,000); and (iii) the date of the proposed Borrowing (which shall be a
Business Day). If no election of Interest Period is specified in any such notice
for a Borrowing of LIBO Loans, such notice shall be deemed a request for an
Interest Period of one (1) month. If no election is made as to the Type of
Revolving Credit Loan or the then outstanding amount of the FILO Loan, such
notice shall be deemed a request for Borrowing of Prime Rate Loans. The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the borrowing date specified in such notice, each Lender shall
make its share of the Borrowing available at the office of the Administrative
Agent at 100 Federal Street, Boston, Massachusetts 02110, no later than 3:00
p.m. in immediately available funds. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with this SECTION 2.04
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In the event a Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount, with interest thereon for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to Prime Rate Loans. If such Lender pays such
amount to the Administrative Agent then such amount shall constitute such
Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any borrowing hereunder, the Administrative
Agent shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Borrower and shall use reasonable efforts to make the
funds so received from the Lenders available to the Borrower no later than 4:00
p.m.

 

62



--------------------------------------------------------------------------------

(c)    The Administrative Agent, without the request of the Borrower may advance
any interest, fee, service charge, or other payment to which any Credit Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account as and when the same become due and
payable hereunder, after giving effect to any applicable grace periods,
notwithstanding that an Overadvance may result thereby, provided that no
advances which create an Overadvance shall be made for any Cash Management
Services or Bank Products. The Administrative Agent shall advise the Borrower of
any such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrower’s obligations under SECTIONS
2.17(a), 2.17(b) and 2.17(c). Any amount which is added to the principal balance
of the Loan Account as provided in this SECTION 2.04(c) shall bear interest at
the interest rate then and thereafter applicable to Prime Rate Loans.

SECTION 2.05    Overadvances.

(a)    The Agents and the Lenders shall have no obligation to make any Revolving
Credit Loan (including, without limitation, any Swingline Loan) or to provide
any Letter of Credit if an Overadvance would result.

(b)    The Administrative Agent may, in its discretion, make Permitted
Overadvances to the Borrower without the consent of the Lenders and each Lender
shall be bound thereby. Any Permitted Overadvances may constitute Swingline
Loans, but in any event shall constitute Prime Rate Loans. The making of a
Permitted Overadvance is for the benefit of the Borrower and shall constitute a
Revolving Credit Loan and an Obligation. The making of any such Permitted
Overadvance on any one occasion shall not obligate any Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding.

(c)    The making by the Administrative Agent of a Permitted Overadvance shall
not modify or abrogate any of the provisions of SECTION 2.13(g) regarding the
Revolving Lenders’ obligations to purchase participations with respect to Letter
of Credit Disbursements or the provisions of SECTION 2.22(a) regarding the
Revolving Lenders’ obligations to participate in Swingline Loans.

SECTION 2.06    Swingline Loans

(a)    The Swingline Lender is authorized by the Revolving Lenders but is not
obligated, to make Swingline Loans at any time (subject to SECTION 2.06(b)) to
the Borrower (which shall be in an integral multiple of $100,000, but not less
than $1,000,000), up to the amount of the sum of the Swingline Loan Ceiling,
plus any Permitted Overadvances, in each case upon a notice of Borrowing from
Borrower received by the Administrative Agent and the Swingline Lender (which
notice, at the Swingline Lender’s discretion, may be submitted prior to 1:00
p.m. on the Business Day on which such Swingline Loan is requested). In no event
shall the Swingline Lender be obligated to make any Swingline Loan if it shall
determine (which determination shall

 

63



--------------------------------------------------------------------------------

be conclusive and binding absent manifest error) that it has, or by the making
of such Swingline Loan may have, Fronting Exposure. Swingline Loans shall be
Prime Rate Loans and shall be subject to periodic settlement with the Revolving
Lenders under SECTION 2.22.

(b)    Swingline Loans may be made by the Swingline Lender only (i) for
Permitted Overadvances or (ii) for administrative convenience, at the Borrower’s
request therefor which shall be deemed a representation that the applicable
conditions for borrowing under SECTION 4.02 are satisfied. If the Borrower has
so requested a Swingline Loan but the conditions for borrowing under SECTION
4.02 cannot in fact be fulfilled, (x) the Borrower shall give immediate notice
(a “Noncompliance Notice”) thereof to the Administrative Agent and the Swingline
Lender, and the Administrative Agent shall promptly provide each Revolving
Lender with a copy of the Noncompliance Notice, and (y) the Required Revolving
Lenders may direct the Swingline Lender to, and the Swingline Lender thereupon
shall, cease making Swingline Loans (other than Permitted Overadvances) until
such conditions can be satisfied or are waived in accordance with SECTION 9.02.
Unless the Required Revolving Lenders so direct the Swingline Lender, the
Swingline Lender may, but is not obligated to, continue to make Swingline Loans
commencing one (1) Business Day after the Non-Compliance Notice is furnished to
the Revolving Lenders. Notwithstanding the foregoing, no Swingline Loans (other
than Permitted Overadvances) shall be made pursuant to this SECTION 2.06(b) if
the aggregate outstanding amount of the Credit Extensions and Swingline Loans
would exceed the amounts set forth in SECTION 2.01 hereof.

SECTION 2.07    Notes.

(a)    Upon each Lender’s request, the Loans made by such Lender shall be
evidenced by a Revolving Credit Note, FILO Note, or ABL Term Note, as
applicable, duly executed on behalf of the Borrower, dated the Closing Date,
payable to the order of such Lender in an aggregate principal amount equal to
such Lender’s applicable Commitment.

(b)    Upon the Swingline Lender’s request, the Revolving Credit Loans made by
the Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrower, dated the Closing Date,
payable to the order of the Swingline Lender, in an aggregate principal amount
equal to the Swingline Loan Ceiling.

(c)    Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(d)    Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrower will issue, in lieu thereof, a replacement Note in favor
of such Lender, in the same principal amount thereof and otherwise of like tenor
at no expense to the Borrower.

 

64



--------------------------------------------------------------------------------

SECTION 2.08    Interest on Loans.

(a)    Subject to SECTION 2.12, (x) each Prime Rate Loan that is a Revolving
Credit Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as applicable) at a rate per annum
that shall be equal to the then Prime Rate plus the Applicable Margin for
Revolving Credit Loans that are Prime Rate Loans, and (y) each Prime Rate Loan
that is the outstanding amount of the FILO Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as applicable) at a rate per annum that shall be equal to the then Prime Rate
plus the Applicable Margin for FILO Loans that are Prime Rate Loans.

(b)    Subject to SECTIONS 2.09 through 2.12, (x) each LIBO Loan that is a
Revolving Credit Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal,
during each Interest Period applicable thereto, to the Adjusted LIBO Rate for
such Interest Period, plus the Applicable Margin for Revolving Credit Loans that
are LIBO Loans, and (y) each LIBO Loan that is the outstanding amount of the
FILO Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the Adjusted LIBO Rate for such Interest
Period, plus the Applicable Margin for FILO Loans that are LIBO Loans.

(c)    Subject to SECTION 2.12, each ABL Term Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum that shall be equal to the ABL Term Loan Rate, plus eight percent
(8%) per annum; provided that if the ABL Term Loan Agent cannot determine the
ABL Term Loan Rate as provided in SECTION 2.10 below, then such rate shall be
equal to the Prime Rate plus seven percent (7%) per annum. The ABL Term Loan
Rate for any monthly payment shall be determined on the first day of the
calendar month for which such rate is applicable and will apply for the month
then being paid.

(d)    Accrued interest on all Loans other than the ABL Term Loans shall be
payable in arrears on each Interest Payment Date applicable thereto, and in the
case of ABL Term Loans, all accrued interest thereon shall be payable in arrears
on each Interest Payment Date for ABL Term Loans, and in each case, at maturity
(whether by acceleration or otherwise), after such maturity on demand and upon
any repayment or prepayment thereof (on the amount prepaid).

SECTION 2.09    Conversion and Continuation of Revolving Credit Loans.

(a)    The Borrower shall have the right at any time, on three (3) Business
Days’ prior irrevocable notice to the Administrative Agent (which notice, to be
effective, must be received by the Administrative Agent not later than 1:00 p.m.
on the third Business Day preceding the date of any conversion), (i) to convert
any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans,
(ii) to continue an outstanding Borrowing of LIBO Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to
a Borrowing of Prime Rate Loans, subject in each case to the following:

 

65



--------------------------------------------------------------------------------

(i)    No Borrowing of Revolving Credit Loans or the outstanding FILO Loan may
be converted into, or continued as, LIBO Loans at any time when an Event of
Default has occurred and is continuing;

(ii)    If less than a full Borrowing of Revolving Credit Loans is converted,
such conversion shall be made pro rata among the Revolving Lenders based upon
their Revolving Commitment Percentages, in accordance with the respective
principal amounts of the Revolving Credit Loans comprising such Borrowing held
by such Revolving Lenders immediately prior to such conversion;

(iii)    The aggregate principal amount of Prime Rate Loans being converted into
or continued as LIBO Loans shall be in an integral of $1,000,000 or, with
respect to the FILO Loan, the entire amount of the FILO Loan then outstanding;

(iv)    Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving Credit
Loan or the outstanding amount of the FILO Loan being so converted;

(v)    The Interest Period with respect to a Borrowing of LIBO Loans effected by
a conversion or in respect to the Borrowing of LIBO Loans being continued as
LIBO Loans, shall commence on the date of conversion or the expiration of the
current Interest Period applicable to such continuing Borrowing, as the case may
be;

(vi)    A Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto except to the extent that any applicable
Breakage Costs incurred in connection with conversion on any other day are paid
by the Borrower pursuant to SECTION 2.16; and

(vii)    Each request for a conversion or continuation of a Borrowing of LIBO
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(b)    If the Borrower does not give notice to convert any Borrowing of LIBO
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.09(a), such Borrowing shall automatically be converted to, or continued as, a
Borrowing of Prime Rate Loans, at the expiration of the then-current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrower, promptly give each Lender, notice of any conversion, in whole or part,
of any Revolving Credit Loan or the outstanding amount of the FILO Loan made by
such Lender.

SECTION 2.10    Alternate Rate of Interest for Loans.

If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent, or if prior to the first day of a calendar month regarding
any reference to the ABL Term Loan Rate, the ABL Term Loan Agent:

 

66



--------------------------------------------------------------------------------

(a)    Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period or the ABL Term Loan Rate,
respectively; or

(b)    Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Revolving Credit Loans included in such
Borrowing for such Interest Period;

then (1) in the case of a LIBO Borrowing, the Administrative Agent shall give
notice thereof to the Borrower and the applicable Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the applicable Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Borrowing Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBO Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing, such Borrowing shall be made as a Borrowing of Prime
Rate Loans, and (2) in the case of the interest rate regarding the ABL Term
Loan, the ABL Term Loan Agent shall give notice thereof to the Borrower by
telephone or telecopy as promptly as practicable thereafter and, until the ABL
Term Loan Agent notifies the Borrower that the circumstances giving rise to such
notice no longer exist the ABL Term Loan shall bear interest with reference to
the Prime Rate and such interest shall be calculated as provided in SECTION
2.08(c).

SECTION 2.11    Change in Legality.

(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (i) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (ii) at any time the Required Lenders
reasonably determine that the making or continuance of any LIBO Loans has become
impracticable as a result of a contingency occurring after the Closing Date
which adversely affects the London interbank market or the position of such
Required Lenders in the London interbank market, then, by written notice to the
Borrower, such Required Lenders may (x) declare that LIBO Loans will not
thereafter be made by such Lenders hereunder, whereupon any request by the
Borrower for a LIBO Borrowing shall, unless withdrawn, as to such Lenders only,
be deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding LIBO Loans made by
such Lenders be converted to Prime Rate Loans, in which event all such LIBO
Loans shall be automatically converted to Prime Rate Loans as of the effective
date of such notice as provided in SECTION 2.09(b). In the event any Lender
shall exercise its rights under clause (i) or the Required Lenders shall
exercise their rights under clause (ii) of this SECTION 2.11(a), all payments
and prepayments of principal which would otherwise have been applied to repay
the LIBO Loans that would have been made by such Lenders or the converted LIBO
Loans of such Lenders, shall instead be applied to repay the Prime Rate Loans
made by such Lenders in lieu of, or resulting from the conversion of, such LIBO
Loans.

(b)    For purposes of this SECTION 2.11, a notice to the Borrower pursuant to
SECTION 2.11(a) shall be effective, if lawful, and if any LIBO Loans shall then
be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.

 

67



--------------------------------------------------------------------------------

SECTION 2.12    Default Interest.

(a)    Effective upon written notice from the Administrative Agent or the
Required Revolving Lenders after the occurrence of any Event of Default and at
all times thereafter while such Event of Default is continuing, interest shall
accrue on all outstanding Revolving Credit Loans (including Swingline Loans) and
the FILO Loan (after as well as before judgment, as and to the extent permitted
by law) at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days as applicable) (the “Default Rate”) equal
to the rate (including the Applicable Margin for Revolving Credit Loans or FILO
Loan, as applicable) in effect from time to time plus two percent (2%) per annum
and such interest shall be payable on each Interest Payment Date (or any earlier
maturity of the Revolving Credit Loans or the FILO Loan, as applicable).

(b)    Effective upon written notice from the ABL Term Loan Agent or the
Required ABL Term Loan Lenders after the occurrence of any Event of Default, and
at all times thereafter while such Event of Default is continuing, interest
shall accrue on all outstanding ABL Term Obligations (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (computed
on the basis of the actual number of days elapsed over a year of 365 or 366 days
as applicable) (the “ABL Term Default Rate”) equal to the ABL Term Loan Rate
plus two percent (2%) per annum and such interest shall be payable on each
Interest Payment Date (or any earlier maturity of the ABL Term Loan).

SECTION 2.13    Letters of Credit.

(a)    Upon the terms and subject to the conditions herein set forth, at any
time and from time to time after the Closing Date and prior to the Termination
Date, the Borrower may request an Issuing Bank to issue, and subject to the
terms and conditions contained herein, such Issuing Bank shall issue, for the
account of the Borrower, one or more Letters of Credit; provided, however, that
no Letter of Credit shall be issued if after giving effect to such issuance
(i) the aggregate Letter of Credit Outstandings shall exceed $60,000,000, (ii)
the Total Outstandings would exceed the limitation set forth in SECTION 2.01(a),
or (iii) the conditions for issuance of Letters of Credit under SECTION 4.02 are
not then satisfied; and provided, further, that if Letters of Credit are issued
by any Issuing Bank (other than Bank of America), such Issuing Bank (other than
Bank of America) shall notify the Administrative Agent in a manner acceptable to
the Administrative Agent on each Business Day of all Letters of Credit issued on
the prior Business Day by such Issuing Bank. No Letter of Credit shall be issued
if an Issuing Bank shall have received notice from the Administrative Agent that
the conditions to such issuance have not been met. It is hereby acknowledged and
agreed that each of the Existing Letters of Credit shall constitute a “Letter of
Credit” for all purposes of this Agreement and shall be deemed issued under this
Agreement on the Closing Date and all Pre-Petition Letter of Credit Outstandings
shall constitute “Letter of Credit Outstandings” for all purposes of this
Agreement.

(b)    Each Standby Letter of Credit shall expire no later than the date which
is at or prior to the close of business on the earlier of the date which is
(i) one (1) year after the date of

 

68



--------------------------------------------------------------------------------

the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date (unless otherwise agreed by the
applicable Issuing Bank); provided, however, that each Standby Letter of Credit
may, upon the request of the Borrower include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less (but not beyond the date that is five (5) Business
Days prior to the Maturity Date (unless otherwise agreed by the applicable
Issuing Bank)) unless the applicable Issuing Bank notifies the beneficiary
thereof at least thirty (30) days prior to the then-applicable expiration date
that such Letter of Credit will not be renewed.

(c)    Each Commercial Letter of Credit shall expire no later than the date
which is at or prior to the close of business on the earlier of the date which
is (i) 180 days after the date of the issuance, or extension, of such Commercial
Letter of Credit (or such other period as may be acceptable to the
Administrative Agent) and (ii) five (5) Business Days prior to the Maturity Date
(unless otherwise agreed by the applicable Issuing Bank).

(d)    The Issuing Banks shall not issue any Letter of Credit, without the prior
consent of the Administrative Agent, if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
(pursuant to a binding arbitration) shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Applicable
Law or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Bank shall
prohibit, or request that the Issuing Bank refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular;

(B)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally;

(C)    such Letter of Credit is to be denominated in a currency other than
dollars;

(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or

(E)    any Revolving Lender is at that time a Defaulting Lender, unless the
Issuing Banks have entered into arrangements, including the delivery of cash
collateral, satisfactory to the Issuing Banks (in their sole discretion) with
the Borrower or such Revolving Lender to eliminate the Issuing Banks’ actual or
potential Fronting Exposure (after giving effect to SECTION 2.26(a)(iv)) with
respect to the Defaulting Lender arising from either (x) the Letter of Credit
then proposed to be issued or (y) that Letter of Credit and all other Letter of
Credit Outstandings as to which the Issuing Banks have actual or potential
Fronting Exposure.

(e)    Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrower by paying to the Administrative Agent, an amount equal to such drawing
not later than

 

69



--------------------------------------------------------------------------------

1:00 p.m. on (i) the date that the Borrower shall have received notice of such
drawing, if such notice is received prior to 10:00 a.m. on such date, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is received after 10:00 a.m. on the day of drawing,
provided that in the absence of written notice to the contrary from the
Borrower, and subject to the other provisions of this Agreement, such payment
shall be financed when due with a Prime Rate Loan or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Prime Rate
Loan or Swingline Loan. The Issuing Banks shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The applicable Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in a manner acceptable to the
Administrative Agent of such demand for payment and whether the applicable
Issuing Bank has made or will make payment thereunder; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
Revolving Lenders with respect to any such payment.

(f)    [Reserved].

(g)    Immediately upon the issuance of any Letter of Credit by an Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Revolving Lender and each such Revolving
Lender shall be deemed unconditionally and irrevocably to have purchased from
such Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Revolving Lender’s Revolving Commitment
Percentage in such Letter of Credit, each drawing thereunder and the obligations
of the Borrower under this Agreement and the other Loan Documents with respect
thereto. Upon any change in the Commitments pursuant to SECTION 2.02 or SECTION
9.04, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Commitment Percentages of the
assigning and assignee Revolving Lenders. Any action taken or omitted by an
Issuing Bank under or in connection with a Letter of Credit, if taken or omitted
in the absence of gross negligence, bad faith or willful misconduct, shall not
create for such Issuing Bank any resulting liability to any Revolving Lender.

(h)    In the event that an Issuing Bank makes any Letter of Credit Disbursement
and the Borrower shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent which shall promptly notify each Revolving Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay in
dollars and in same day funds to the Administrative Agent for the account of
such Issuing Bank the amount of such Revolving Lender’s Revolving Commitment
Percentage of such unreimbursed payment in dollars and in same day funds. If an
Issuing Bank so notifies the Administrative Agent, and the Administrative Agent
so notifies the Revolving Lenders prior to 2 p.m. on any Business Day, each such
Revolving Lender shall make available to such Issuing Bank such Revolving
Lender’s Revolving Commitment Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by the Revolving
Lenders after 2 p.m. on the day of receipt, payment shall be made on the
immediately following Business Day). If and to the extent such Revolving Lender
shall not have so made its

 

70



--------------------------------------------------------------------------------

Revolving Commitment Percentage of the amount of such payment available to the
applicable Issuing Bank, such Revolving Lender agrees to pay to such Issuing
Bank forthwith on demand such amount, together with interest thereon, for each
day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuing Bank at the Federal Funds Effective Rate.
Each Revolving Lender agrees to fund its Revolving Commitment Percentage of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence
of the Termination Date. The failure of any Revolving Lender to make available
to the applicable Issuing Bank its Revolving Commitment Percentage of any
payment under any Letter of Credit shall neither relieve any Revolving Lender of
its obligation hereunder to make available to such Issuing Bank its Revolving
Commitment Percentage of any payment under any Letter of Credit on the date
required, as specified above, nor increase the obligation of such other
Revolving Lender. Whenever any Revolving Lender has made payments to an Issuing
Bank in respect of any reimbursement obligation for any Letter of Credit, such
Revolving Lender shall be entitled to share ratably, based on its Revolving
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation. All reimbursements to be made by the
Loan Parties with respect to Letters of Credit shall be made in dollars.

(i)    Whenever the Borrower desires that an Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give to the applicable Issuing Bank and the
Administrative Agent at least two (2) Business Days’ prior written (including
telegraphic, telex, facsimile, e-mail or cable communication) notice (or such
shorter period as may be agreed upon in writing by the applicable Issuing Bank
and the Borrower) specifying the date on which the proposed Letter of Credit is
to be issued, amended, renewed or extended (which shall be a Business Day), the
Stated Amount of the Letter of Credit so requested, the expiration date of such
Letter of Credit, the name and address of the beneficiary thereof, and the
provisions thereof. If requested by an Issuing Bank, the Borrower shall also
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for the issuance, amendment, renewal or extension of
a Letter of Credit, provided that in the event of a conflict or inconsistency
between the terms of such application and this Agreement, the terms of this
Agreement shall supersede any contrary terms in such application and shall
control.

(j)    The obligations of the Borrower to reimburse the Issuing Banks for any
Letter of Credit Disbursement shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation: (i) Any lack of validity or
enforceability of a Letter of Credit; (ii) The existence of any claim, setoff,
defense or other right which the Borrower may have at any time against a
beneficiary of any Letter of Credit or against any Issuing Bank or any of the
Revolving Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) Any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) Payment by an Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) Any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) The fact that any Event of Default shall
have occurred and be continuing. No Credit Party

 

71



--------------------------------------------------------------------------------

shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Banks,
provided that the foregoing shall not be construed to excuse the Issuing Banks
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by the Borrower
that are caused by the applicable Issuing Bank’s gross negligence, bad faith or
willful misconduct when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(k)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders demanding the deposit of cash collateral pursuant to
this paragraph, the Loan Parties shall immediately deposit in the Cash
Collateral Account an amount in cash equal to 103% of the Letter of Credit
Outstandings as of such date, plus any accrued and unpaid interest thereon. Each
such deposit shall be held by the Collateral Agent for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
Cash Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and in the sole
discretion of the Collateral Agent (at the request of the Borrower and at the
Borrower’s risk and expense), such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such Cash Collateral Account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for payments on account of drawings under Letters of
Credit for which the applicable Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Letter of Credit Outstandings at such time
or, if the maturity of the Loans has been accelerated, shall be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned promptly
to the Borrower but in no event later than two (2) Business Days after all
Events of Default are no longer continuing.

SECTION 2.14    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks;
or

 

72



--------------------------------------------------------------------------------

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) affecting this Agreement or LIBO Loans made by such Lender or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
liquidity or on the capital or liquidity of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
would have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital and liquidity
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this SECTION 2.14 for any increased costs or reductions incurred
more than one hundred twenty (120) days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in

 

73



--------------------------------------------------------------------------------

Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor, and provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred twenty (120) day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15    Optional Termination or Reduction of Commitments.

(a)    Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving
Commitments. Each such reduction shall be in the principal amount of $20,000,000
or any integral multiple thereof. Each such reduction or termination shall
(i) be applied ratably to the Revolving Commitments of each Revolving Lender and
(ii) be irrevocable when given; provided, that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. At the effective time of each such reduction or termination, the
Borrower shall pay to the Administrative Agent for application as provided
herein (i) all earned and unpaid fees under the Fee Letter and all other fees
accrued on the amount of the Revolving Commitments so terminated or reduced
through the date thereof, and (ii) any amount by which the Revolving Credit
Extensions to the Borrower outstanding on such date exceed the amount to which
the Revolving Commitments are to be reduced effective on such date, in each case
pro rata based on the amount prepaid, including, as applicable, by terminating
or cash collateralizing any Letters of Credit in accordance with the terms
hereof.

(b)    The commitment of each FILO Lender with respect to its FILO Loan shall be
automatically and permanently reduced to $0 upon the funding or the deemed
funding of such FILO Loan to be made by it on the Closing Date.

(c)    The commitment of each ABL Term Lender with respect to its ABL Term Loan
shall be automatically and permanently reduced to $0 upon the funding or the
deemed funding of such ABL Term Loan to be made by it on the Closing Date.

SECTION 2.16    Optional Prepayment of Loans; Reimbursement of Lenders.

(a)    Subject to the provisions of SECTION 2.16(d), the Borrower shall have the
right at any time and from time to time to prepay (without a commitment
reduction) outstanding Revolving Credit Loans in whole or in part, (x) with
respect to LIBO Loans, upon at least two (2) Business Days’ prior written,
telex, e-mail or facsimile notice to the Administrative Agent prior to 1:00
p.m., and (y) with respect to Prime Rate Loans, on the same Business Day if
written, telex, e-mail or facsimile notice is received by the Administrative
Agent prior to 2:00 p.m., subject in each case to the following limitations:

(i)    Subject to SECTION 2.17, all prepayments shall be paid to the
Administrative Agent for application, first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Revolving Credit
Loans ratably in accordance with each Revolving Lender’s Revolving Commitment
Percentage;

 

74



--------------------------------------------------------------------------------

(ii)    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.16 other than on the last day of
an Interest Period applicable thereto, unless the Borrower reimburses the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. No partial prepayment
of a Borrowing of LIBO Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$5,000,000 (unless all such outstanding LIBO Loans are being prepaid in full);
and

(iii)    Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Revolving Credit Loans
were made. Each notice of prepayment shall be revocable, provided that, within
five (5) Business Days of receiving a written demand for such reimbursement
which sets forth the calculation of such Breakage Costs in reasonable detail,
the Borrower shall reimburse the Lenders for all Breakage Costs associated with
the revocation of any notice of prepayment. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount and Type of the Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.

(b)    If no Revolving Credit Extensions are outstanding, the Borrower may
prepay outstanding FILO Loans in minimum amounts of $1,000,000, upon at least
five (5) Business Days’ prior written or facsimile notice to the Administrative
Agent, prior to 1:00 p.m., provided that each such prepayment is accompanied by
all accrued but unpaid interest thereon and any Breakage Costs applicable
thereto (but with no other premium or penalty).

(c)    If the Revolving and FILO Obligations have been Paid in Full, the
Borrower may prepay outstanding ABL Term Loans in minimum amounts of $1,000,000,
upon at least five (5) Business Days’ prior written or facsimile notice to the
ABL Term Loan Agent and the Administrative Agent, prior to 1:00 p.m., provided
that each such prepayment is accompanied by all accrued but unpaid interest
thereon (but with no other premium or penalty).

(d)    The Borrower shall reimburse each Lender within five (5) Business Days of
notice for any loss incurred or to be incurred by the Lenders in the
reemployment of the funds (i) resulting from any prepayment (for any reason
whatsoever, including, without limitation, conversion to Prime Rate Loans or
acceleration by virtue of, and after, the occurrence of an Event of Default) of
any LIBO Loan required or permitted under this Agreement, if such Revolving
Credit Loan is prepaid other than on the last day of the Interest Period for
such Revolving Credit Loan or (ii) in the event that after the Borrower delivers
a notice of borrowing under SECTION 2.04 in respect of LIBO Loans, such
Revolving Credit Loans are not made on the first day of the Interest Period
specified in such notice of borrowing for any reason other than a breach by such
Lender of its obligations hereunder or the delivery of any notice pursuant to
SECTION 2.11. Such loss shall be the amount (herein, collectively, “Breakage
Costs”) as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid, not prepaid or not borrowed at a rate of interest equal to the Adjusted

 

75



--------------------------------------------------------------------------------

LIBO Rate for such Revolving Credit Loan (but specifically excluding any
Applicable Margin), for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a LIBO Loan with Prime Rate Loans other than on the last day of
the Interest Period for such Revolving Credit Loan or the failure to prepay a
LIBO, of the then current Interest Period for such Revolving Credit Loan or
(y) in the case of such failure to borrow, of the Interest Period for such LIBO
Loan which would have commenced on the date of such failure to borrow, over
(B) in the case of a LIBO Loan, the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market. Any Lender demanding
reimbursement for such loss shall deliver to the Borrower from time to time one
or more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined and such amounts shall be due within five (5) Business Days after
the receipt of such notice.

(e)    In the event the Borrower fails to prepay any Revolving Credit Loan on
the date specified in any prepayment notice delivered pursuant to SECTION
2.16(a), the Borrower within five (5) Business Days after the receipt of the
notice described below from any Lender, shall pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any loss incurred by such Lender as a result of such failure to prepay,
including, without limitation, any loss, cost or expenses (other than loss of
profits) incurred by reason of the acquisition of deposits or other funds by
such Lender to fulfill deposit obligations incurred in anticipation of such
prepayment. Any Lender demanding such payment shall deliver to the Borrower from
time to time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined and such amounts shall be due within five
(5) Business Days after the receipt of such notice.

(f)    Whenever any partial prepayment of Revolving Credit Loans are to be
applied to LIBO Loans, such LIBO Loans shall be prepaid in the chronological
order of their Interest Payment Dates or as the Borrower may otherwise designate
in writing.

SECTION 2.17    Mandatory Prepayment; Commitment Termination; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(a)    If at any time the amount of the Revolving Credit Extensions exceeds the
Revolving Line Cap, the Borrower will (x) immediately upon notice from the
Administrative Agent if such notice is received on or before 12:00 noon on a
Business Day, or (y) if such notice is received after 12:00 noon on a Business
Day, by 10:00 a.m. on the next succeeding Business Day, (1) prepay the Revolving
Credit Loans in an amount necessary to eliminate such excess (without a
corresponding commitment reduction), and (2) if, after giving effect to the
prepayment in full of all outstanding Revolving Credit Loans such excess has not
been eliminated, deposit cash into the applicable Cash Collateral Account in an
amount equal to 103% of the Letters of Credit Outstanding.

 

76



--------------------------------------------------------------------------------

(b)    The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of SECTION 2.18, to the extent then applicable.

(c)    The Borrower shall prepay the Loans in an amount equal to the Net
Proceeds received by a Loan Party on account of a Prepayment Event (but with no
other premium or penalty).

(d)    Any payments made pursuant to SECTIONS 2.17(b) and (c) above at any time
when an Event of Default is not then continuing (it being understood and agreed
that if an Event of Default shall have occurred and be continuing, SECTION 7.03
shall apply), shall be applied to the Obligations in the following order of
priority:

(A)    FIRST, to pay interest and fees due and payable on the Revolving Credit
Extensions to the Borrower;

(B)    SECOND, to pay outstanding Swingline Loans of the Borrower;

(C)    THIRD, to pay all outstanding reimbursement obligations for drawings made
under Letters of Credit of the Borrower;

(D)    FOURTH, to pay principal outstanding under outstanding Revolving Credit
Loans to the Borrower that are Prime Rate Loans;

(E)    FIFTH, to pay outstanding Revolving Credit Loans of the Borrower that are
LIBO Loans and all Breakage Costs due in respect of such repayment or, at the
Borrower’s option, to fund a cash collateral deposit to the Cash Collateral
Account pursuant to SECTION 2.17(e) sufficient to pay, and with direction to
pay, all such outstanding LIBO Loans on the last day of the then pending
Interest Period therefor;

(F)    SIXTH, in each case at the option of the Administrative Agent (or at the
direction of the Required Revolving Lenders), in the following priority:

(1)    to pay Credit Party Expenses, indemnities and other similar amounts then
due to the Agents in connection with Revolving Credit Extensions to the
Borrower; and

(2)    to pay Credit Party Expenses, indemnities and other similar amounts then
due to the Revolving Lenders in connection with Revolving Credit Extensions to
the Borrower;

(G)    SEVENTH, to pay interest and fees due and payable on the FILO Loan;

(H)    EIGHTH, to pay principal outstanding under the FILO Loan;

 

77



--------------------------------------------------------------------------------

(I)    NINTH, in each case at the option of the Administrative Agent, in the
following priority:

(1)    to pay Credit Party Expenses, indemnities and other similar amounts then
due to the Agents in connection with the FILO Loan; and

(2)    to pay Credit Party Expenses, indemnities and other similar amounts then
due to the FILO Lenders in connection with the FILO Loan;

(J)    TENTH, to pay interest and fees due and payable on the ABL Term Loan;

(K)    ELEVENTH, to pay principal outstanding under the ABL Term Loan;

(L)    TWELFTH, in each case at the option of the ABL Term Loan Agent, in the
following priority:

(1)    to pay Credit Party Expenses, indemnities and other similar amounts then
due to the ABL Term Loan Agent in connection with the ABL Term Loan; and

(2)    to pay Credit Party Expenses, indemnities and other similar amounts then
due to the ABL Term Lenders in connection with the ABL Term Loan; and

(M)    THIRTEENTH, to pay other outstanding Obligations.

(e)    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each voluntary partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBO
Loans shall be permitted pursuant to this SECTION 2.17 other than on the last
day of an Interest Period applicable thereto, unless the Borrower reimburses the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. In order to avoid such
Breakage Costs, as long as no Event of Default has occurred and is continuing,
at the request of the Borrower, the Administrative Agent shall hold all amounts
required to be applied to LIBO Loans in the Cash Collateral Account and will
apply such funds to the applicable LIBO Loans at the end of the then pending
Interest Period therefor (provided that the foregoing shall in no way limit or
restrict the Agents’ rights upon the subsequent occurrence of an Event of
Default). Except to the extent occurring as a result of a mandatory prepayment
pursuant to this SECTION 2.17, no voluntary partial prepayment of a Borrowing of
LIBO Loans shall result in the aggregate principal amount of the LIBO Loans
remaining outstanding pursuant to such Borrowing being less than $5,000,000. A
prepayment of the Revolving Credit Loans pursuant to this SECTION 2.17 shall not
permanently reduce the Revolving Commitments.

 

78



--------------------------------------------------------------------------------

(f)    All amounts required to be applied to all Revolving Credit Loans
hereunder (other than Swingline Loans) shall be applied ratably in accordance
with each Revolving Lender’s Revolving Commitment Percentage. All amounts
required to be applied to all ABL Term Loans hereunder shall be applied ratably
in accordance with each ABL Term Lender’s ABL Term Loan Percentage. All credits
against the Obligations shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrower shall indemnify the Credit Parties against all
claims and losses resulting from such dishonor or return.

(g)    Upon the Termination Date, the Borrower shall cause Payment in Full to
occur.

SECTION 2.18    Cash Management.

(a)    On or before the Closing Date, the Loan Parties shall, as reasonably
required by the Administrative Agent:

(i)    deliver to the Collateral Agent notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit F which have
been executed on behalf of the Borrower and addressed to the Borrower’s credit
card clearinghouses and processors listed in the Information Certificate; and

(ii)    enter into a Blocked Account Agreement with each Blocked Account Bank
with respect to each DDA (other than a DDA constituting an Excluded DDA)
maintained with such Blocked Account Bank (such DDAs subject to Blocked Account
Agreements, collectively, the “Blocked Accounts”). Such Blocked Account
Agreement(s) may be entered into with Administrative Agent, Wells Fargo Bank,
National Association, any Lender, and/or another financial institution
reasonably acceptable to the Agents. If any Loan Party is unable to obtain a
Blocked Account Agreement as required herein, at the Collateral Agent’s option,
such Loan Party shall be required to transfer to and maintain such account with
the Collateral Agent or at another Blocked Account Bank.

(b)    Each Credit Card Notification shall require the ACH or wire transfer on
each Business Day (and whether or not there is then an outstanding balance in
the Loan Account) of all available cash receipts (the “Cash Receipts”) therein
to a Blocked Account, and the Loan Parties shall cause the ACH or wire transfer
of funds on deposit in DDAs (other than Excluded DDAs) to a Blocked Account. Any
amounts held in the Bank of America Concentration Account following Payment in
Full shall be remitted to a Blocked Account of the Borrower as specified by the
Borrower.

(c)    Each Blocked Account Agreement (other than such agreement entered into
with respect to the Bank of America Concentration Account) shall require, and to
the extent that any Obligations (other than any contingent indemnification
Obligations for which no claim has then been asserted) are then outstanding, the
ACH or wire transfer on each Business Day (or such

 

79



--------------------------------------------------------------------------------

other frequency as the Administrative Agent may agree) (and whether or not there
is then an outstanding balance in the Loan Account) of all available Cash
Receipts to the Bank of America Concentration Account from:

(A)    the sale of Inventory;

(B)    all proceeds of collections of Accounts (including without limitation,
proceeds of credit card charges);

(C)    all Net Proceeds on account of any Prepayment Event; and

(D)    the then contents of each Blocked Account (other than the Bank of America
Concentration Account), provided that up to $3,500 may be maintained in
overnight balances in any Blocked Account (other than the Bank of America
Concentration Account).

(d)    The Loan Parties shall accurately report to the Administrative Agent all
amounts deposited in the Blocked Accounts to ensure the proper transfer of funds
as set forth above. If, at any time, any cash or cash equivalents consisting of
proceeds of ABL Priority Collateral (other than Trust Funds that have been
deposited in a Trust Fund DDA in accordance with clause (h) below, except to the
extent any excess proceeds are required to be deposited in the Bank of America
Concentration Account pursuant to such clause (h)) owned by any Loan Party are
deposited to any account, or held or invested in any manner, other than in a
Blocked Account (or a DDA which is swept daily to a Blocked Account), the
Collateral Agent may require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and all future deposits
made to a Blocked Account, provided that up to $300,000 (plus any amounts that
are deposited in such DDAs after amounts have been swept to a Blocked Account
for such day) in the aggregate as to all DDAs may be maintained in overnight
balances in such DDAs.

(e)    The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject, in the case of a Blocked Account, to the execution
and delivery to the Collateral Agent of appropriate Blocked Account Agreements
(unless expressly waived by the Collateral Agent) consistent with the provisions
of this SECTION 2.18 and otherwise reasonably satisfactory to the Collateral
Agent. No Loan Party shall enter into any agreements with credit card processors
other than the ones expressly contemplated herein unless contemporaneously
therewith, a Credit Card Notification is executed and delivered to the
Collateral Agent.

(f)    The Borrower may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrower for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder; provided that all deposits made in Disbursement Accounts
shall be to pay fees, costs, expenses and other items in accordance with and as
contemplated by the Approved Budget.

(g)    The Bank of America Concentration Account shall be under the sole
dominion and control of the Collateral Agent. Each Loan Party hereby
acknowledges and agrees that no Loan Party has any right of withdrawal from the
Bank of America Concentration Account. The Blocked Account Agreement governing
the Bank of America Concentration Account shall

 

80



--------------------------------------------------------------------------------

require, to the extent that any Obligations (other than any contingent
indemnification Obligations for which no claim has then been asserted) are then
outstanding, the transfer on each Business Day (and whether or not there is then
an outstanding balance in the Loan Account) of all available amounts to the
Administrative Agent for application to the Obligations in accordance with
SECTION 2.17(d) or, if an Event of Default shall have occurred and be
continuing, SECTION 7.03. All funds on deposit in the Bank of America
Concentration Account shall at all times continue to be collateral security for
all of the Obligations. In the event that, notwithstanding the provisions of
this SECTION 2.18, any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections, then except as otherwise provided under
clause (d) above with respect to maintenance of up to $300,000 (plus any amounts
that are deposited in such DDAs after amounts have been swept to a Blocked
Account for such day) in the aggregate in overnight balances, such proceeds and
collections shall be held in trust by such Loan Party for the Collateral Agent,
shall not be commingled with any of such Loan Party’s other funds or deposited
in any account of such Loan Party and shall, not later than the Business Day
after receipt thereof, be deposited into the Bank of America Concentration
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Collateral Agent.

(h)    Notwithstanding anything to the contrary contained in this Section 2.18,
the Borrower (i) may establish segregated DDAs into which Trust Funds may be
deposited in the ordinary course of business and in accordance with the
Borrower’s past practices (each such DDA, a “Trust Fund DDA”), and (ii) shall
establish the Term Loan Priority Account (as defined in the Intercreditor
Agreement) into which shall be deposited proceeds of the Term Priority
Collateral in accordance with the Intercreditor Agreement. The Trust Funds so
deposited shall not be swept to the Bank of America Concentration Account or
applied to the Obligations but rather will be available for the specific
purposes required for such Trust Funds. The proceeds of the Term Priority
Collateral so deposited into the Term Loan Priority Account shall not be swept
to the Bank of America Concentration Account or applied to the Obligations
except to the extent provided in the Intercreditor Agreement. Any amounts in the
Trust Fund DDAs and the Term Loan Priority Account shall continue to constitute
Collateral. The excess proceeds deposited in the Trust Fund DDAs shall be
deposited into the Bank of America Concentration Account or dealt with in such
other fashion as such Loan Party may be instructed by the Collateral Agent. To
the extent any proceeds of the Term Priority Collateral are received by the
Administrative Agent, the same shall be applied in accordance with the
Intercreditor Agreement.

(i)    The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i)    Funds shall be deemed to have been deposited to the Bank of America
Concentration Account on the Business Day on which deposited, provided that
notice of such deposit is available to the Collateral Agent by 2:00 p.m. on that
Business Day;

(ii)    Funds paid to the Administrative Agent other than by deposit to the Bank
of America Concentration Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that notice of
such payment is available to the Administrative Agent by 2:00 p.m. on that
Business Day;

 

81



--------------------------------------------------------------------------------

(iii)    If notice of a deposit to the Bank of America Concentration Account or
payment is not available to the Administrative Agent until after 2:00 p.m. on a
Business Day, such deposit or payment shall be deemed to have been made at 9:00
a.m. on the then next Business Day;

(iv)    On each Business Day, the Administrative Agent shall apply the then
collected balance of the Bank of America Concentration Account (net of monthly
fees charged, and of such impressed balances as may be required by Bank of
America) in accordance with this SECTION 2.18; and

(v)    If any item deposited to the Bank of America Concentration Account and
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
applicable Loan Account and the Loan Parties shall indemnify the Credit Parties
against all claims and losses resulting from such dishonor or return.

SECTION 2.19    Fees.

(a)    The Borrower shall pay to the Administrative Agent, the ABL Term Loan
Agent, and the Lenders, as applicable, the fees set forth in the Fee Letters as
and when payment of such fees is due as therein set forth.

(b)    The Borrower shall pay the Administrative Agent, for the account of the
Revolving Lenders, a fee (the “Unused Fee”) equal to 0.375% per annum (on the
basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily balance of the Unused Commitment, during the calendar month just
ended (or relevant period with respect to the payment being made on the
Termination Date); provided, that any Unused Fee accrued with respect to the
Unused Commitments of a Defaulting Lender during the period prior to the time
such Revolving Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Revolving Lender shall be a
Defaulting Lender except to the extent that such Unused Fee shall otherwise have
been due and payable by the Borrower prior to such time; provided, further, that
no Unused Fee shall accrue on the Unused Commitments of a Defaulting Lender so
long as such Revolving Lender shall be a Defaulting Lender. The Unused Fee shall
be paid in arrears, on the first day of each calendar month after the execution
of this Agreement and on the Termination Date.

(c)    The Borrower shall pay the Administrative Agent, for the account of the
Revolving Lenders on the first day of each calendar month and on the Termination
Date, in arrears, a fee calculated on the basis of a 365 or 366 day year, as
applicable, and actual days elapsed (each, a “Letter of Credit Fee”), equal to
the following per annum percentages of the average face amount of the following
categories of Letters of Credit outstanding during the prior month then ended:

(i)    Standby Letters of Credit: At a per annum rate equal to the then
Applicable Margin for LIBO Loans that are Revolving Credit Loans;

(ii)    Commercial Letters of Credit: At a per annum rate equal to the then
Applicable Margin for LIBO Loans that are Revolving Credit Loans; and

 

82



--------------------------------------------------------------------------------

(iii)    After the occurrence and during the continuance of an Event of Default,
at any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings as
of such date, plus accrued and unpaid interest thereon, effective upon written
notice from the Administrative Agent or the Required Revolving Lenders, the
Letter of Credit Fee shall be increased, at the option of the Administrative
Agent by an amount equal to two percent (2%) per annum;

provided, that, except as provided under SECTION 2.26(a)(iii), no Letter of
Credit Fee shall accrue in favor of or be payable to any Defaulting Lender so
long as such Revolving Lender shall be a Defaulting Lender.

(d)    The Borrower shall pay to the Administrative Agent, for the benefit of
the applicable Issuing Bank, in addition to all Letter of Credit Fees otherwise
provided for hereunder, a fronting fee in the amount of 0.125% of the face
amount of each Letter of Credit or, if the Borrower and such Issuing Bank shall
have separately agreed to a fronting fee for purposes hereof, then in the amount
of such separately agreed fee (each, a “Fronting Fee”) and such other reasonable
fees and charges in connection with the issuance, negotiation, settlement,
amendment and processing of each Letter of Credit issued by the Issuing Bank as
are customarily imposed by the Issuing Bank from time to time in connection with
letter of credit transactions.

(e)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for the respective accounts of the Administrative
Agent and other Credit Parties as provided herein. Once due, all fees shall be
fully earned and shall not be refundable under any circumstances.

SECTION 2.20    Maintenance of Loan Account; Statements of Account.

(a)    The Administrative Agent shall maintain an account on its books in the
name of the Borrower (the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrower or for the Borrower’s
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.

(b)    The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from others for the Borrower’s
account, including all amounts received in the Bank of America Concentration
Account from the other Blocked Account Banks, and the amounts so credited shall
be applied as set forth in SECTIONS 2.17(d) or 7.03, as applicable. After the
end of each month, the Administrative Agent shall send to the Borrower a
statement accounting for the charges, loans, advances and other transactions
occurring among and between the Administrative Agent, the Lenders and the
Borrower during that month. The monthly statements shall, absent manifest error,
be deemed presumptively correct.

SECTION 2.21    Payments.

(a)    The Borrower shall make each payment required to be made hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, of amounts payable under
SECTIONS 2.14, 2.16(c) or 2.23, or otherwise) prior to 2:00 p.m. on the date
when due, in immediately available funds, without setoff or

 

83



--------------------------------------------------------------------------------

counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 100
Federal Street, Boston, Massachusetts, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to SECTIONS 2.14, 2.16(c), 2.23 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. For the avoidance of
doubt, all payments of principal, interest and premiums in respect of the ABL
Term Loans shall be made to the ABL Term Loan Agent for application to the ABL
Term Loans in accordance with the terms of this Agreement. The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

(b)    All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTIONS
2.17(d) or 7.03 ratably among the parties entitled thereto in accordance with
the amounts of principal, unreimbursed drawings under Letters of Credit,
interest, and fees then due to such respective parties. Any net principal
reductions to the Revolving Credit Loans received by the Administrative Agent in
accordance with the Loan Documents during such period shall not reduce such
actual amount so contributed, for purposes of calculation of interest due to
that Lender, until the Administrative Agent has distributed to that Revolving
Lender its Revolving Commitment Percentage thereof.

(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

84



--------------------------------------------------------------------------------

SECTION 2.22    Settlement Amongst Lenders

(a)    Except as provided in SECTION 2.22(b), the Swingline Lender may (but
shall not be obligated to), at any time, on behalf of the Borrower (which hereby
authorizes the Swingline Lender to act on its behalf in that regard) request the
Administrative Agent to cause the Lenders to make a Revolving Credit Loan (which
shall be a Prime Rate Loan) in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage of the outstanding amount of Swingline Loans
made in accordance with SECTION 2.06, which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied. Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Credit Loan for the account of the Swingline Lender.
If the Swingline Lender requires a Revolving Credit Loan to be made by the
Lenders and the request therefor is received prior to 12:00 Noon on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m. that day; and, if the request therefor is received after 12:00 Noon,
then no later than 3:00 p.m. on the next Business Day. The obligation of each
such Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Administrative Agent or the Swingline Lender. If
and to the extent any Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent at
the Federal Funds Effective Rate.

(b)    The amount of each Revolving Lender’s Revolving Commitment Percentage of
outstanding Revolving Credit Loans (including outstanding Swingline Loans),
shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted upward or downward based on all Revolving
Credit Loans (excluding Swingline Loans) and repayments of Revolving Credit
Loans (excluding Swingline Loans) received by the Administrative Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Administrative Agent.

(c)    The Administrative Agent shall deliver to each of the Revolving Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (excluding Swingline Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Revolving
Lender its applicable Revolving Commitment Percentage of repayments, and
(ii) each Revolving Lender shall transfer to the Administrative Agent or the
Administrative Agent shall transfer to each Revolving Lender such amounts as are
necessary to ensure that, after giving effect to all such transfers, the amount
of Revolving Credit Loans made by each Lender (excluding Swingline Loans) shall
be equal to such Revolving Lender’s applicable Revolving Commitment Percentage
of Revolving Credit Loans (excluding Swingline Loans) outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon then no later
than 3:00 p.m. on the next Business Day. The obligation of each Revolving Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Revolving Lender
shall not have so made its transfer to the Administrative Agent such Revolving
Lender agrees to pay to the Administrative Agent forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent at the Federal Funds
Effective Rate.

 

85



--------------------------------------------------------------------------------

SECTION 2.23    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Laws (as
determined in the good faith discretion of the withholding agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by any
Applicable Laws to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this SECTION
2.23) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    Tax Indemnifications.

(i)    The Loan Parties shall, and each Loan Party does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this SECTION 2.23) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that if the
Borrower reasonably believes that such taxes were not correctly or legally
asserted, each Lender will use reasonable efforts to cooperate with the Borrower
to obtain a refund of such taxes so long as such efforts would not, in the sole
determination of such Lender result in any additional costs, expenses or risks
or be otherwise

 

86



--------------------------------------------------------------------------------

disadvantageous to it. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, setting forth in reasonable detail
the manner in which such amount was determined, shall be conclusive absent
manifest error.

(ii)    Each Lender and an Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such Issuing Bank (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
SECTION 9.04(e) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such Issuing Bank, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or such Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this SECTION
2.23, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission

 

87



--------------------------------------------------------------------------------

of such documentation (other than such documentation set forth in SECTION
2.23(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender, to the extent it is legally entitled to do so, shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)    executed originals of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS

 

88



--------------------------------------------------------------------------------

Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this SECTION 2.23 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Mitigation. If any Loan Party shall be required pursuant to this SECTION
2.23 to pay any additional amount to, or to indemnify, any Recipient to the
extent that such Recipient becomes subject to Taxes subsequent to the Closing
Date (or, if applicable, subsequent to the date such Person becomes a party to
this Agreement) as a result of any change in the circumstances of such Recipient
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such

 

89



--------------------------------------------------------------------------------

Recipient or a change in the branch or lending office of such Recipient, as the
case may be, such Recipient shall use reasonable efforts to avoid or minimize
any amounts which might otherwise be payable pursuant to this SECTION 2.23(f);
provided, however, that such efforts shall not include the taking of any actions
by such Recipient that would result in any tax, costs or other expense to such
Recipient (other than a tax, cost or other expense for which such Recipient
shall have been reimbursed or indemnified by the Loan Parties pursuant to this
Agreement or otherwise) or any action which would or might in the reasonable
opinion of such Recipient have an adverse effect upon its business, operations
or financial condition or otherwise be disadvantageous to such Recipient.

(g)    Treatment of Certain Refunds. If any Recipient determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this SECTION
2.23, it shall pay to the Loan Party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by a Loan
Party under this SECTION 2.23 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(h)    Notice and Assistance. A Lender affected thereby shall notify the
Borrower within a reasonable time after receipt of a notice of assessment or
proposed assessment under which such Lender may be liable for additional
Indemnified Taxes (and any interest or penalties that may be assessed with
respect to such Indemnified Taxes) as a direct result of the Loan. Thereafter,
such Lender shall at the Loan Parties’ sole cost and expense, unless to do so
might reasonably result in either any increased liabilities or expenses which
have not been fully secured by the Loan Parties or any other material adverse
effect on such Lender, (a) provide reasonable assistance to the Loan Parties in
contesting such proposed assessment or assessment, and (b) not settle or
compromise the contest of such proposed assessment or assessment without the
Borrower’s consent (not to be unreasonably withheld). In addition to the
foregoing, provided that the same will not result in material costs and expenses
which have not been fully secured for by the Loan Parties, and at the Loan
Parties sole cost and expense, the Lenders will upon reasonable request of the
Borrower apply for any refund of Taxes which might reasonably be available.

(i)    Survival. Each party’s obligations under this SECTION 2.23 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

90



--------------------------------------------------------------------------------

(j)    Agent Tax Forms. Solely pursuant to this SECTION 2.23(j) (and for the
avoidance of doubt, without imposing any additional rights or obligations
pursuant to SECTION 2.23(e)), each Agent and the ABL Term Loan Agent shall be
subject to the rights and obligations of a “Lender” outlined in paragraph
(e) such that each such Person shall be required to provide the documentation
referenced in paragraph (e) as if it were a Lender.

SECTION 2.24    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under SECTION 2.14 or cannot make
Loans under SECTION 2.11, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to SECTION
2.14 or 2.23, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, however, that the Borrower shall not
be liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the Closing
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

(b)    If any Lender requests compensation under SECTION 2.14 or cannot make
Loans under SECTION 2.11, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, or if any Lender is a Defaulting Lender or a Minority
Lender, then the Borrower may, at its expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
(and, subject to the terms and conditions hereof, such Lender shall be required
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, the Issuing Banks and
Swingline Lender (which consent shall not be unreasonably withheld), to the
extent such consent is required pursuant to SECTION 9.04, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under SECTION 2.14 or payments required to be made pursuant to
SECTION 2.23, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of an assignment resulting from a Lender becoming
a Minority Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

91



--------------------------------------------------------------------------------

SECTION 2.25    Super Priority Nature of Obligations and Collateral Agent’s
Liens; Payment of Obligations.

(a)    The priority of the Collateral Agent’s Liens on the Collateral, claims
and other interests shall be as set forth in the Orders, as applicable).

(b)    Subject to the terms of the Orders, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents, Agents and Lenders shall be entitled to immediate
payment of such Obligations without further application to or order of the
Bankruptcy Court.

SECTION 2.26    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Revolving Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and SECTION 9.02.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by any Agent from a Defaulting Lender pursuant to SECTION
9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan (which specific Loan shall be determined by
the Administrative Agent) in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Revolving Lenders, the Issuing Banks or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Non-Defaulting
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting

 

92



--------------------------------------------------------------------------------

Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans (including any Loans made pursuant to SECTION 2.13(e)) in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in SECTION 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Revolving Credit Loans and funded and
unfunded participations in Letter of Credit Outstandings and Swingline Loans are
held by the Revolving Lenders pro rata in accordance with their Revolving
Commitment Percentages hereunder without giving effect to SECTION 2.26(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this SECTION 2.26(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Revolving Lender
irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
SECTION 2.19(b) for any period during which that Revolving Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Revolving Lender is a Defaulting Lender only to
the extent allocable to its Revolving Commitment Percentage of the stated amount
of Letters of Credit for which it has provided cash collateral pursuant to
SECTION 2.13(d).

(C)    With respect to any fee payable under SECTION 2.19(b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay (without duplication of amounts
paid under clause (y) below) to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Outstandings or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay (without duplication of amounts paid under clause (x) above)
to the Issuing Banks and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Banks’ or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. If
any Fronting Exposure exists at the time any Revolving Lender becomes a
Defaulting Lender, then all or any part of such Defaulting Lender’s
participation in Letter of Credit Outstandings and Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in

 

93



--------------------------------------------------------------------------------

accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the portion of the Total Outstandings
owing to any Non-Defaulting Lender (including, without limitation, any Letters
of Credit or Swingline Loans as to which any Non-Defaulting Lender has any
participation obligation) to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Banks’ Fronting Exposure in an amount equal to 103% of
the Letter of Credit Outstandings as of such date, plus any accrued and unpaid
interest thereon.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which shall include the release of
any cash collateral previously provided by the Borrower hereunder with respect
to such Defaulting Lender to the extent such cash collateral has not been
applied to the Obligations), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Revolving Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Revolving Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to SECTION 2.26(a)(iv)), whereupon such
Revolving Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties executing this Agreement, jointly and severally, make the
following representations and warranties to each Credit Party with respect to
each Loan Party:

 

94



--------------------------------------------------------------------------------

SECTION 3.01    Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and, subject to entry of the Interim
Order by the U.S. Bankruptcy Court, and to the further approval of the
Bankruptcy Court for transactions outside of the ordinary course of business, to
carry on its business as now conducted and, subject to entry of the Interim
Order and the Canadian Interim DIP Recognition Order (or the Final Order and the
Canadian Final DIP Recognition Order, when applicable) to execute and deliver
and perform all its obligations under all Loan Documents to which such Loan
Party is a party. Each Loan Party is qualified to do business in, and is in good
standing (where such concept exists) in, every jurisdiction in which the nature
of its business or the ownership or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified or in good
standing individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect. The Information Certificate sets forth, as
of the Closing Date, each Loan Party’s name as it appears in official filings in
its state or province of incorporation or organization, its state or province of
incorporation or organization, organization type, organization number, if any,
issued by its state or province of incorporation or organization, and its
federal employer identification number.

SECTION 3.02    Authorization; Enforceability.

Upon entry of the of the Interim Order and the Canadian Interim DIP Recognition
Order (or the Final Order and the Canadian Final DIP Recognition Order, when
applicable) by the Bankruptcy Court, and subject to its terms, the transactions
contemplated hereby and by the other Loan Documents to be entered into by each
Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate, membership, partnership or other
necessary action. This Agreement has been duly executed and delivered by each
Loan Party that is a party hereto or thereto and, upon entry of the Interim
Order and the Canadian Interim DIP Recognition Order (or the Final Order and the
Canadian Final DIP Recognition Order, when applicable) by the Bankruptcy Court,
and subject to its terms, constitutes, and each other Loan Document to which any
Loan Party is a party, when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts.

Except for the entry by the Bankruptcy Court of, or pursuant to the terms of,
the Interim Order and the Canadian Interim DIP Recognition Order (or the Final
Order and the Canadian Final DIP Recognition Order, when applicable), the
transactions to be entered into and contemplated by the Loan Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Charter Documents of any Loan Party,
(c) will not violate or result in a default under any Material Contract, any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, except to the extent that such violation or default

 

95



--------------------------------------------------------------------------------

would not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created under the Loan Documents.

SECTION 3.04    Financial Condition.

(a)    The Borrower has heretofore furnished to the Agents the Consolidated
balance sheets, and Consolidated statements of operations, stockholders’ equity,
and cash flows for the Parent as of and for the Fiscal Year ending November 30,
2019, certified by a Financial Officer of the Parent. Such Consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Parent as of such date and
for such period in accordance with GAAP.

(b)    The initial Approved Budget attached hereto as Schedule 5.16, which was
furnished to the Administrative Agent, the ABL Term Loan Agent and the Lenders
on or prior to the Closing Date, and each subsequent Approved Budget delivered
in accordance with SECTION 5.16, has been prepared in good faith based upon
assumptions the Borrower believed to be reasonable assumptions on the date of
delivery of the then-applicable Approved Budget.

(c)    Since the Petition Date, other than those events or circumstances
customarily leading up to or resulting from the commencement of the Bankruptcy
Cases, there has been no Material Adverse Effect.

SECTION 3.05    Properties.

(a)    Except as disclosed in the Information Certificate, each Loan Party has
title to, or valid leasehold interests in, all its real (immoveable) and
personal (moveable) property material to its business, except for defects which
would not reasonably be expected to have a Material Adverse Effect.

(b)    Each Loan Party owns or is licensed to use, all patents, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, and
other intellectual property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and to the knowledge of its Responsible Officers
the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c)    The Information Certificate sets forth the address (including county) of
all Real Estate that is owned by the Loan Parties as of the Closing Date,
together with a list of the holders of any mortgage thereon. The Information
Certificate sets forth the address (including county) of all Real Estate that is
leased by the Loan Parties as of the Closing Date, together with the name of the
lessor with respect to each such Lease. Except as would not reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Responsible Officers of the Loan Parties each of such Leases is in full force
and effect and the Loan Parties are not in default of the terms thereof (other
than violations stayed by order of the U.S. Bankruptcy Court or the Canadian
Court).

 

96



--------------------------------------------------------------------------------

SECTION 3.06    Litigation and Environmental Matters.

(a)    Except for Disclosed Matters and the Bankruptcy Cases, and matters stayed
by order of the U.S. Bankruptcy Court or the Canadian Court, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Responsible Officers of the
Loan Parties, threatened in writing against or affecting any Loan Party (i) as
to which there is a reasonable possibility of an adverse determination which, if
adversely determined, would reasonably be expected individually or in the
aggregate to result in a Material Adverse Effect (other than Disclosed Matters
and other than those events or circumstances customarily leading up to or
resulting from the commencement of the Bankruptcy Cases) or (ii) that involve
any of the Loan Documents.

(b)    Except for Disclosed Matters, to the knowledge of its Responsible
Officers no Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, which, in each case, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

(c)    There has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law, including, without
limitation, the Income Tax Act (Canada), all Material Contracts and all
agreements relating to Material Indebtedness, and no default has occurred and is
continuing thereunder (other than as a result of the commencement of the
Bankruptcy Cases), except in each case (i) where the failure to comply or the
existence of a default, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect and (ii) matters stayed by
order of the U.S. Bankruptcy Court.

SECTION 3.08    Investment Company Status.

No Loan Party is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.09    Taxes.

Each Loan Party has timely filed or caused to be filed all tax returns and
reports required to have been filed (including Canadian federal and provincial
income tax returns) and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings, for which such Loan Party has set aside on its books
adequate reserves, and as to which no Lien has arisen, (b) to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect or (c) the payment of which is stayed by order of the U.S.
Bankruptcy Court or the Canadian Court. Proper and accurate amounts have been
withheld by each Loan Party from its respective employees for all periods in

 

97



--------------------------------------------------------------------------------

compliance with all applicable federal, state, provisional, local and foreign
laws and such withholdings have been timely paid to the respective Governmental
Authorities, except to the extent, in each case, that the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10    ERISA.

(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other U.S. federal or state laws.
Each Pension Plan (other than a Multiemployer Plan) that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Pension Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service or there is still time before such application is required to be
submitted to the Internal Revenue Service, and to the best knowledge of a
Responsible Officer of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of a Responsible Officer
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan (other than a Multiemployer Plan) that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)    Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and no Responsible Officer of
the Borrower or any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 80% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 80% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

98



--------------------------------------------------------------------------------

SECTION 3.11    Disclosure.

To the knowledge of their Responsible Officers, the Loan Parties have disclosed
to the Credit Parties all agreements, instruments and corporate or other
restrictions to which any Loan Party is subject, and all other matters known to
any of them that, if breached or defaulted, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements, certificates or other written information
(other than any projections, pro formas, budgets, and other forward-looking
information and information of a general economic or industry-specific nature)
concerning the Loan Parties furnished by or at the direction of any Loan Party
to any Credit Party in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole,
contains, as of the date furnished, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein not
materially misleading in light of the circumstances under which such statements
were made.

SECTION 3.12    Subsidiaries.

(a)    The Information Certificate sets forth the name of, and the ownership
interest of each Loan Party in, each Subsidiary as of the Closing Date. There is
no other Capital Stock of any class as to any such Subsidiary issued and
outstanding as of the Closing Date, other than as set forth in the Information
Certificate. All such shares of Capital Stock are validly issued, fully paid,
and non-assessable (as applicable).

(b)    Except as set forth in the Information Certificate, no Loan Party is
party to any joint venture, general or limited partnership, or limited liability
company agreements or any other business ventures or entities as of the Closing
Date.

SECTION 3.13    Insurance.

The Information Certificate sets forth a description of all general liability,
comprehensive, health, and casualty insurance maintained by or on behalf of the
Loan Parties as of the Closing Date. Each insurance policy listed in the
Information Certificate is in full force and effect and all premiums in respect
thereof that are due and payable as of the Closing Date have been paid.

SECTION 3.14    Labor Matters.

There are no strikes, lockouts or slowdowns against any Loan Party pending or,
to the knowledge of any Responsible Officer of any Loan Party, threatened except
to the extent that strikes, lockouts, or slowdowns would not reasonably be
expected to result in a Material Adverse Effect. The Loan Parties reasonably
believe that the hours worked by and payments made to employees of the Loan
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, provincial, local or foreign law dealing with such
matters to the extent that any such violation would reasonably be expected to
have a Material Adverse Effect. Except for Disclosed Matters and to the extent
that such liability would not reasonably be expected to have a Material Adverse
Effect, the Loan Parties reasonably believe that all payments due from any Loan
Party, or for which any claim may be made against any Loan Party, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued in

 

99



--------------------------------------------------------------------------------

accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth in the Information Certificate or as disclosed in any filing by any
Loan Party with the SEC as of the Closing Date, no Loan Party is a party to or
bound by any material collective bargaining agreement, management agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement. As
of the Closing Date, there are no representation proceedings pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened to be filed
with the National Labor Relations Board or other Governmental Authority, and no
labor organization or group of employees of any Loan Party has made a pending
demand for recognition. The consummation of the transactions contemplated by the
Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound to the extent that such would be reasonably
expected to result in a Material Adverse Effect.

SECTION 3.15    Security Documents.

Subject to the entry of the relevant Order, the Security Documents, together
with the Order, shall be effective to create in favor of the Collateral Agent,
for the ratable benefit of the Credit Parties, a legal, valid and enforceable
security interest in the Collateral described therein and the proceeds thereof.
Upon entry of the relevant Order, such Order together with other actions taken
on or prior to the date hereof (including (i) in the case of the “Pledged
Collateral” described in the Security Agreement, delivery of certificates or
promissory notes, as applicable, representing such “Pledged Collateral” to the
Collateral Agent (subject to the Intercreditor Agreement), and (ii) in the case
of the other Collateral described in the Security Documents, upon the filing of
financing statements and the obtaining of “control”, in each case, as
applicable, with respect to the relevant Collateral as required under the
applicable Uniform Commercial Code or similar legislation of any jurisdiction,
including without limitation, the PPSA and the Civil Code of Québec), confer
upon the Collateral Agent, for the ratable benefit of the Credit Parties, a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof as security for the
Obligations, with the priority set forth in the relevant Order.

SECTION 3.16    Federal Reserve Regulations.

(a)    No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or
(ii) for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

SECTION 3.17    Bankruptcy Cases.

(a)    The Chapter 11 Cases were commenced on the Petition Date and the Canadian
Recognition Proceedings were commenced, in each case, in accordance in all
material respects with Applicable Law and proper notice thereof was given for
(i) the motion seeking

 

100



--------------------------------------------------------------------------------

approval of the Loan Documents and the Interim Order, the Canadian Interim DIP
Recognition Order, Final Order and the Canadian Final DIP Recognition Order,
(ii) the hearing for the entry of the Interim Order and the Canadian Interim DIP
Recognition Order, and (iii) the hearing for the entry of the Final Order and
the Canadian Final DIP Recognition Order. The Debtors shall give, on a timely
basis as specified in the Interim Order, the Canadian Interim DIP Recognition
Order, the Final Order or the Canadian Final DIP Recognition Order, as
applicable, all notices required to be given to all parties specified in the
such orders, as applicable.

(b)    After the entry of the DIP Recognition Order and Interim Order, and
pursuant to and to the extent permitted in the DIP Recognition Order, Interim
Order and the Final Order, the Obligations will constitute allowed
administrative expense claims in the Chapter 11 Cases and claims in the
Recognition Proceedings, in each case, having priority over all administrative
expense claims and unsecured claims, as applicable, against the Debtors now
existing or hereafter arising, of any kind whatsoever, including all
administrative expense claims having priority under Section 364(c)(l) of the
Bankruptcy Code or similar claims under the CCAA (including, without limitation,
such expenses specified in Sections 105, 326, 330, 331, 503(b), 506(c), 507(a),
507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code or
otherwise), subject to (i) the Priority Carve-Out and (ii) the priorities set
forth in the Interim Order, the Final Order and the DIP Recognition Order, as
applicable.

(c)    After the entry of the Interim Order and the Canadian Interim DIP
Recognition Order and pursuant to and to the extent provided in such Order
(including the Final Order and the Canadian Final DIP Recognition Order), the
Obligations will be secured by a valid and perfected first priority Lien on all
of the Collateral subject, as to priority, only to (i) the Priority Carve-Out,
(ii) the Liens securing the Pre-Petition Term Loan Facility subject to the
Intercreditor Agreement, and (iii) to the extent set forth in the Order.

(d)    The Interim Order and the Canadian Interim DIP Recognition Order (with
respect to the period on and after entry of the Interim Order and the Canadian
Interim DIP Recognition Order and prior to entry of the Final Order and the
Canadian Final DIP Recognition Order, as applicable) or the Final Order or the
Canadian Final DIP Recognition Order (with respect to the period on and after
entry of the Final Order or the Canadian Final DIP Recognition Order, as
applicable), as the case may be, is in full force and effect and has not been
reversed, stayed (whether by statutory stay or otherwise), vacated, appealed or
otherwise challenged (or subject to any pending or threatened, challenge or
proceeding) or, without the Administrative Agent’s, the Required Lenders’ and
the ABL Term Loan Agent’s consent, modified or amended in a manner adverse to
the Lenders. The Loan Parties are in compliance in all material respects with
the Orders.

(e)    Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Orders, upon the Termination Date
(whether by acceleration or otherwise) of any of the Obligations, the
Administrative Agent, the Collateral Agent, ABL Term Loan Agent and Lenders
shall be entitled to immediate payment of such Obligations and to enforce the
remedies provided for hereunder or under Applicable Law, without further notice,
motion or application to, hearing before, or order from, the Bankruptcy Court.

 

101



--------------------------------------------------------------------------------

SECTION 3.18    DDAs; Credit Card Arrangements.

(a)    The Information Certificate sets forth a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which list includes, with respect to
each DDA, (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; and (iii) a contact person at such depository.

(b)    The Information Certificate sets forth a list describing all agreements
as of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

SECTION 3.19    Licenses; Permits.

(a)    Each Loan Party has obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of its business except where the failure to obtain such permits, licenses or
other authorizations, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, and is also in compliance with all Applicable Laws, except
where the failure to comply with such terms, conditions or Applicable Laws,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.20    Material Contracts.

Other than defaults resulting from the commencement of the Bankruptcy Cases, the
Loan Parties are not in breach or in default of or under any Material Contract
and have not received any notice of the intention of any other party thereto to
terminate any Material Contract, except to the extent that such breach, default
or termination, (x) individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or (y) obligations stayed by order of
the U.S. Bankruptcy Court or the Canadian Court.

SECTION 3.21    OFAC; Sanctions.

No Loan Party, nor, to the knowledge of any Loan Party, any Affiliate, partner,
director, officer, employee, agent, trustee, administrator, manager, advisor or
representative of such Loan Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arranger, the Administrative Agent, any Issuing Bank or the Swingline
Lender) of Sanctions, or for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, Corruption of
Foreign Public Officials Act (Canada) and other similar anti-corruption
legislation in other jurisdictions. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt

 

102



--------------------------------------------------------------------------------

Practices Act of 1977, the UK Bribery Act 2010, Corruption of Foreign Public
Officials Act (Canada) and other similar anti-corruption legislation in other
jurisdictions, except where the failure to comply would not reasonably be
expected to have a Material Adverse Effect, and have instituted and maintained
policies and procedures designed to promote and achieve compliance in all
material respects with such laws and applicable Sanctions, and to the knowledge
of the Borrower, the Loan Parties and their Subsidiaries are in compliance with
such applicable Sanctions in all material respects.

ARTICLE IV

Conditions

SECTION 4.01    Closing Date.

The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent:

(a)    The Agents (or their counsel) shall have received from each party either
(i) a counterpart of this Agreement, the Payoff Letter and all other Loan
Documents described in the Information Certificate signed on behalf of such
party or (ii) written evidence satisfactory to the Agents (which may include
telecopy or pdf transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and such other Loan
Documents.

(b)    The Agents shall have received a customary written opinions (addressed to
each Agent and the Lenders and dated the Closing Date) of (i) Kirkland & Ellis
LLP, counsel for the Loan Parties and (ii) Kutak Rock LLP, Virginia counsel for
the Loan Parties, in each case covering such matters relating to the Loan
Parties and entry of the Interim Order, in form and substance reasonably
satisfactory to the Administrative Agent. The Loan Parties hereby request such
counsel to deliver such opinion.

(c)    The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Agents and their counsel.

(d)    After giving effect to (i) any Loans to be made on the Closing Date,
(ii) any charges to the Loan Account made in connection with the credit facility
contemplated hereby and (iii) all Letters of Credit (including Existing Letters
of Credit) to be issued at, or immediately subsequent to, the Closing Date,
Availability shall be not less than $40,000,000. The Administrative Agent shall
have received a Borrowing Base Certificate dated the Closing Date, relating to
the week ended on February 8, 2020, and executed by a Financial Officer of the
Borrower.

(e)    The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, certifying that (x) all representations and
warranties contained

 

103



--------------------------------------------------------------------------------

in this Agreement and the other Loan Documents or otherwise made in writing in
connection herewith or therewith are true and correct in all material respects
as of the Closing Date with the same effect as if made on and as of such date,
except to the extent that (A) such representations and warranties are qualified
as to “materiality”, “Material Adverse Effect” or similar language, in which
case they are true and correct in all respects (as so qualified by
“materiality”, “Material Adverse Effect” or similar language) on and as of such
date, and (B) such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects on and as of such
earlier date, and (y) as of the Closing Date, no Default or Event of Default
exists.

(f)    To the extent not previously delivered, the Agents shall have received
the Security Documents. The Collateral Agent shall be satisfied that, subject to
the Order and terms thereof, the Loan Documents shall be effective to create in
favor of the Collateral Agent a legal, valid and enforceable security interest
and Lien upon the Collateral, with the priority set forth in the Orders and
subject to the terms thereof.

(g)    Except for Disclosed Matters, the Chapter 11 Cases, and matters stayed by
order of the U.S. Bankruptcy Court, no orders, injunctions or pending litigation
shall exist which could reasonably be expected to have a Material Adverse Effect
or which challenges this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby.

(h)    Since the Petition Date, other than those events or circumstances
customarily resulting from the commencement of the Bankruptcy Cases, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expect to have a Material Adverse Effect.

(i)    After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Closing Date (including
any Loans made or Letters of Credit issued hereunder), no Default or Event of
Default shall exist.

(j)    The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances.

(k)    To the extent not previously delivered, the Agents shall have received
all documents and instruments, including Uniform Commercial Code and PPSA
financing statements and certified statements issued by the Québec Register of
Personal and Moveable Property Rights and any amendments in respect of any of
the foregoing, required by law or reasonably requested by the Agents to be
filed, registered, published or recorded to create or perfect the Liens intended
to be created under the Loan Documents and all such documents and instruments
shall have been so filed, registered, published or recorded to the satisfaction
of the Agents.

 

104



--------------------------------------------------------------------------------

(l)    The Agents shall have received, and be reasonably satisfied with,
evidence of the Loan Parties’ insurance, together with such endorsements as are
required by the Loan Documents.

(m)    All fees due as of the Closing Date and all Credit Party Expenses
incurred in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Agents), shall have been paid in full.

(n)    To the extent not previously delivered, there shall have been delivered
to the Agents the additional instruments and documents described in the
Information Certificate.

(o)    The Administrative Agent, the ABL Term Loan Agent and the Lenders shall
have received the initial Approved Budget, the draft Plan of Reorganization and
related disclosure statement, and the executed Plan Support Agreement.

(p)    The Administrative Agent shall have received drafts of the “first day”
pleadings for the Bankruptcy Cases, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

(q)    All motions, orders (including “first day” orders (the “First Day
Orders”) and other documents to be filed with and submitted to the U.S.
Bankruptcy Court on the Petition Date shall be in form and substance reasonably
satisfactory to the Administrative Agent, and the U.S. Bankruptcy Court shall
have approved and entered all First Day Orders including, without limitation,
the Cash Management Order.

(r)    The Administrative Agent shall have received the Intercreditor
Acknowledgment in form and substance reasonably satisfactory to the
Administrative Agent.

(s)    The U.S. Bankruptcy Court shall have approved and entered the Interim
Order by no later than five (5) Business Days after the Petition Date,
substantially in the form attached hereto as Exhibit J or otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the ABL Term
Loan Agent.

(t)    The Canadian Court shall have approved and entered the Canadian Interim
DIP Recognition Order by no later than seven (7) Business Days after the U.S.
Bankruptcy Court has approved and entered the Interim Order, in form and
substance reasonably satisfactory to the Administrative Agent and the ABL Term
Loan Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding on the Loan
Parties.

SECTION 4.02    Conditions Precedent to Each Revolving Credit Loan and Each
Letter of Credit.

The obligations of the Revolving Lenders to make each Revolving Credit Loan, and
of the Issuing Banks to issue each Letter of Credit, are subject to the
following conditions precedent:

 

105



--------------------------------------------------------------------------------

(a)    The Administrative Agent shall have received a notice with respect to
such Borrowing or issuance, as the case may be, as required by Article II.

(b)    (i) No Default or Event of Default is then occurring, (ii) the
representations and warranties contained in SECTION 3.04(b) shall be true and
correct in all respects, and (iii) all other representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, except to the extent that (A) such representations and warranties are
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
which case they shall be true and correct in all respects (as so qualified by
“materiality”, “Material Adverse Effect” or similar language) on and as of such
date, and (B) such representations and warranties relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date.

(c)    On the date of each Borrowing hereunder and the issuance of each Letter
of Credit and after giving effect thereto, the Loan Parties shall be in
compliance with all of the terms and provisions set forth herein and in the
other Loan Documents to be observed or performed and no Default or Event of
Default shall have occurred and be continuing.

(d)    The Administrative Agent shall have received timely delivery of the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as reasonably required by the Administrative
Agent.

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrower shall continue to be in compliance with the Borrowing
Base, the FILO Borrowing Base and the ABL Term Borrowing Base. The conditions
set forth in this SECTION 4.02 are for the sole benefit of the Administrative
Agent and each other Credit Party and may be waived by the Administrative Agent,
in whole or in part, without prejudice to the Administrative Agent or any other
Credit Party.

ARTICLE V

Affirmative Covenants

Until Payment in Full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 5.01    Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent for distribution to the
Lenders in accordance with the provisions of SECTION 8.13(c):

(a)    Within one hundred and twenty (120) days after the end of each Fiscal
Year of the Parent, the Consolidated balance sheets, Consolidated statements of
operations, and Consolidated statements of stockholders’ equity and cash flows
as of the end of and for

 

106



--------------------------------------------------------------------------------

such year for the Parent, setting forth in each case in comparative form the
Consolidated figures for the previous Fiscal Year, all audited and reported on
by independent registered public accounting firm of recognized national standing
to the effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent on a Consolidated basis in accordance with GAAP consistently applied and
on an annual basis a consolidating balance sheet to be delivered in a timely
fashion, when prepared;

(b)    (i) Within forty-five (45) days after the end of each of the first three
(3) Fiscal Quarters of the Parent, the Consolidated balance sheets, Consolidated
statements of operations, stockholders’ equity and cash flows of the Parent, as
of the end of and for such Fiscal Quarter and the elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the Consolidated figures
for the previous Fiscal Year, all certified by one of the Parent’s Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Parent on a Consolidated basis in accordance with
GAAP consistently applied, subject to normal year end audit adjustments and the
absence of footnotes; and (ii) within thirty (30) days after the end of each
Fiscal Month of the Parent, the Consolidated balance sheets, Consolidated
statements of operations and stockholders’ equity of the Parent, as of the end
of and for such Fiscal Month and the elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the Consolidated figures for the previous
Fiscal Year, all certified by one of the Parent’s Financial Officers as
presenting in all material respects the financial condition and results of
operations of the Parent on a Consolidated basis in a manner consistent with
past practices and reflecting the same information as reported to the Parent’s
board of directors, subject to normal year end audit adjustments and the absence
of footnotes;

(c)    Concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower in the
form of Exhibit G hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations with respect to Availability;

(d)    On or before 5:00 p.m. Eastern time, on the fourth Business Day of each
calendar week, (i) a certificate in the form of Exhibit H (a “Borrowing Base
Certificate”) showing the Borrowing Base, the FILO Borrowing Base and the ABL
Term Borrowing Base as of the close of business on the immediately preceding
Saturday, with such weekly Borrowing Base Certificates updated for purchases and
sales of Inventory from the prior week, (ii) an inventory roll forward, and
(iii) a report listing the Stores subject to Specified Store Closing Sales being
closed or proposed to be closed during such period;

(e)    Promptly after the same become publicly available (except to the extent
otherwise required to be delivered hereunder), copies of all material periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the SEC, or other foreign securities regulatory body, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

 

107



--------------------------------------------------------------------------------

(f)    The following reports:

(i)    On or before the 15th day after each fiscal month:

(A)    accounts receivables agings, and

(B)    a summary of Inventory by location and type, accompanied by such
customary supporting documentation (including a supporting perpetual Inventory
report) as shall be reasonably requested by the Administrative Agent or the ABL
Term Loan Agent in their reasonable discretion, with detail sufficient to permit
the preparation of an updated Inventory appraisal.

(ii)    On or before the 30th day after each fiscal month:

(A)    accounts payable agings (including a summary of both Pre-Petition and
Post-Petition accounts payable), accompanied by such customary supporting detail
and documentation as shall be reasonably requested by the Administrative Agent
or the ABL Term Loan Agent in their reasonable discretion; and

(B)    an accounts payable and accrual report as of the end of the most recently
ended Fiscal Month, in each case, accompanied by such customary supporting
detail and documentation as shall be reasonably requested by the Administrative
Agent or the ABL Term Loan Agent in their reasonable discretion.

(g)    A detailed summary of the Net Proceeds received from any Prepayment Event
within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds amongst the assets and properties of the Loan Parties which are the
subject of the Prepayment Event;

(h)    (i) Notice of any intended sale or other disposition (other than as
permitted under Section 6.05) of material assets of any Loan Party permitted
hereunder, at least five (5) Business Days prior to the date of consummation of
such sale or disposition, and (ii) notice of any incurrence of any Indebtedness
for borrowed money with a principal amount in excess of $250,000 in favor of any
non-Affiliated Person permitted hereunder, promptly (but in any event within
five (5) Business Days) following the incurrence of such Indebtedness;

(i)    Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender may
reasonably request;

(j)    If reasonably requested by the Administrative Agent, and concurrently
with the delivery of the financial statements under clause (a) above, copies of
the Borrower’s Canadian federal and provincial tax returns for the Fiscal Year
to which such financial statements in clause (a) apply, if available.

 

108



--------------------------------------------------------------------------------

(k)    Promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness.

(l)    Any of the delivery requirements relating to written financial
information set forth in this SECTION 5.01 may be satisfied by either (x) the
Borrower’s posting such information in electronic format readable by the
Administrative Agent and the Lenders to a secure address on the world wide web
(the “Informational Website”) which is accessible by the Administrative Agent
and the Lenders, (y) the Borrower’s delivering such financial information in
electronic format to the Administrative Agent and the Administrative Agent’s
posting such information to an Informational Website, or (z) the filing of such
information on the website of the SEC at http://www.sec.gov. The accommodation
provided by the foregoing sentence shall not impair the right of the
Administrative Agent, or any Lender through the Administrative Agent, to request
and receive from the Borrower physical delivery of specific financial
information provided for in this SECTION 5.01. The Borrower shall give the
Administrative Agent (and the Administrative Agent shall give each Lender)
written or electronic notice each time any information is delivered by posting
to the Informational Website or by filing electronically with the SEC. The Loan
Parties shall be responsible for and shall bear all risk associated with
establishing and maintaining the security and confidentiality of the
Informational Website and the information posted thereto.

In no event shall the requirements set forth in SECTION 5.01 require the
Borrower to provide any such information which (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, the ABL Term Loan Agent or any Lender
(or their respective representatives or contractors) is prohibited by Law or
third party confidentiality obligations (so long as such confidentiality
obligation was not entered into in contemplation of this exception) or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

SECTION 5.02    Notices of Material Events.

The Borrower will furnish to the Administrative Agent prompt written notice of
the occurrence of any of the following after any Responsible Officer of the
Borrower obtains knowledge thereof:

(a)    A Default or Event of Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;

(b)    The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, as determined at the time of filing, would
reasonably be expected to result in a Material Adverse Effect;

 

109



--------------------------------------------------------------------------------

(c)    An ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse
Effect;

(d)    Any development that results in a Material Adverse Effect;

(e)    Any change in the Parent’s chief executive officer or chief financial
officer;

(f)    The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(g)    Any material collective bargaining agreement or other union labor
contract to which a Loan Party becomes a party, or the application for the
certification of a collective bargaining agent;

(h)    The filing of any Lien (other than inchoate Liens) for unpaid Taxes in
excess of $250,000 against any Loan Party;

(i)    (i) as soon as practicable and to the extent feasible in advance of
filing with any Bankruptcy Court or delivering to the Committee appointed in a
Chapter 11 Case, if any, or to the U.S. Trustee, as the case may be, (I) the
Final Order and the Canadian Final DIP Recognition Order, and (II) all other
material proposed orders and pleadings that are (A) adverse to the interests of
the ABL Term Loan Lenders, the ABL Term Loan Agent, the FILO Lenders, the
Revolving Credit Lenders or the Agents (or any of them) in such capacity or
(B) inconsistent with the Approved Budget or terms of the Loan Documents, in
each case, relating to any of (w) the Bankruptcy Cases, (x) the Pre-Petition
Credit Agreement and this Agreement and the credit facilities contemplated
thereby and hereby, (y) the Pre-Petition Term Loan Facility, or (z) any sale
contemplated in accordance with the Required Milestones, any Plan of
Reorganization or any disclosure statement related thereto, each of which
material proposed orders or pleadings must be in form and substance reasonably
satisfactory to the Administrative Agent, the ABL Term Loan Agent and the
Required Lenders, (ii) substantially simultaneously with the filing with any
Bankruptcy Court or delivering to the Committee appointed in any Chapter 11
Case, if any, or to the U.S. Trustee, as the case may be, monthly operating
reports and all other notices, filings, motions, pleadings or other information
concerning the financial condition of the Loan Parties or their Subsidiaries or
the Bankruptcy Cases that may be filed with any Bankruptcy Court or delivered to
the Committee appointed in any Chapter 11 Case, if any, or to the U.S. Trustee,
and (iii) each report, notice or certificate required to be delivered to any of
the lenders or agents under the Pre-Petition Term Loan Agreement; and

(j)    Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Each notice delivered under this SECTION 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.

 

110



--------------------------------------------------------------------------------

SECTION 5.03    Information Regarding Collateral.

Except in connection with a transaction permitted by SECTION 6.03 in which a
Loan Party is the surviving Person, the Borrower will furnish to the Agents
prompt written notice of any change in: (a) any Loan Party’s legal name; (b) the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral located in Canada owned by it or any office or facility at which
Collateral located in Canada owned by it is located (including the establishment
of any such new office or facility); provided that any such notice with respect
to the opening or closing of any retail store (other than the opening of any
retail store in Canada in any province or territory where the Collateral Agent’s
Liens are not then perfected) shall be provided to the Agents solely upon
request of the Administrative Agent; (c) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (d) any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization. The Loan Parties agree not to
effect or permit any change referred to in the preceding sentence unless after
giving effect thereto, the Agents continue at all times following such change to
have a valid, legal and perfected first priority (subject only to Permitted
Encumbrances having priority by operation of Applicable Law and, with respect to
Term Priority Collateral but subject to the Intercreditor Agreement or any other
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent with respect thereto, Liens securing the Loan Parties’
obligations under the Pre-Petition Term Loan Documents and Liens permitted under
clause (m) of the definition of “Permitted Encumbrances”) security interest in
all the Collateral for its own benefit and the benefit of the other Credit
Parties.

SECTION 5.04    Existence; Conduct of Business.

Each Loan Party will, and will cause each of its Subsidiaries to, do all things
necessary to comply with its Charter Documents, and to preserve, renew and keep
in full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that (x)    the failure to
do so would not reasonably be expected to have a Material Adverse Effect or
(y) such obligation is stayed by order of the U.S. Bankruptcy Court or the
Canadian Court; provided, however, that the foregoing shall not prohibit any
merger, amalgamation, consolidation, liquidation or dissolution permitted under
SECTION 6.03 or SECTION 6.04.

SECTION 5.05    Payment of Obligations.

Subject to the Orders and the terms thereof or as otherwise required by (or,
with respect to any Tax liabilities, permitted by) any Bankruptcy Court, each
Loan Party will, and will cause its Subsidiaries to, pay its Tax liabilities and
claims for labor, materials, or supplies, in each case, incurred Post-Petition,
before the same shall become delinquent or in default, but (other than with
respect to Tax liabilities) subject to the Approved Budget except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and no unstayed or
unpermitted Lien is securing such obligation, or (d) the failure to make payment
would not reasonably be expected to result in a Material Adverse Effect.

 

111



--------------------------------------------------------------------------------

SECTION 5.06    Maintenance of Properties.

Each Loan Party will, and will cause its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty loss, and condemnation excepted,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect and except for store closings and asset dispositions
permitted hereunder.

SECTION 5.07    Insurance.

(a)    Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices of such
Loan Party in effect on the Closing Date, a program of self-insurance) in at
least such amounts and against at least such risks as is consistent with
business practices in effect on the Closing Date or as otherwise determined by
the Responsible Officers of the Loan Parties acting reasonably in their business
judgment, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon
reasonable written request, full information as to the insurance carried.

(b)    Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds (subject to the
provisions of the Intercreditor Agreement and the Orders), otherwise payable to
the Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent, as an additional insured. Each such
policy referred to in this SECTION 5.07(b) shall also provide that it shall not
be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than ten (10) days’ prior written notice thereof by the
insurer to the Collateral Agent (giving such Agent the right to cure defaults in
the payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent. The Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of renewal of a policy (including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.

SECTION 5.08    Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a)    Each Loan Party will, and will cause each of its Material Domestic
Subsidiaries to, keep proper books of record and account in accordance with GAAP
and in which full, true and correct entries, in all material respects, are made
of all dealings and transactions in relation to its business and activities.
Each Loan Party will, and will cause each of its Material

 

112



--------------------------------------------------------------------------------

Domestic Subsidiaries to, permit any representatives designated by any Agent,
upon reasonable prior notice and during normal business hours prior to the
occurrence of an Event of Default, to visit and inspect its properties, to
discuss its affairs, finances and condition with its officers and internal
accountants and to examine and make extracts from its books and records, all at
such reasonable times and as often as reasonably requested. In no event shall
the requirements set forth in this SECTION 5.08(a) require the Borrower to
provide any such information which (i) constitutes non-financial trade secrets
or non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent, the ABL Term Loan Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or third party
confidentiality obligations (so long as such confidentiality obligation was not
entered into in contemplation of this exception) or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

(b)    Each Loan Party will, and will cause its Material Domestic Subsidiaries
to, from time to time upon the request of any Agent, permit any Agent or
professionals (including Agent’s Advisors) retained by the Agents, subject to
reasonable prior notice and during normal business hours prior to the occurrence
of an Event of Default, to conduct appraisals, commercial finance examinations
and other evaluations, including, without limitation, of (i) the Borrower’s
practices in the computation of the Borrowing Base, the FILO Borrowing Base and
the ABL Term Borrowing Base, and (ii) the assets included in the Borrowing Base,
the FILO Borrowing Base and the ABL Term Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves. The Administrative Agent shall promptly deliver copies of
the final appraisals and commercial finance examinations to the ABL Term Loan
Agent. Any Lender, at its own expense, may accompany any Agent or professionals
retained by any Agent on such examination. The Loan Parties shall pay the
reasonable out-of-pocket fees and expenses of the Agents or such professionals
with respect to such evaluations and appraisals, provided that (x) the Agents
may, collectively in their reasonable discretion (and, shall, upon the written
request of the ABL Term Loan Agent), (i) conduct the Inventory appraisal and
field examination in process as of the Closing Date, (ii) conduct up to (x) two
(2) desktop appraisals per month of the Borrower’s Inventory, and (y) without
limiting clause (i) above, one (1) additional commercial finance examination and
one (1) additional full appraisal of the Borrower’s Inventory during the term
hereof, and (ii) if any Event of Default exists, cause such additional
commercial finance examinations and Inventory appraisals to be taken as the
Agents reasonably determine, in each case at the expense of the Loan Parties.
The Agents may, collectively in their reasonable discretion, conduct such
additional commercial finance examinations and such additional Inventory
appraisals as it, in its discretion deems necessary or appropriate, at the
Lenders’ expense. The Agents shall promptly deliver copies of such commercial
finance examinations and Inventory appraisals to the Lenders pursuant to the
provisions of SECTION 8.13(c).

(c)    The Loan Parties shall at all times retain Ernst & Young or another
independent registered public accounting firm of recognized national standing.

SECTION 5.09    Physical Inventories.

(a)    Unless the Termination Date has occurred prior to such dates the Loan
Parties, at their own expense, shall cause not less than one (1) physical
inventory to be undertaken (x) at each distribution center of the Loan Parties
on or before April 30, 2020 and (y) at each store

 

113



--------------------------------------------------------------------------------

location of the Loan Parties on or before June 30, 2020, in each case conducted
by RGIS or another inventory taker reasonably satisfactory to the Agents, and
periodic cycle counts, in each case consistent with past practice, and following
such methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably satisfactory to the
Agents. The Agents, at the expense of the Loan Parties, may observe each
scheduled physical count of Inventory which is undertaken on behalf of any Loan
Party. The Borrower, within forty-five (45) calendar days following the
completion of such inventory, shall provide the Agents with a reconciliation of
the results of such inventory (as well as of any other physical inventory
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.

(b)    The Agents, in their reasonable discretion, if any Event of Default
exists, may cause such inventories to be taken as the Agents reasonably
determine (each, at the expense of the Loan Parties).

SECTION 5.10    Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority, as applicable, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect or where obligation is stayed by order of the U.S.
Bankruptcy Court or the Canadian Court.

SECTION 5.11    Use of Proceeds and Letters of Credit.

The proceeds of Loans made hereunder and of Letters of Credit issued hereunder
will be used only on or after the Closing Date, to fund the Bankruptcy Cases in
accordance with the Approved Budget (subject to variances permitted under
SECTION 5.16(b)) and (a) to refinance in full (except as set forth in the Payoff
Letter) the Pre-Petition Obligations, (b) for working capital and letters of
credit, (c) for payment of costs, premiums, fees and expenses of administering
the Bankruptcy Cases (including the Carve-Out), (d) for payment of Bankruptcy
Court approved Pre-Petition obligations of the Loan Parties consistent with the
Approved Budget or otherwise approved by the Agents and the Required Lenders,
and (e) for other lawful purposes of the Borrower consistent with the Approved
Budget and the terms of the Loan Documents. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, (i) for
any purpose that entails a violation of any of the regulations of the Board,
including Regulations U and X, (ii) to be lent, contributed or otherwise made
available to fund any activity or business in any Designated Jurisdiction;
(ii) to fund any activity or business of any Person located, organized or
residing in any Designated Jurisdiction or who is the subject of any Sanctions;
or (iii) in any other manner that will result in any violation by any Person
(including any Lender, the Arranger, any Agent, the ABL Term Loan Agent, Issuing
Bank or Swingline Lender) of any Sanctions.

SECTION 5.12    Additional Subsidiaries.

If any Loan Party shall form a Material Domestic Subsidiary after the Closing
Date (provided that prior to any such formation, such Loan Party shall have
received the written consent of the Agents), or if any existing Subsidiary of
any Loan Party becomes a Material Domestic

 

114



--------------------------------------------------------------------------------

Subsidiary, the Borrower will notify the Agents thereof and the Borrower will,
on or prior to the later to occur of (i) thirty (30) calendar days (or such
later date as the Administrative Agent may agree in its sole discretion)
following the date on which such Subsidiary is formed or becomes a Material
Domestic Subsidiary, or (ii) the earlier of (x) the date on which the next
Compliance Certificate is required to be delivered pursuant to SECTION 5.01(a)
or (b) following such creation, and (y) the date which is forty-five
(45) calendar days after the end of the most recently ended Fiscal Quarter (or
such later date as may be acceptable to the Administrative Agent in its
discretion), (A) cause such Subsidiary to become a Loan Party hereunder by
executing a Joinder Agreement and such other documents, instruments and
agreements reasonably requested by the Administrative Agent, and under each
applicable Security Document in the manner provided therein, and (B) take such
actions to create and perfect Liens on such Material Domestic Subsidiary’s
assets of the type included within the definition of Collateral, to secure the
Obligations as the Administrative Agent or the Required Lenders shall request.

SECTION 5.13    Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder and except with respect to the
Specified Store Closing Sale, each Loan Party will (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party consistent with the Approved Budget
(subject to variances permitted under SECTION 5.16(b)), keep such Leases in full
force and effect, (b) not allow such Leases to lapse or be terminated or any
rights to renew such Leases to be forfeited or cancelled except in the ordinary
course of business, consistent with past practices, (c) notify the
Administrative Agent of any default by any Loan Party or any of its Subsidiaries
with respect to such Leases and cooperate with the Administrative Agent in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing, except, in each case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.14    Material Contracts.

Each Loan Party will, subject to the requirements of the Orders, (a) perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, (b) maintain each such Material Contract in full force and
effect except to the extent such Material Contract is no longer used or useful
in the conduct of the business of the Loan Parties in the ordinary course of
business, consistent with past practices, and (c) cause each of its Subsidiaries
to do the foregoing, except, in each case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.15    Further Assurances.

Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the

 

115



--------------------------------------------------------------------------------

Administrative Agent, from time to time upon the reasonable request of
Administrative Agent, evidence reasonably satisfactory to such Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

SECTION 5.16    Approved Budget.

(a)    The use of Loans and other extensions of credit to the Loan Parties under
this Agreement and the other Loan Documents and the use of Cash Collateral shall
be limited in accordance with the Approved Budget (subject to variances
permitted under SECTION 5.16(b)) and SECTION 5.11. The initial Approved Budget
shall depict, on a weekly and line item basis, (i) projected cash receipts,
(ii) projected disbursements (including ordinary course operating expenses,
bankruptcy-related expenses (including professional fees of the Loan Parties’
professionals and advisors), asset sales and any other fees and expenses
relating to the Loan Documents), (iii) net cash flow, (iv) projected inventory
receipts and levels, (v) projected Borrowing Base, FILO Borrowing Base, ABL Term
Borrowing Base, and Availability, (vi) total available liquidity, and
(vii) professional fees and disbursements with respect to the Loan Parties’
professionals, in each case for the first thirteen (13) week period from the
Closing Date, and such initial Approved Budget shall be approved by, and in form
and substance reasonably satisfactory to, the Administrative Agent, the ABL Term
Loan Agent and the Required Lenders in their sole discretion (it being
acknowledged and agreed that the initial Approved Budget attached hereto as
Schedule 5.16 is approved by and reasonably satisfactory to the Administrative
Agent, the ABL Term Loan Agent and the Required Lenders). The Approved Budget
shall be updated, modified or supplemented by the Borrower with the written
consent of the Administrative Agent, the ABL Term Loan Agent and the Lenders,
and upon the joint request of the Administrative Agent and the ABL Term Loan
Agent from time to time (which request may, without limitation, be made in
connection with any Transaction or the commencement, or during the continuation,
of the Specified Stores Closing Sale), but in any event the Approved Budget
shall be updated by the Lead Borrower not less than one time in each four
(4) consecutive week period), and each such updated, modified or supplemented
budget shall be approved in writing (including by email) by, and shall be in
form and substance reasonably satisfactory to, the Administrative Agent, the ABL
Term Loan Agent and the Required Lenders in each of their sole discretion and no
such updated, modified or supplemented budget shall be effective until so
approved and once so approved shall be deemed an Approved Budget (it being
agreed that to the extent such Person does not object in writing to such
proposed updated Approved Budget within five (5) Business Days of receipt, such
Person shall be deemed to have approved the updated Approved Budget); provided,
however, that in the event the Administrative Agent, the ABL Term Loan Agent and
the Lenders, on the one hand, and the Loan Parties, on the other hand, cannot
agree as to an updated, modified or supplemented budget, such disagreement shall
give rise to an Event of Default once the period covered by the prior Approved
Budget has terminated. Each Approved Budget delivered to the Administrative
Agent and the ABL Term Loan Agent shall be accompanied by such customary
supporting documentation as reasonably requested by the Administrative Agent or
the ABL Term Loan Agent. Each Approved Budget shall be prepared in good faith
based upon assumptions which the Loan Parties believe to be reasonable at the
time of delivery.

(b)    Commencing with the fourth full calendar week following the Petition Date
and for each calendar week thereafter, the Borrowers shall not permit (i) Actual
Inventory Levels for any Cumulative Four Week Period to be less than 85% of
Budgeted Inventory Levels for set

 

116



--------------------------------------------------------------------------------

forth in the Approved Budget as at the end of such Cumulative Four Week Period,
(ii) the Actual Cash Receipts for any Cumulative Four Week Period to be less
than 90% of the Budgeted Cash Receipts for any such Cumulative Four Week Period,
and (iii) the Actual Disbursement Amount for any Cumulative Four Week Period to
exceed 110% of the Budgeted Disbursement Amount for any such Cumulative Four
Week Period.

(c)    The Borrower shall deliver to the Administrative Agent and the ABL Term
Loan Agent, on or before 5:00 p.m. Eastern time on fourth Business Day of each
calendar week, a Budget Variance Certificate, substantially in the form attached
hereto as Exhibit K-1, and such Budget Variance Certificate shall include such
detail as is reasonably satisfactory to the Administrative Agent and the ABL
Term Loan Agent, signed by a Responsible Officer of the Borrower certifying that
(i) the Loan Parties are in compliance with the covenants contained in this
SECTION 5.16 and (ii) to the knowledge of the Borrower, no Default or Event of
Default has occurred or, if such a Default or Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, together with an Approved Budget
Variance Report, which shall be prepared by the Borrower through the last day of
the Prior Week, the Cumulative Four Week Period. In addition, the Borrower shall
also deliver a rolling thirteen (13) week cash flow forecast (“Rolling 13-Week
Cash Flow”) consistent in form with the Approved Budget and the supporting
information set forth in SECTION 5.16(a) above. For the avoidance of doubt, the
Rolling 13-Week Cash Flow shall not be used for covenant testing purposes.

(d)    The Administrative Agent, the ABL Term Loan Agent and the Lenders (i) may
assume that the Loan Parties will comply with the Approved Budget, (ii) shall
have no duty to monitor such compliance and (iii) shall not be obligated to pay
(directly or indirectly from the Collateral) any unpaid expenses incurred or
authorized to be incurred pursuant to any Approved Budget. Nothing in any
Approved Budget (including any estimates of a loan balance in excess of
borrowing base restrictions) shall constitute an amendment or other modification
of any Loan Document or any of the borrowing base restrictions or other lending
limits set forth therein.

SECTION 5.17    Required Milestones.

The Loan Parties shall comply with each of the covenants on Schedule 5.17 upon
the terms and at the times provided for therein.

SECTION 5.18    Collateral Updates.

At the reasonable request of the Administrative Agent from time to time
(including on a weekly basis, if requested, but not more frequently than
weekly), promptly deliver to and shall reasonably cooperate with the Agent’s
Advisors and their designees to obtain the following (and shall cause any
liquidation agent of the Loan Parties to deliver and cooperate, as applicable),
in each case, in form reasonably satisfactory to the Administrative Agent:

(a)    Collateral valuation updates from the Specified Liquidation Agent,
including, without limitation, in connection with the Specified Store Closing
Sale, it being understood that the Specified Liquidation Agent shall grant
access to records, and reasonably cooperate in all respects with, the
Administrative Agent and the Agent’s Advisors, and shall provide all information
that such parties may reasonably request in a timely manner in connection with
monitoring and valuing the Collateral; and

 

117



--------------------------------------------------------------------------------

(b)    To the extent reasonably available, copies of any informational packages
provided to potential bidders, draft agency agreements, purchase agreements,
status reports, and updated information related to the Specified Store Closing
Sale or any other Transaction and copies of any such bids and any updates,
modifications or supplements to such information and materials.

SECTION 5.19    Debtors’ Advisors.

Continue to retain (i) the Restructuring Advisor, (ii) the Investment Banker and
(iii) the Specified Liquidation Agent (to the extent the Specified Store Closing
Sale has not been completed) (collectively, the “Debtors’ Advisors”) on terms
and conditions reasonably satisfactory to the Administrative Agent, the ABL Term
Loan Agent and the Required Lenders. The Loan Parties and their representatives
will fully cooperate with any such advisors and consultants (including the
Restructuring Advisor, the Investment Banker and the Specified Liquidation
Agent) and grant them reasonable access to the books and records of the Loan
Parties.

SECTION 5.20    Agents’ Advisors.

Pay all reasonable fees and expenses of each Agent’s Advisor to the extent and
as set forth in SECTION 9.03 and all such reasonable fees and expenses shall
constitute Obligations and be secured by the Collateral. The Administrative
Agent, on behalf of itself and the Lenders, shall be entitled to retain or
continue to retain (either directly or through counsel) any Agent’s Advisors the
Administrative Agent may deem necessary in accordance with SECTION 9.03 and the
definition of “Credit Party Expenses” to provide advice, analysis and reporting
for the benefit of the Administrative Agent and the Lenders. The Loan Parties
and their advisors, including the Restructuring Advisor and the Financial
Advisor, shall grant access to, and cooperate in all respects with, the
Administrative Agent, the Collateral Agent, the Lenders, Agent’s Advisors, and
any other representatives of the foregoing and provide all information that such
parties may reasonably request in a timely manner.

ARTICLE VI

Negative Covenants

Until Payment in Full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 6.01    Indebtedness and Other Obligations.

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

SECTION 6.02    Liens.

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts)

 

118



--------------------------------------------------------------------------------

or rights in respect of any thereof, except Permitted Encumbrances.
Notwithstanding the foregoing, Liens permitted under this SECTION 6.02, other
than the Liens securing the Pre-Petition Term Loan Facility on Term Priority
Collateral (solely to the extent set forth in the Order) shall at all times be
junior and subordinate to the Liens under the Loan Documents and the Order
securing the Obligations. The prohibition provided for in this Section 6.02
specifically includes any material step by any Debtor, any official committee in
any Chapter 11 Case or any other party in interest in the Bankruptcy Cases, as
applicable, to prime any claims, Liens or interests of (i) the Agents, the ABL
Term Loan Agent and the Lenders or (ii) for so long as the Pre-Petition
Obligations have not been indefeasibly paid in full in cash, the Pre-Petition
Agents, the Pre-Petition ABL Term Loan Agent and the Pre-Petition Lenders, any
Lien, in each case, other than as set forth in the applicable Order and
irrespective of whether such claims, Liens or interests may be “adequately
protected.” The designation of a Lien as a Permitted Encumbrance shall not limit
or restrict the ability of the Administrative Agent to establish any Reserve
relating thereto in accordance with the terms hereof.

SECTION 6.03    Fundamental Changes.

(a)    The Borrower will not, and will not permit any other Loan Party to,
merge, amalgamate into or consolidate with any other Person, or permit any other
Person to merge, amalgamate into or consolidate with it, or liquidate or
dissolve, (i) any Subsidiary may merge, consolidate or amalgamate into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Subsidiary that is not the Borrower may merge, consolidate or
amalgamate into any Subsidiary that is not the Borrower, (iii) any Facility
Guarantor may consummate a dissolution or liquidation, the purpose of which is
to effect an asset disposition permitted pursuant to SECTION 6.05, and (v) any
Facility Guarantor may liquidate or dissolve if such liquidation or dissolution
is in the best interests of the Borrower and is not materially adverse to the
Lenders. To the extent that any Facility Guarantor is merged, consolidated or
amalgamated with or into any other Loan Party (or any Person in a transaction
permitted under clause (iii) above) or liquidated or dissolved, in each case, as
permitted under this clause (a), such Facility Guarantor shall be released from
its obligations under any Facility Guarantee to which it is a party.

(b)    The Borrower will not, and will not permit any other Loan Party to,
engage, to any material extent, in any business other than business of the type
conducted by such Loan Party on the date of execution of this Agreement and
businesses reasonably related or reasonably ancillary thereto.

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

SECTION 6.05    Asset Sales.

No Loan Party will sell, transfer, lease (as lessor) or otherwise voluntarily
dispose of any asset, including any Capital Stock of another Person, except
(i) sales of Inventory and the use of cash in the ordinary course of business
and consistent with the Approved Budget and the Order, (ii) transactions
permitted by SECTION 6.02, SECTION 6.03, SECTION 6.04 or SECTION 6.06, and
(iii) Permitted Dispositions. The Collateral Agent’s Liens on any assets sold,
transferred,

 

119



--------------------------------------------------------------------------------

leased (as lessor) or otherwise voluntarily disposed of, to the extent in
connection with a transaction permitted by this SECTION 6.05, shall be released
in accordance with Section 8.12 of the Security Agreement.

SECTION 6.06    Restricted Payments; Certain Payments of Indebtedness.

(a)    No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment other than Permitted Dividends.

(b)    No Loan Party will make directly or indirectly, any voluntary payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness (other than (x) the
Obligations and (y) solely for the purpose of refinancing such obligations in
accordance with the terms of this Agreement and the Order, the Pre-Petition
Obligations), or any voluntary payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

(i)    mandatory payments and mandatory prepayments of interest and principal as
and when due in respect of any Permitted Indebtedness, solely as contemplated by
the Approved Budget and permitted pursuant to the Order; provided that if an
Event of Default then exists or would arise from the making of any such payment
or prepayment, no part of the proceeds of any Loan or any Letter of Credit will
be used (whether directly or indirectly) therefor; and

(ii)    refinancings of Indebtedness to the extent the Indebtedness incurred in
connection with such refinancing would otherwise be permitted under this
Agreement.

SECTION 6.07    Transactions with Affiliates.

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole, not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties and
contemplated in the Approved Budget, (b) transactions between or among the Loan
Parties not otherwise prohibited hereunder, (c) transactions as set forth in the
Information Certificate, (d) payment of indemnities and compensation to officers
and employees for services actually rendered to any such Loan Party or any of
its Subsidiaries and contemplated in the Approved Budget, (e) payment of
director’s fees, expenses, and indemnities contemplated in the Approved Budget,
(f) stock option, stock award and compensation plans of the Loan Parties and
their Subsidiaries and contemplated in the Approved Budget and permitted by the
Order, (g) employment contracts with officers and management of the Loan Parties
and their Subsidiaries, (h) the repurchase of equity interests from officers,
directors, and employees to the extent contemplated in the Approved Budget and
permitted under this Agreement and, as long as no Default or Event of Default
then exists or would arise therefrom, pursuant to stock options, stock awards
and stock incentive plans, (i) advances and loans to officers and employees of
the Loan Parties and their Subsidiaries to the extent contemplated in the
Approved Budget and otherwise permitted under this Agreement and

 

120



--------------------------------------------------------------------------------

to the extent permitted by Applicable Law, (j) other transactions specifically
permitted under this Agreement, or (k) any transactions approved by
Administrative Agent or permitted by any Bankruptcy Court.

SECTION 6.08    Restrictive Agreements.

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or any other Subsidiary of
a Loan Party or to guarantee Indebtedness of the Loan Parties or any other
Subsidiary of the Loan Parties, provided that (i) the foregoing shall not apply
to (1) restrictions and conditions imposed by Applicable Law or by any Loan
Document, (2) any restriction or condition with respect to any asset of any Loan
Party or any of its Subsidiaries imposed pursuant to an agreement which has been
entered into for the sale or disposition of such assets or all or substantially
all of the Capital Stock or assets of such Loan Party or such Subsidiary, so
long as such sale or disposition is permitted under this Agreement,
(3) contractual obligations binding on a Subsidiary of the Borrower at the time
such Person first becomes a Subsidiary, so long as such contractual obligations
were not entered into in contemplation of such Person becoming a Subsidiary,
(4) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture entered into in the ordinary course of business, or
(5) any restriction or condition imposed by any Pre-Petition Term Loan Document
and (ii) clause (a) of the foregoing shall not apply to (1) customary provisions
in leases or licenses restricting the assignment or subleasing thereof, (2) any
negative pledges and restrictions on Liens (other than Liens permitted by the
Orders) in favor of any holder of Permitted Indebtedness and (3) restrictions on
cash, other deposits or net worth imposed by customers under contracts entered
into in the ordinary course of business and permitted under this Agreement and
contemplated by the Approved Budget.

SECTION 6.09    Amendment of Material Documents.

No Loan Party will amend, modify or waive any of its rights under (a) (i) its
Charter Documents, or (ii) any Material Contract or Material Indebtedness, in
each case of this clause (a) to the extent that such amendment, modification or
waiver would be reasonably likely to result in a Material Adverse Effect, or
(b) any Pre-Petition Term Loan Document, to the extent that such amendment,
modification or waiver would not be permitted under the Intercreditor Agreement.

SECTION 6.10    Bankruptcy Covenants.

(a)    Notwithstanding anything to the contrary herein, the Borrower shall not
use any portion or proceeds of the Loans or the Collateral, or disbursements set
forth in the Approved Budget, for payments or purposes that would violate the
terms of Paragraph 41 (Limitations on Use of DIP Proceeds, Cash Collateral, and
Carve Out) of the Interim Order, and the corresponding paragraph of the Final
Order.

 

121



--------------------------------------------------------------------------------

(b)    No Loan Party shall enter into any agreement to return any of its
Inventory to any of its creditors for application against any Pre-Petition
Indebtedness, Pre-Petition trade payables or other Pre-Petition claims under
Section 546(c) of the Bankruptcy Code or like provision of the BIA (including
Section 81 thereof) or allow any creditor to take any setoff or recoupment
against any of its Pre-Petition Indebtedness, Pre-Petition trade payables or
other Pre-Petition claims based upon any such return pursuant to
Section 553(b)(1) of the Bankruptcy Code, the BIA or CCAA or otherwise if, after
giving effect to any such agreement, setoff or recoupment, the aggregate amount
applied to Pre-Petition Indebtedness, Pre-Petition trade payables and other
Pre-Petition claims subject to all such agreements, setoffs and recoupments
since the Petition Date would exceed $1,000,000.

(c)    No Loan Party shall incur, create, assume, suffer to exist or permit any
other superpriority administrative or other claim which is pari passu with or
senior to the claim of the Administrative Agent or the Lenders against the
Debtors, except as set forth in the Order and its terms or with the written
consent of the Administrative Agent and the ABL Term Loan Agent.

(d)    No Loan Party shall seek, consent to, or permit to exist, without the
prior written consent of the Administrative Agent and the ABL Term Loan Agent,
any order granting authority to take any action that is prohibited by the terms
of this Agreement, the Orders or the other Loan Documents or refrain from taking
any action that is required to be taken by the terms of this Agreement, the
Order or any of the other Loan Documents.

(e)    No Loan Party shall assert any right of subrogation or contribution
against any other Loan Party.

SECTION 6.11    Fiscal Year.

No Loan Party will change its Fiscal Year without the approval of the
Administrative Agent.

SECTION 6.12    ERISA.

The Parent shall not, nor shall cause or permit any of its ERISA Affiliates to:

(a)    cause or permit to occur an event that would reasonably be expected to
result in the imposition of a Lien under Section 4068 of ERISA to the extent
such Lien secures obligations in excess of $1,000,000; or

(b)    cause or permit to occur an ERISA Event to the extent such ERISA Event
would reasonably be expected to result in a Material Adverse Effect; or

(c)    engage in any transaction in connection with which the Parent or any
ERISA Affiliate could be reasonably expected to be subject to either a civil
penalty assessed pursuant to the provisions of Section 502(i) of ERISA or a tax
imposed under the provisions of Section 4975 of the Code which, in each case,
would reasonably be expected to result in a Material Adverse Effect; or

 

122



--------------------------------------------------------------------------------

(d)    adopt an amendment to any Plan requiring the provision of security under
Section 401(a)(29) of the Code which would reasonably be expected to result in a
Material Adverse Effect; or

(e)    terminate any Plan under Section 4041(c) of ERISA without the prior
consent of Administrative Agent which would reasonably be expected to result in
a Material Adverse Effect; or

(f)    fail in any material respect to make payment (including any “minimum
required contribution” (as defined in Section 430 of the Code or Section 303 of
ERISA)) when due (including permissible extensions) of all amounts which, under
the provisions of any Pension Plan, it is required to pay as contributions
thereto or as premiums to the PBGC, or, with respect to any Multiemployer Plan,
permit to exist any material “accumulated funding deficiency” (within the
meaning of Section 304 of ERISA and Section 431 of the Code) which would
reasonably be expected to result in a Material Adverse Effect; or

(g)    enter into a new agreement or agreements that would obligate the Parent
or any ERISA Affiliate to (i) make contributions to a Multiemployer Plan subject
to Subtitle (E) of Title IV of ERISA in excess of $1,000,000 per year, or
(ii) to create, extend or increase an obligation to provide health or medical
benefits for retirees of the Parent or an ERISA Affiliate that would reasonably
be expected to result in a Material Adverse Effect; or

(h)    enter into a plan in respect of Canadian employees of the Borrower or any
of its Affiliates which is (or acquires an interest in any Person if such Person
sponsors, maintains, administers or contributes to, or has any liability in
respect of) a “registered pension plan” as such term is defined in the Income
Tax Act (Canada), and which is subject to the Income Tax Act (Canada) and the
Pension Benefits Act (Ontario) or other similar applicable provincial or
federal pension benefits legislation.

SECTION 6.13    Environmental Laws.

The Loan Parties shall not, and shall not permit any Subsidiary to, (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(b) become subject to any Environmental Liability, in each case which would be
reasonably likely to result in a Material Adverse Effect.

SECTION 6.14    Additional Subsidiaries.

The Loan Parties will not create any additional Subsidiary, unless such
Subsidiary is a Loan Party or if the Investment with respect thereto is
permitted pursuant to SECTION 5.12 or SECTION 6.04.

ARTICLE VII

Events of Default

SECTION 7.01    Events of Default.

 

123



--------------------------------------------------------------------------------

If any of the following events (“Events of Default”) shall occur:

(a)    Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b)    Any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in SECTION 7.01(a), or an
amount payable for Other Liabilities) payable under this Agreement or any other
Loan Document and such failure continues for three (3) Business Days after
notice from Agents;

(c)    Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate, Compliance Certificate or Budget Variance
Certificate or any certificate of a Financial Officer accompanying any,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder), shall prove to have been incorrect in any material respect when
made or deemed made;

(d)    Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in ARTICLE VI or any of SECTION 2.18, SECTION
5.01(d), SECTION 5.01(f), SECTION 5.07, SECTION 5.08, SECTION 5.11, SECTION
5.16, SECTION 5.17, SECTION 5.18, SECTION 5.19 or SECTION 5.20);

(e)    Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of twenty
(20) days after notice thereof from the Administrative Agent to the Borrower;

(f)    Except for defaults occasioned by the filing of the Bankruptcy Cases and
defaults resulting from obligations with respect to which the Bankruptcy Code,
BIA or CCAA prohibits any Loan Party or any Subsidiary from complying or permits
any Loan Party or any Subsidiary not to comply, any Loan Party or any Subsidiary
(i) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than the Obligations), (ii) fails to observe or perform any other
agreement or condition relating to such Material Indebtedness beyond the
applicable grace period with respect thereto, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders thereof after the expiration of the applicable grace period with respect
thereto, to cause, with the giving of notice if required, such Material
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Material Indebtedness to be made, prior to its stated maturity, in
each case, that has not been cured or waived under such Material Indebtedness
prior to the

 

124



--------------------------------------------------------------------------------

acceleration of any of the Obligations; or (iii) any “Event of Default” (as
defined in the Pre-Petition Term Loan Agreement) occurs that has not been cured
or waived under the Pre-Petition Term Loan Agreement prior to the acceleration
of any of the Obligations; or

(g)    a Change in Control shall occur;

(h)    Except as permitted under SECTION 5.17, SECTION 6.05 or the Plan Support
Agreement as in effect on the Closing Date and the Plan of Reorganization, the
determination of the Loan Parties, whether by vote of the Loan Parties’ board of
directors or otherwise to: suspend the operation of the Loan Parties’ business
in the ordinary course, liquidate all or substantially all of the Borrower’s
assets or store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the store locations;

(i)    One or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $1,000,000 in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered after the Petition Date against any Loan Party or any combination of
Loan Parties and the same shall remain undischarged for a period of thirty
(30) days during which execution shall not be effectively stayed, satisfied, or
bonded or any action shall be legally taken by a judgment creditor to attach or
levy (by writ or otherwise) upon any material assets of any Loan Party to
enforce any such judgment;

(j)    An ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
liability to any Plan, Multiemployer Plan, or the PBGC (or any combination
thereof) in excess of $1,000,000 (net of actual, or likely, recoveries,
payments, or insurance proceeds), and would reasonably be expected to result in
a Material Adverse Effect, and the same shall remain undischarged for a period
of thirty (30) consecutive days during which period any action shall not be
legally taken to attach or levy upon any material assets of any Loan Party to
enforce any such liability;

(k)    (i) Any challenge by or on behalf of any Loan Party to the validity or
continuing effectiveness of any Loan Document or any Pre-Petition Loan Document
or the applicability or enforceability of any Loan Document or any Pre-Petition
Loan Document strictly in accordance with the subject Loan Document’s or any
Pre-Petition Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any Pre-Petition Loan Document or any payment made pursuant thereto,
or (ii) except as expressly permitted hereunder or under any other Loan Document
or any Pre-Petition Loan Document, (A) the receipt by the Administrative Agent
of notice by any Facility Guarantor of the termination of any Facility Guarantee
to which it is a party, or (B) any other termination of any Facility Guarantee;

(l)    Any challenge by or on behalf of any other Person to the validity of any
Loan Document or any Pre-Petition Loan Document or the applicability or
enforceability of any Loan Document or any Pre-Petition Loan Document strictly
in accordance with the

 

125



--------------------------------------------------------------------------------

subject Loan Document’s or any Pre-Petition Loan Document’s terms or which seeks
to void, avoid, limit, or otherwise adversely affect any security interest
created by or in any Loan Document or any Pre-Petition Loan Document or any
payment made pursuant thereto, in each case, as to which an order or judgment
has been entered materially adverse to the Agents and the Lenders;

(m)    Any Lien purported to be created under any Security Document or any
Pre-Petition Security Document shall cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document or Pre-Petition Security
Document (subject to the Intercreditor Agreement) and the Order except as a
result of the sale, release, or other disposition of the applicable Collateral
in a transaction permitted under the Loan Documents;

(n)    The indictment of any Loan Party under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of
seventy-five (75) days or more, unless the Administrative Agent, in its
reasonable discretion, determines that the indictment is not material;

(o)    Any Responsible Officer of any Loan Party is criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, unless such director or senior officer promptly (i) resigns,
(ii) is promptly removed by the applicable Loan Party’s board of directors (or
other governing body), or (iii) is replaced by the applicable Loan Party’s board
of directors (or other governing body) and no longer constitutes a Responsible
Officer for the purposes of this Agreement;

(p)    (i) The subordination provisions of the documents evidencing or governing
any Pre-Petition Subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Pre-Petition Subordinated Indebtedness; or (ii) any Loan Party shall make or
receive any payment, or take or fail to take any action, in each such case in
contravention of the applicable Subordination Provisions of any Pre-Petition
Subordinated Indebtedness;

(q)    The provisions of the Intercreditor Agreement, as supplemented and
modified by the Intercreditor Acknowledgment, shall for any reason be revoked or
invalidated, in whole or in part, or otherwise cease to be in full force and
effect, or any Loan Party, the Pre-Petition Term Loan Agent, any Pre-Petition
Term Loan Lender or any Affiliate of any of the foregoing shall have commenced a
suit or an action, including any motion or adversary proceeding in the Chapter
11 Cases, contesting in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement, the Pre-Petition Credit Agreement or the Intercreditor Agreement, as
supplemented and modified by the Intercreditor Acknowledgment;

(r)    The imposition of any stay or other order, the effect of which restrains
the conduct by the Loan Parties, taken as a whole, of their business in the
ordinary course in a manner that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect;

 

126



--------------------------------------------------------------------------------

(s)    The Loan Parties shall fail to comply (and such failure shall continue
for a period of two (2) Business Days) in any material respect with the terms of
any Approved Liquidation Agreement for the Specified Store Closing Sale or any
Approved Liquidation Agreement for the Specified Store Closing Sale shall be
amended or modified in a manner which is materially adverse to the Lenders
without the Administrative Agent’s and the ABL Term Loan Agent’s consent;

(t)    The occurrence of any of the following in the Bankruptcy Cases:

(i)    the bringing of a motion, taking of any action or the filing of any plan
of reorganization or disclosure statement attendant thereto by any of the Loan
Parties or any Subsidiary, or any Person claiming by or through any Loan Party
or any Subsidiary, in the Bankruptcy Cases: (A) to obtain additional financing
under Section 364(c) or Section 364(d) of the Bankruptcy Code or under the BIA
or CCAA not otherwise permitted pursuant to this Agreement or that is not
consented to by the Administrative Agent and the ABL Term Loan Agent; (B) to
grant any Lien other than Liens permitted pursuant to SECTION 6.02 upon any
Collateral; (C) except as provided in the Order, to use Cash Collateral of the
Agents, the ABL Term Loan Agent and the other Credit Parties or Pre-Petition
Agents, the Pre-Petition ABL Term Loan Agent, and Pre-Petition Lenders under
Section 363(c) of the Bankruptcy Code or otherwise without the prior written
consent of the Administrative Agent and the ABL Term Loan Agent; or (D) any
other action or actions materially adverse to (x) the Agents, ABL Term Loan
Agent and Lenders or Pre-Petition Agents, Pre-Petition ABL Term Loan Agent and
Pre-Petition Lenders or their rights and remedies hereunder, under any other
Loan Documents, or their interest in the Collateral or (y) Pre-Petition Agents,
Pre-Petition ABL Term Loan Agent and Pre-Petition Lenders or their rights under
the Pre-Petition Credit Agreement or the other Pre-Petition Loan Documents or
their interest in the Collateral (as defined in the Pre-Petition Credit
Agreement);

(ii)    (A) the filing of any plan of reorganization or disclosure statement
attendant thereto, or any amendment to such plan or disclosure statement, by a
Loan Party that does not propose to indefeasibly repay in full in cash the
Obligations under this Agreement and the Pre-Petition Obligations or by any
other Person to which the Administrative Agent and the ABL Term Loan Agent do
not both consent, or any of the Loan Parties or their Subsidiaries shall seek,
support or fail to contest in good faith the filing or confirmation of any such
plan or entry of any such order, (B) the entry of any order terminating any Loan
Party’s exclusive right to file a plan of reorganization, or (C) the expiration
of any Loan Party’s exclusive right to file a plan of reorganization;

(iii)    the entry of an order in any of the Bankruptcy Cases confirming a plan
of reorganization other than a Plan of Reorganization;

 

127



--------------------------------------------------------------------------------

(iv)    (x) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Loan Documents, the Order or the Cash Management Order
in a manner adverse in any material respect to the Lenders without the written
consent of the Administrative Agent and the ABL Term Loan Agent or the filing of
a motion for reconsideration with respect to the Order or the Cash Management
Order, the Order or the Cash Management Order shall otherwise not be in full
force and effect or (y) any Loan Party or any Subsidiary shall fail to comply
with the Order in any material respect;

(v)    the payment of, or application for authority to pay, any Pre-Petition
claim without each of the Administrative Agent’s and the ABL Term Loan Agent’s
prior written consent unless in accordance with the Approved Budget (subject to
permitted variances) or in the First Day Orders entered by the U.S. Bankruptcy
Court on the Petition Date;

(vi)    the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Administrative Agent, the Collateral
Agent, the ABL Term Loan Agent, any Lender or any of the Collateral or against
the Pre-Petition Agents, the Pre-Petition Term Loan Agent, any Pre-Petition
Lender or any Collateral (as defined in the Pre-Petition Credit Agreement);

(vii)    (A) the appointment of an interim or permanent trustee or receiver, as
applicable, in the Bankruptcy Cases or of any of the Debtors or their property,
or the appointment of a trustee, receiver, or an examiner in the Bankruptcy
Cases or of any of the Debtors or their property, with expanded powers to
operate or manage the financial affairs, the business, or reorganization of the
Loan Parties (excluding, for greater certainty, the appointment of the
Information Officer in the Canadian Recognition Proceedings); or (B) the sale
without the Administrative Agent’s and the ABL Term Loan Agent’s consent of all
or substantially all of the Debtors’ assets either through a sale under
Section 363 of the Bankruptcy Code, through a confirmed plan of reorganization
in the Bankruptcy Cases or otherwise that does not result in payment in full in
cash of all of the Obligations under this Agreement and all Pre-Petition
Obligations at the closing of such sale or initial payment of the purchase price
or effectiveness of such plan, as applicable;

(viii)    the dismissal of any Bankruptcy Case, or the conversion of any
Bankruptcy Case from one under Chapter 11 to one under Chapter 7 of the
Bankruptcy Code or one under the CCAA to a bankruptcy or receivership under
applicable Canadian law or any Loan Party shall file a motion or other pleading
seeking the dismissal of the Bankruptcy Cases under Section 1112 of the
Bankruptcy Code or otherwise;

(ix)    any Loan Party shall file a motion seeking, or the Bankruptcy Court
shall enter an order granting, relief from or modifying the Automatic Stay
(other than in connection with the Specified Store Closing Sale or in accordance
with Approved Budget) (A) to allow any creditor (other than the Administrative
Agent) to execute upon or enforce a Lien on any Collateral with a value in
excess

 

128



--------------------------------------------------------------------------------

of $1,000,000, (B) approving any settlement or other stipulation not approved by
the Administrative Agent and the ABL Term Loan Agent with any secured creditor
of any Loan Party providing for payments as adequate protection or otherwise to
such secured creditor, (C) with respect to any Lien on or the granting of any
Lien on any Collateral to any federal, state or local environmental or
regulatory agency or authority, which in either case involves a claim of
$1,000,000 or more or (D) permit other actions that would have a Material
Adverse Effect on the Debtors or their estates (taken as a whole);

(x)    the commencement of a suit or an action (but not including a motion for
standing to commence a suit or an action) against either the Agents, the ABL
Term Loan Agent or any Lender or the Pre-Petition Agents, the Pre-Petition ABL
Term Loan Agent or any Pre-Petition Lender and, as to any suit or action brought
by any Person other than a Loan Party or a Subsidiary, officer or employee of a
Loan Party, the continuation thereof without dismissal for thirty (30) days
after service thereof on either the Agents, the ABL Term Loan Agent or such
Lender or Pre-Petition Agents, the Pre-Petition ABL Term Loan Agent or any
Pre-Petition Lender, that asserts or seeks by or on behalf of a Loan Party, any
state, provincial or federal environmental protection or health and safety
agency, any official committee in any Bankruptcy Case or any other party in
interest in any of the Bankruptcy Cases, a claim or any legal or equitable
remedy that would (x) have the effect of invalidating, subordinating or
challenging any or all of the Obligations or Liens of the Agents, the ABL Term
Loan Agent or any Lender under the Loan Documents or the Pre-Petition
Obligations or Liens of the Pre-Petition Agents, the Pre-Petition ABL Term Loan
Agent or Pre-Petition Lenders under the Pre-Petition Loan Documents to any other
claim, or (y) have a material adverse effect on the rights and remedies of the
Agents, the ABL Term Loan Agent or any Lender or Pre-Petition Agents, the
Pre-Petition ABL Term Loan Agent or any Pre-Petition Lender under any
Pre-Petition Loan Document or the collectability of all or any portion of the
Obligations or the Pre-Petition Obligations;

(xi)    the entry of an order in the Bankruptcy Cases avoiding or permitting
recovery of any portion of the payments made on account of the Obligations owing
under this Agreement or the other Loan Documents or the Pre-Petition Obligations
owing under the Pre-Petition Loan Documents;

(xii)    [reserved];

(xiii)    the existence of any claims or charges, or the entry of any order of
any Bankruptcy Court authorizing any claims or charges, other than in respect of
this Agreement and the other Loan Documents or as otherwise permitted under the
applicable Loan Documents or permitted under the Order and the terms thereof
(including the Carve-Out), entitled to superpriority administrative or other
expense claim status in any Bankruptcy Case pursuant to Section 364(c)(1) of the
Bankruptcy Code or otherwise pari passu with or senior to the claims of the
Agents and the Secured Parties under this Agreement and the other Loan
Documents, or there shall arise or be granted by any Bankruptcy Court (A) any
claim having

 

129



--------------------------------------------------------------------------------

priority over any or all administrative expenses of the kind specified in clause
(b) of Section 503 or clause (b) of Section 507 of the Bankruptcy Code, or
otherwise, or (B) any Lien on the Collateral having a priority senior to or pari
passu with the Liens and security interests granted herein, except, in each
case, as expressly provided in the Loan Documents or in the Order and the terms
thereof then in effect (but only in the event specifically consented to by the
Agents and the ABL Term Loan Agent), whichever is in effect;

(xiv)    the Orders and the terms thereof shall cease to create a valid and
perfected Lien on the Collateral or to be in full force and effect, shall have
been reversed, modified, amended, stayed, vacated, or subject to stay pending
appeal, in the case of modification or amendment, without prior written consent
of the Administrative Agent and the ABL Term Loan Agent;

(xv)    an order in the Chapter 11 Cases shall be entered (A) charging any of
the Collateral under Section 506(c) of the Bankruptcy Code against the
Administrative Agent and the Credit Parties or (B) limiting the extension under
Section 552(b) of the Bankruptcy Code of the Liens of the Pre-Petition Agent on
the Collateral to any proceeds, products, offspring, or profits of the
Collateral acquired by any Loan Party after the Petition Date, or the
commencement of other actions that is materially adverse to the Administrative
Agent and the other Credit Parties or their respective rights and remedies under
the Loan Documents in any of the Bankruptcy Cases or inconsistent with any of
the Loan Documents;

(xvi)    if the Final Order does not include a waiver, in form and substance
reasonably satisfactory to the Administrative Agent and the ABL Term Loan Agent,
of (A) the right to surcharge the Collateral under Section 506(c) of the
Bankruptcy Code and (B) any ability to limit the extension under Section 552(b)
of the Bankruptcy Code of the Liens of the Pre-Petition Agents on the Collateral
to any proceeds, products, offspring, or profits of the Collateral acquired by
any Loan Party after the Petition Date;

(xvii)    an order of any Bankruptcy Court shall be entered denying or
terminating use of cash collateral by the Loan Parties;

(xviii)    any Loan Party shall challenge, support or encourage a challenge of
any payments made to the Agents or any other Credit Party with respect to the
Obligations or the Pre-Petition Agents, Pre-Petition ABL Term Loan Agent or the
Pre-Petition Lenders with respect to the Pre-Petition Obligations, or without
the consent of the Administrative Agent and the ABL Term Loan Agent, the filing
of any motion by the Loan Parties seeking approval of (or the entry of an order
by any Bankruptcy Court approving) adequate protection or similar protections to
any pre-petition agent or lender that is inconsistent with the Orders;

(xix)    any Loan Party shall make any payment (whether by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any
Pre-Petition Indebtedness or payables other than payments permitted under

 

130



--------------------------------------------------------------------------------

this Agreement, the Orders, the First Day Orders and other orders of any
Bankruptcy Court, in each case on a basis consistent with the Approved Budget
(including permitted variances);

(xx)    if, unless otherwise approved by both the Administrative Agent and the
ABL Term Loan Agent, an order of the U.S. Bankruptcy Court shall be entered
providing for a change of venue with respect to any of Chapter 11 Cases and such
order shall not be reversed or vacated within ten (10) days;

(xxi)    any Loan Party or any Subsidiary thereof shall file any motion or other
request with any Bankruptcy Court seeking: (A) to grant or impose, under
Section 364 of the Bankruptcy Code or otherwise, liens or security interests in
any DIP Collateral (as defined in the Order), whether senior, equal or
subordinate to the Agents’ liens and security interests; or (B) to modify or
affect any of the rights of the Agents, the ABL Term Loan Agent, or the Lenders
in a manner materially adverse to them under the Order, the Loan Documents by
any plan of reorganization confirmed in the Bankruptcy Cases or subsequent order
entered in the Bankruptcy Cases;

(xxii)    any Loan Party or any Subsidiary thereof shall take any action in
support of any matter set forth in this SECTION 7.01(y) or any other Person
shall do so and such application is not contested in good faith by the Loan
Parties and the relief requested is granted in an order that is not stayed
pending appeal; or

(xxiii)    (i) the amendment, modification or waiver of any date required
pursuant to Section 4 of the Plan Support Agreement (as in effect on the Closing
Date) without the prior consent of the Agents, the ABL Term Loan Agent and the
Required Lenders (provided that, the extension of any such date by the
Consenting Term Lenders by not more than two (2) Business Days shall not require
such prior consent), (ii) to the extent unremedied for a period of two
(2) Business Days, the amendment, modification of waiver of any other provision
of the Plan Support Agreement in a manner materially adverse to the Lenders
without the prior consent of the Agents, the ABL Term Loan Agent and the
Required Lenders, (iii) the breach by any Loan Party of any of its obligations
under the Plan Support Agreement in any material respect or (iv) the termination
of the Plan Support Agreement unless (x) replaced with an agreement on terms
acceptable to the Agents, the ABL Term Loan Agent and the Required Lenders in
their sole discretion or (y) upon such termination, the Obligations are Paid in
Full;

then, and in every such event, and at any time thereafter during the continuance
of such event, subject to the Orders and the terms thereof, notwithstanding the
provisions of Section 362 of the Bankruptcy Code and without notice, application
or motion, hearing before, or order of any Bankruptcy Court, the Administrative
Agent may, and at the request of the Required Lenders (or, solely with respect
to any Obligations that are Other Liabilities, at the request of the Credit
Party that is the provider of the applicable Bank Product or Cash Management
Service) shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall irrevocably

 

131



--------------------------------------------------------------------------------

terminate immediately; (ii) declare the Obligations then outstanding to be due
and payable in whole, and thereupon the principal of the Loans and all other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; (iii) require the Loan Parties to furnish cash collateral with
respect to the Letter of Credit Outstandings (or, alternatively, a backstop
letter of credit in an amount equal to 103% of such Letter of Credit
Outstandings, which backstop letter of credit shall be in form and substance and
from an issuing bank reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank(s)) to be held and applied in accordance with SECTION
2.17 and SECTION 7.03; (iv) terminate, reduce or restrict any right or ability
of the Loan Parties to use any Cash Collateral; (v) declare that the application
of the Carve-Out has occurred through the delivery of a Carve-Out Trigger Notice
(as defined in the Order); or (vi) subject to the Remedies Notice Period, direct
any or all of the Loan Parties to sell or otherwise dispose of any or all of the
Collateral on terms and conditions acceptable to the Administrative Agent
pursuant to Section 363, Section 365 and other applicable provisions of the
Bankruptcy Code (and, without limiting the foregoing, direct any Loan Party to
assume and assign any lease or executory contract included in the Collateral to
the Administrative Agent’s designees in accordance with and subject to
Section 365 of the Bankruptcy Code).

SECTION 7.02    Remedies on Default.

(a)    In case any one or more of the Events of Default shall have occurred and
be continuing, and whether or not the maturity of the Obligations shall have
been accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall), subject to the Orders and the terms thereof,
notwithstanding the provisions of Section 362 of the Bankruptcy Code and without
notice, application or motion, hearing before, or order of any Bankruptcy Court
but subject to the Remedies Notice Period, (i) proceed to protect and enforce
their rights and remedies (including the right to require the issuance of a
Letter of Credit as set forth in SECTION 9.06) under this Agreement or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Credit Parties, or (ii) take any
and all actions described in the Orders, including, without limitation, those
actions specified in the Orders after the occurrence of any Specified Sale
Process Default. No remedy herein is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law.

(b)    Subject to the Order and the terms thereof, notwithstanding the
provisions of Section 362 of the Bankruptcy Code and without notice, application
or motion, hearing before, or order of any Bankruptcy Court but subject to the
Remedies Notice Period, if any ABL Term Loan Event of Default occurs and is
continuing (unless the ABL Term Loan Agent has waived such ABL Term Loan Event
of Default) and the ABL Term Loan Standstill Period has expired, the
Administrative Agent, at the written request of the ABL Term Loan Agent, shall,
within a

 

132



--------------------------------------------------------------------------------

reasonable time after receipt of such request (but in any event within two
(2) Business Days with respect to clause (i) below, only) take any or all of the
following actions:

(i)    declare the unpaid principal amount of the outstanding ABL Term Loan, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document with respect to the ABL Term Loan to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties; or

(ii)    whether or not the maturity of the ABL Term Loan shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise the rights
and remedies under this Agreement, any of the other Loan Documents or Applicable
Law on behalf of the ABL Term Loan Agent and the ABL Term Lenders, all in such
manner as the Administrative Agent may determine in its reasonable discretion;
provided, however, that the ABL Term Loan Agent will not request or direct the
Administrative Agent to commence or continue the exercise of any secured
creditor remedies or direct or request the Administrative Agent to seek or
continue any rights and remedies under this Agreement, any of the other Loan
Documents or Applicable Law on behalf of the ABL Term Loan Agent and the ABL
Term Lenders so long as the Administrative Agent is diligently pursuing in good
faith the exercise of its rights and remedies against all or a material portion
of the Collateral, including through actions taken by the Loan Parties with the
consent of the Administrative Agent. For the avoidance of doubt, the
Administrative Agent shall have no liability for a failure to follow any such
request or direction.

SECTION 7.03    Application of Proceeds.

(a)    After the occurrence and during the continuance of an Event of Default,
subject to the Intercreditor Agreement, all proceeds realized from any Loan
Party or on account of any Collateral or, without limiting the foregoing, on
account of any Prepayment Event shall be applied in the following order:

(i)    FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities, fees and other amounts then due to the Agents and the ABL
Term Loan Agent until paid in full;

(ii)    SECOND, ratably to pay any Credit Party Expenses, indemnities and fees
then due to the Revolving Lenders until paid in full;

(iii)    THIRD, ratably to pay interest accrued in respect of the Revolving
Credit Loans until paid in full;

(iv)    FOURTH, to pay principal due in respect of the Swingline Loans until
paid in full;

(v)    FIFTH, ratably to pay principal due in respect of the Revolving Credit
Loans until paid in full;

(vi)    SIXTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Lenders as cash
collateral in an amount up to 103% of the then extant Stated Amount of Letters
of Credit until paid in full;

 

133



--------------------------------------------------------------------------------

(vii)    SEVENTH, ratably to pay outstanding Obligations with respect to Cash
Management Services furnished to any Loan Party;

(viii)    EIGHTH, ratably to pay any Credit Party Expenses, indemnities and fees
then due to the FILO Lenders until paid in full;

(ix)    NINTH, ratably to pay interest accrued in respect of the FILO Loan until
paid in full;

(x)    TENTH, ratably to pay principal due in respect of the FILO Loan until
paid in full;

(xi)    ELEVENTH, ratably to pay outstanding Obligations with respect to Bank
Products furnished to any Loan Party (other than Bank Products for which the ABL
Term Loan Agent has instructed the Administrative Agent to implement an
Availability Reserve pursuant to SECTION 8.18(a) hereof, solely to the extent
the Administrative Agent has not so implemented such Availability Reserve);

(xii)    TWELFTH, ratably to pay any Credit Party Expenses, indemnities and fees
then due to the ABL Term Lenders until paid in full;

(xiii)    THIRTEENTH, ratably to pay interest accrued in respect of the ABL Term
Loan until paid in full;

(xiv)    FOURTEENTH, ratably to pay principal due in respect of the ABL Term
Loan until paid in full;

(xv)    FIFTEENTH, ratably to pay any other outstanding Obligations (other than
ABL Term Obligations) until paid in full, including outstanding Bank Products
not otherwise paid pursuant to clause ELEVENTH above;

(xvi)    SIXTEENTH, ratably to pay any other outstanding ABL Term Obligations
until paid in full;

(xvii)    SEVENTEENTH, as provided for under the Intercreditor Agreement; and

(xviii)    EIGHTEENTH, to the Borrower or such other Person entitled thereto
under Applicable Law.

(b)    Excluded Swap Obligations with respect to any Facility Guarantor shall
not be paid with amounts received from such Facility Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Obligations otherwise set forth above in this
Section.

 

134



--------------------------------------------------------------------------------

(c)    For the avoidance of doubt, any Bank Products that have been Cash
Collateralized prior to application of proceeds pursuant to this Section shall
remain secured by such Cash Collateral and shall not be affected by the
application of proceeds pursuant to this Section.

SECTION 7.04    License; Access; Cooperation.

The Administrative Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of the Loan
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral, in each case, after the occurrence and during the
continuance of an Event of Default. Subject to the terms of the Intercreditor
Agreement, the Administrative Agent (together with its agents, representatives
and designees) is hereby granted a non-exclusive right to have access to, and a
rent free right to use, any and all owned or leased locations (including,
without limitation, warehouse locations, distribution centers and Store
locations) for the purpose of arranging for and effecting the sale or
disposition of Collateral, including the production, completion, packaging and
other preparation of such Collateral for sale or disposition, and to engage in
bulk sales of Collateral. It is further understood and agreed that the
Administrative Agent and its representatives (and persons employed on their
behalf) may continue to operate, service, maintain, process and sell the
Collateral. Upon the occurrence and the continuance of an Event of Default and
the exercise by the Administrative Agent or Lenders of their rights and remedies
under this Agreement and the other Loan Documents, the Loan Parties shall assist
the Administrative Agent and Lenders in effecting a sale or other disposition of
the Collateral upon such terms as are reasonably acceptable to the
Administrative Agent.

ARTICLE VIII

The Agents

SECTION 8.01    Appointment and Administration by Administrative Agent.

Each Lender and each Issuing Bank hereby irrevocably designate Bank of America
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby (i) irrevocably authorizes
the Administrative Agent and the Collateral Agent to enter into the Loan
Documents to which it is a party, and at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents. Subject to the Intercreditor Agreement, all Collateral shall
be held or administered by the Administrative Agent (or its duly-appointed
agent) for its own benefit and for the ratable benefit of the other Credit
Parties. Any proceeds received by the Administrative Agent from the foreclosure,
sale, lease or other disposition of any of the Collateral and any other proceeds
received pursuant to the terms of the Security Documents or the

 

135



--------------------------------------------------------------------------------

other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement, the Intercreditor Agreement and the
other Loan Documents. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any other Credit
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

SECTION 8.02    Appointment of Collateral Agent.

(a)    Each Lender and each Issuing Bank hereby irrevocably designate Bank of
America as Collateral Agent under this Agreement and the other Loan Documents.
The Lenders and each Issuing Bank each hereby (i) irrevocably authorizes the
Collateral Agent (x) to enter into the Loan Documents to which it is a party,
and (y) at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Loan Documents as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto, and (ii) agrees and
consents to all of the provisions of the Security Documents. Subject to the
Intercreditor Agreement, all Collateral shall be held or administered, subject
to the direction of the Administrative Agent, by the Collateral Agent (or its
duly-appointed agent) for its own benefit and for the ratable benefit of the
other Credit Parties. Any proceeds received by the Collateral Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement, the Intercreditor Agreement and the
other Loan Documents. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any other Credit
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent.

(b)    (i) Without limiting the generality of paragraph (a) above, for the
purposes of creating a solidarité active in accordance with Article 1541 of the
Civil Code of Québec, between each Credit Party, taken individually, on the one
hand, and the Collateral Agent, on the other hand, each Loan Party, each such
Credit Party and the Collateral Agent acknowledge and agree that such Credit
Party and the Collateral Agent are hereby conferred the legal status of solidary
creditors of each Loan Party in respect of all Obligations, present and future,
owed by each Loan Party to each such Lender and the Collateral Agent
(collectively, the “Solidary Claim”). Each Loan Party which is not a signatory
of this Agreement but is or may become a signatory to any other Loan Documents
shall be deemed to have accepted the provisions contained in this paragraph by
its execution of such other Loan Documents. Accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Québec, the Loan
Parties are irrevocably bound towards the Collateral Agent and each other Credit
Party in respect of the entire Solidary Claim of the Collateral Agent and such
other Credit Party. As a result of the foregoing, the parties hereto acknowledge
that the Collateral Agent and each other Credit Party shall at all times have a
valid and effective right of action for the entire Solidary Claim of the
Collateral Agent and such other Credit Party and the right to give full
acquittance for it. Accordingly, without limiting the generality of the
foregoing, the Collateral Agent, as solidary creditor with each other Credit
Party, shall at all times have a valid and effective right of action in respect
of all Obligations, present and future, owned by each Loan Party to the
Collateral Agent and the other Credit Parties or any of

 

136



--------------------------------------------------------------------------------

them and the right to give a full acquittance for same. The parties further
agree and acknowledge that the Collateral Agent’s Liens on the Collateral shall
be granted to the Collateral Agent, for its own benefit and for the benefit of
the other Credit Parties.

(ii)    In addition, and without limiting any of the foregoing, for the purposes
of holding any security granted by any Loan Party pursuant to the laws of the
Province of Québec to secure payment of any bond issued by any Loan Party, each
of the Credit Parties hereby irrevocably appoints and authorizes the Collateral
Agent and, to the extent necessary, ratifies the appointment and authorization
of the Collateral Agent, to act as the person holding the power of attorney
(i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the Credit
Parties as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each of the Credit Parties hereby irrevocably appoints and authorizes the
Collateral Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Credit Parties to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Québec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Credit Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Credit Party shall, by its execution of
an Assignment and Acceptance, be deemed to have consented to and confirmed:
(i) the Attorney as the person holding the power of attorney as aforesaid and to
have ratified, as of the date it becomes a Credit Party, all actions taken by
the Attorney in such capacity, and (ii) the Custodian as the agent and custodian
as aforesaid and to have ratified, as of the date it becomes a Credit Party, all
actions taken by the Custodian in such capacity. The substitution of the
Collateral Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian.

(iii)    In addition, and without limiting any of the foregoing, for the
purposes of holding any security granted by any Loan Party pursuant to the laws
of the Province of Québec to secure payment of all Obligations, present and
future, owed by each Loan Party, each of the Credit Parties hereby irrevocably
appoints and authorizes the Collateral Agent and, to the extent necessary,
ratifies the appointment and authorization of the Collateral Agent, to act as
the hypothecary representative of the Credit Parties as contemplated under
Article 2692 of the Civil Code of Québec, and to enter into, to take and to hold
on its behalf, and for its benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Collateral Agent under any hypothec. The
Collateral Agent shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Collateral Agent pursuant to any
hypothec, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis

 

137



--------------------------------------------------------------------------------

mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Credit Parties, and
(c) be entitled to delegate from time to time any of its powers or duties under
any hypothec on such terms and conditions as it may determine from time to time.
Any person who becomes a Credit Party shall, by its execution of an Assignment
and Acceptance, be deemed to have consented to and confirmed the Collateral
Agent as the hypothecary representative as aforesaid and to have ratified, as of
the date it becomes a Credit Party, all actions taken by the Collateral Agent in
such capacity. The substitution of the Collateral Agent pursuant to the
provisions of this Article VIII shall also constitute the substitution of the
Collateral Agent in its capacity as hypothecary representative as aforesaid.

SECTION 8.03    Sharing of Excess Payments.

If, other than as expressly provided in SECTION 9.04, at any time or times any
Credit Party shall receive (i) by payment, foreclosure, setoff, banker’s lien,
counterclaim, or otherwise, or any payments with respect to the Obligations
owing to such Credit Party arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Credit Party from the Borrower, the Administrative Agent or the ABL Term Loan
Agent pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Credit Party’s ratable portion of all
such distributions by the Administrative Agent, such Credit Party shall promptly
(1) turn the same over to the Administrative Agent in kind, and with such
endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the Credit
Parties and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other Credit
Parties so that such excess payment received shall be applied ratably as among
the Credit Parties in accordance with their Revolving Commitment Percentages,
FILO Percentages or ABL Term Loan Percentages, as applicable; provided, however,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

SECTION 8.04    Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
the Administrative Agent for and on behalf or for the benefit of all Credit
Parties upon the direction of the Applicable Lenders, and any such action shall
be binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of SECTION 9.02.

No Credit Party (other than the Agents) shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agents on behalf of the
Credit Parties in accordance with the terms thereof. In the event of a
foreclosure by the Agents on any of the Collateral pursuant to a public or
private sale or other disposition, any Agent or any Lender may be the purchaser
or licensor of any or all of such

 

138



--------------------------------------------------------------------------------

Collateral at any such sale or other disposition, and any Agent, as agent for
and representative of the Credit Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by any
Agent on behalf of the Credit Parties at such sale or other disposition. Each
Credit Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Obligations
provided under the Loan Documents, to have agreed to the foregoing provisions.

SECTION 8.05    Liability of Agents.

(a)    The Agents, when acting on behalf of the Credit Parties, may execute any
of their respective duties under this Agreement by or through any of its
officers, agents and employees, and no Agent nor its respective directors,
officers, agents or employees shall be liable to any other Credit Party for any
action taken or omitted to be taken in good faith, or be responsible to any
other Credit Party for the consequences of any oversight or error of judgment,
or for any loss, except to the extent of any liability imposed by law by reason
of such Agent’s own gross negligence, bad faith or willful misconduct. No Agent
or its respective directors, officers, agents and employees shall in any event
be liable to any other Credit Party for any action taken or omitted to be taken
by it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Credit Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Credit Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations, or for the value or sufficiency of any of the
Collateral.

(b)    The Agents may execute any of their duties under this Agreement or any
other Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c)    None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

 

139



--------------------------------------------------------------------------------

(d)    The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.

SECTION 8.06    Notice of Default.

The Agents shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless such Agent has actual knowledge of the
same or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Administrative Agent shall (subject to the provisions of SECTION 9.02) take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent reasonably believes that its compliance
with such directions would be unlawful.

SECTION 8.07    Credit Decisions.

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

 

140



--------------------------------------------------------------------------------

SECTION 8.08    Reimbursement and Indemnification.

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents for
such Credit Party’s Revolving Commitment Percentage, FILO Percentage or ABL Term
Loan Percentage, as applicable, of (x) any expenses and fees incurred by any
Agent for the benefit of Credit Parties under this Agreement and any of the
other Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Credit Parties, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (y) any expenses
of any Agent incurred for the benefit of the Credit Parties that the Loan
Parties have agreed to reimburse pursuant to this Agreement or any other Loan
Document and have failed to so reimburse and (ii) indemnify and hold harmless
each Agent and any of its directors, officers, employees, or agents, on demand,
in the amount of such Credit Party’s Revolving Commitment Percentage, FILO
Percentage or ABL Term Loan Percentage, as applicable, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any Credit Party in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by it or any of them under this
Agreement or any of the other Loan Documents to the extent not reimbursed by the
Loan Parties, including, without limitation, costs of any suit initiated by each
Agent against any Credit Party (except such as shall have been determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Credit Party in its capacity as such. The provisions of
this SECTION 8.08 shall survive the Payment in Full.

SECTION 8.09    Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

SECTION 8.10    Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

SECTION 8.11    Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Event of Default under SECTION
7.01(a), (b) or (t) shall be reasonably satisfactory to the

 

141



--------------------------------------------------------------------------------

Borrower (whose consent in any event shall not be unreasonably withheld or
delayed). If no successor Agent shall have been so appointed by the Required
Lenders and/or none shall have accepted such appointment within thirty
(30) Business Days after the retiring Agent’s giving of notice of resignation,
the retiring Agent may, on behalf of the other Credit Parties, appoint a
successor Agent which, (i) shall be a Person a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least $100,000,000,
or (ii) capable of complying with all of the duties of such Agent hereunder (in
the opinion of the retiring Agent and as certified to the other Credit Parties
in writing by such successor Agent) which, so long as there is no Event of
Default under SECTION 7.01(a), (b) or (t) shall be reasonably satisfactory to
the Borrower (whose consent in any event shall not be unreasonably withheld or
delayed). Upon the acceptance of any appointment as Agent by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

SECTION 8.12    Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

SECTION 8.13    Reports and Financial Statements.

By signing this Agreement, each Lender:

(a)    agrees to furnish the Administrative Agent on the first day of each month
(or more frequently as the Administrative Agent may reasonably request) with a
summary of all Other Liabilities due or to become due to such Lender (and the
Agreement Value, if appropriate). In connection with any distributions to be
made hereunder, the Administrative Agent shall be entitled to assume that no
amounts are due to any Lender on account of Other Liabilities unless the
Administrative Agent has received written notice thereof from such Lender and if
such notice is received, the Administrative Agent shall be entitled to assume
that the only amounts due to such Lender on account of Other Liabilities is the
amount set forth in such notice;

(b)    with respect to each Issuing Bank, agrees to furnish the Administrative
Agent with a report of each Letter of Credit then outstanding issued by such
Issuing Bank, as described in SECTION 2.13(a), which report shall be in such
form as may be requested by the Administrative Agent;

(c)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Borrower hereunder and all commercial finance
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);

 

142



--------------------------------------------------------------------------------

(d)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(e)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(f)    agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and

(g)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrower; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

SECTION 8.14    Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America or Canada can be perfected only by possession. Should
any Lender (other than an Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

SECTION 8.15    Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agents, at their option and in
their discretion,

(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon Payment in Full, (ii) that is sold or
otherwise disposed or to be sold or otherwise disposed of as part of or in
connection with any sale permitted hereunder or under any other Loan Document
or, with respect to Term Priority Collateral, as to which the Collateral Agent
is required to release such Lien pursuant to the Intercreditor Agreement, or
(iii) if approved, authorized or ratified in writing by the Applicable Lenders
in accordance with SECTION 9.02;

 

143



--------------------------------------------------------------------------------

(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted under the definition of “Permitted Encumbrances”;

(c)    to release any Facility Guarantor from its obligations under any Facility
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;

(d)    to release each Loan Party from its obligations under the Loan Documents
(other than those that expressly survive termination) upon Payment in Full;

(e)    to release its Lien on Term Priority Collateral at the times and as
required under the Security Agreement or the Intercreditor Agreement; and

(f)    to enter into, on behalf of the Applicable Lenders, the Intercreditor
Acknowledgment and any other intercreditor agreements and/or subordination
agreements described herein, to the extent the same are in form and substance
reasonably satisfactory to the Agents.

Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing the Agents’ authority to release or subordinate its
interest in particular types or items of property, to release any Facility
Guarantor from its obligations under any Facility Guarantee, to release any Loan
Party from its obligations under the Loan Documents, or to enter into the
Intercreditor Acknowledgment and any other intercreditor agreement and/or
subordination agreement, in each case pursuant to this SECTION 8.15. In each
case as specified in this SECTION 8.15, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Facility Guarantor from its obligations under the applicable Facility Guarantee,
or to release each Loan Party from its obligations under the Loan Documents, or
to enter into any intercreditor agreement and/or subordination agreement, in
each case in accordance with the terms of the Loan Documents and this SECTION
8.15.

SECTION 8.16    Intercreditor Acknowledgment.

The Agents are hereby authorized to enter into the Intercreditor Acknowledgment
or any intercreditor agreement to the extent contemplated by the terms hereof,
and the parties hereto acknowledge that the Intercreditor Agreement, as
supplemented by the Intercreditor Acknowledgment or such other intercreditor
agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement or any other intercreditor agreement entered into
pursuant to the immediately preceding sentence and (b) hereby authorizes and
instructs the Agents to enter into the Intercreditor Agreement, the
Intercreditor Acknowledgment and any other intercreditor agreement entered into
pursuant to the immediately preceding sentence and, in each case, to subject

 

144



--------------------------------------------------------------------------------

the Liens on the Collateral securing the Obligations to the provisions thereof.
In addition, each Lender hereby authorizes the Agents to enter into any
amendment to the Intercreditor Agreement and any other intercreditor agreement,
in each case, to the extent required to give effect to the establishment of
intercreditor rights and privileges as contemplated and required by this
Agreement or the other Loan Documents. Promptly after execution thereof, the
Agents shall provide each Lender with a copy of any other intercreditor
agreement, and any amendment to or other modification of the Intercreditor
Agreement or any other intercreditor agreement.

SECTION 8.17    Debtors’ Advisors.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, none of the Debtors’ Advisors shall have any powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents.

SECTION 8.18    Reserves.

(a)    Upon the written request of the ABL Term Loan Agent, the Administrative
Agent shall establish an Availability Reserve with respect to Bank Products
which are provided by any Revolving Lender or its Affiliates, at any time that
(i) an Event of Default has occurred and is continuing or (ii) Availability is
less than (A) fifteen percent (15%) for more than five (5) Business Days or
(B) twelve and one-half percent (12.5%) at any time, in each case of the Line
Cap. The amount of the applicable Reserve shall be determined by the
Administrative Agent in good faith consistent with past practices for similarly
situated borrowers and shall be reviewed and adjusted by the Administrative
Agent periodically (but no less frequently than with the delivery of a Borrowing
Base Certificate) to reflect any material changes in the credit exposure with
respect to such Bank Products for which the Reserve has been established. Any
Reserve established pursuant to this SECTION 8.18(a) shall automatically be
released and no longer required from and including the date of which such Event
of Default is no longer continuing or, if such Reserve has been imposed pursuant
to clause (ii) above, the date of which the Borrower has delivered a Borrowing
Base Certificate evidencing Availability equal to or in excess of the level
indicated in this SECTION 8.18(a)(i)(A). The foregoing provisions are intended
solely to establish circumstances in which the Administrative Agent must
establish such Availability Reserve with respect to Bank Products. The
provisions of this SECTION 8.18(a) shall not limit the right of the
Administrative Agent to establish additional Reserves at such time and in such
amounts as the Administrative Agent determines in its reasonable discretion to
the extent otherwise permitted by the terms of this Agreement. The
Administrative Agent hereby agrees, promptly upon the reasonable written request
of the ABL Term Loan Agent, to provide to the ABL Term Loan Agent the aggregate
amount of Obligations in respect of Bank Products outstanding at such time;
provided, that no right or benefit of the Administrative Agent hereunder shall
at any time in any way be prejudiced or impaired by any failure of the
Administrative Agent to provide such information.

(b)    Notwithstanding anything to the contrary contained in this Agreement, as
long as the ABL Term Loan remains outstanding, the Administrative Agent shall
maintain Reserves of the type existing on the Closing Date, which Reserves shall
be calculated using the same methodology used as of the Closing Date; provided
that (x) the Administrative Agent may eliminate any Reserve (other than any
reserves described in SECTION 8.18(a) (which shall be

 

145



--------------------------------------------------------------------------------

implemented and/or removed in accordance with the terms of clause (a) above)
concurrent with, or after elimination of, the event or circumstance that gave
rise to the establishment of such Reserve and (y) the Administrative Agent may
in its reasonable discretion change the methodology used to calculate any
Reserve if the effect of such change is to increase the amount of such Reserve.
For clarity, the foregoing shall not limit the right of the Administrative Agent
(i) to modify the amount of any of the Reserves based upon mathematical
calculations (e.g., based on an increase or reduction in Customer Credit
Liabilities at the time of calculation), including reducing the amount of any
such Reserves to an amount less than those Reserves in effect on the Closing
Date, or (ii) without regard to clause (i) hereof, to increase any Reserve from
the level in effect at the time of the Closing Date and thereafter to reduce the
amount of such Reserve to an amount not less than the amount thereof in effect
on the Closing Date, in the case of each of clauses (i) and (ii), in a manner
otherwise permitted by this Agreement.

SECTION 8.19    ABL Term Loan Agent.

(a)    Each ABL Term Lender hereby irrevocably designates Pathlight Capital LP
as ABL Term Loan Agent under this Agreement and the other Loan Documents. The
ABL Term Lenders each hereby irrevocably authorizes the ABL Term Loan Agent
(x) to enter into the Loan Documents to which it is a party, and (y) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto. The ABL Term Loan Agent shall act on
behalf of the ABL Term Secured Parties with respect to the ABL Term Loans and
the ABL Term Obligations associated therewith, and the ABL Term Loan Agent shall
have all of the benefits and immunities provided to the Administrative Agent in
this Article VIII with respect to any acts taken or omissions suffered by ABL
Term Loan Agent in connection with the ABL Term Obligations as fully as if the
term “Administrative Agent” as used in this Article VIII included the ABL Term
Loan Agent with respect to such acts or omissions.

(b)    The ABL Term Loan Agent may resign at any time by giving thirty
(30) Business Days’ written notice thereof to the other ABL Term Lenders, the
Administrative Agent and the Borrower. Upon any such resignation of the ABL Term
Loan Agent, the Required Term Lenders shall have the right to appoint a
successor ABL Term Loan Agent, which, shall be reasonably satisfactory to the
Administrative Agent and, so long as there is no Event of Default under SECTION
7.01(a), (b) or (t), shall be reasonably satisfactory to Borrower. If no
successor ABL Term Loan Agent shall have been so appointed by the Required Term
Lenders, and/or none shall have accepted such appointment within thirty
(30) days after the retiring ABL Term Loan Agent’s giving of notice of
resignation, the retiring ABL Loan Term Agent may, on behalf of the other ABL
Term Secured Parties, appoint a successor ABL Term Loan Agent which shall either
be a commercial bank (or an affiliate thereof) or a commercial finance company
specializing in providing financings comparable to the ABL Term Loan, in either
such case, organized under the laws of the United States of America or of any
State thereof which, shall be reasonably satisfactory to the Administrative
Agent and, so long as there is no Event of Default under SECTION 7.01(a), (b) or
(t), shall be reasonably satisfactory to Borrower. Upon the acceptance of any
appointment as ABL Term Loan Agent by a successor ABL Term Loan Agent, such
successor ABL Term Loan Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring ABL Term Loan
Agent and the retiring ABL Term Loan Agent shall be

 

146



--------------------------------------------------------------------------------

discharged from its duties and obligations under this Agreement. After any
retiring ABL Term Loan Agent’s resignation hereunder as ABL Term Loan Agent, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it (i) while it was ABL Term Loan Agent under
this Agreement and (ii) after such resignation for so long as it continues to
act in any capacity hereunder or under the other Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01    Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(a)    if to any Loan Party, to it at 100 Pier 1 Place, Fort Worth, Texas 76102,
Attention: Bob Riesbeck, Chief Financial Officer (Telecopy No. (817) 334-0191,
E-Mail: RJRIESBECK@pier1.com), with a copy to Kirkland & Ellis LLP, 300 North
LaSalle, Chicago, IL 60654, Attention: Michelle Kilkenney, P.C., Esquire
(Telecopy No. (312) 862-2200, E-Mail: michelle.kilkenney@kirkland.com);

(b)    if to the Administrative Agent, the Collateral Agent or the Swingline
Lender to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts
02110, Attention: Andrew Cerussi (Telecopy No. (617) 310-2686,
E-Mail Andrew.cerussi@baml.com), with a copy to Morgan, Lewis & Bockius LLP, One
Federal Street, Boston, Massachusetts 02110, Attention: Marjorie S. Crider,
Esquire (Telecopy No. (617) 341-7701, E-Mail Marjorie.crider@morganlewis.com);

(c)    if to the ABL Term Loan Agent to Pathlight Capital LP, 18 Shipyard Drive,
Suite 2C, Hingham, Massachusetts 02043, Attention: Katie Hendricks (E-Mail
khendricks@pathlightcapital.com), with a copy to Choate, Hall & Stewart LLP, Two
International Place, Boston, Massachusetts 02110, Attention: Mark Silva, Esquire
(Telecopy No. (617) 502-5127, E-Mail msilva@choate.com); and

(d)    if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given three (3) days after
mailing or otherwise upon delivery.

 

147



--------------------------------------------------------------------------------

SECTION 9.02    Waivers; Amendments.

(a)    No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

(b)    Except as otherwise specifically provided in this Section 9.02(b),
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Loan Parties and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided, however, that no such
waiver, amendment, modification or other agreement shall:

(i)    Increase the Commitment of any Lender without the prior written consent
of such Lender;

(ii)    Reduce the principal amount of any Obligation or reduce the rate of
interest thereon, or reduce any fees payable under the Loan Documents without
the consent of the Lenders affected thereby, provided that the foregoing shall
not limit the rights of the Administrative Agent and/or the Required Revolving
Lenders to impose or waive the imposition of any Default Rate, increased fees
pursuant to SECTION 2.19(c)(iii) or similar increase arising as a result of the
occurrence of an Event of Default, or limit the rights of the Required ABL Term
Lenders to impose or waive the imposition of the ABL Term Default Rate;
provided, further that (A) only the consent of the Required Revolving Lenders
and the Borrower shall be necessary to amend the definition of “Default Rate” to
increase the Default Rate up to an additional two percent (2.0%) and any amount
over two percent (2.0%) shall require the consent of the Required Revolving
Lenders, the ABL Term Loan Agent and the Borrower and (B) only the consent of
the ABL Term Loan Agent and the Borrower shall be necessary to amend the
definition of “ABL Term Default Rate” to increase the ABL Term Default Rate up
to an additional two percent (2.0%) and any amount over two percent (2.0%) shall
require the prior written consent of the Required Revolving Lenders, the ABL
Term Loan Agent and the Borrower;

(iii)    (x) Without prior written Unanimous Consent of all Lenders:

(A)    except for dispositions permitted by SECTION 6.05, and subject to the
Specified Release Paragraph, release any material portion of the Collateral from
the Liens of the Security Documents;

 

148



--------------------------------------------------------------------------------

(B)    increase the Revolving Commitments;

(C)    change the definition of the terms “Appraisal Percentage”,
“Availability”, “Availability Block”, “Borrowing Base”, “Carve-Out”, “FILO
Borrowing Base”, “ABL Term Borrowing Base”, “Permitted Overadvance”,
“Inadvertent Overadvance”, “Line Cap”, or any component definition thereof if,
as a result thereof, the amounts available to be borrowed by the Borrower would
be increased, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves;

(D)    except in accordance with SECTION 6.05 and SECTION 8.15, and subject to
the Specified Release Paragraph, release any Loan Party from its obligations
under any Loan Document, or limit its liability in respect of such Loan
Document;

(E)    change or modify SECTION 2.17(d), SECTION 7.03 or SECTION 8.03;

(F)    subordinate the Obligations hereunder or, other than as set forth in the
Intercreditor Agreement, the Liens, granted hereunder or under the other Loan
Documents, to any other Indebtedness or, except as provided in the Intercreditor
Agreement, any Lien, as the case may be; or

(G)    change or modify any of the provisions of this SECTION 9.02 or the
definition of the terms “Required Lenders”, “Required ABL Term Lenders”,
“Required Revolving Lenders”, “Unanimous Consent”, or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder.

(y)    without prior written consent of all affected Lenders, postpone the
scheduled date of payment of the principal amount of any Obligation, or any
interest thereon, or any fees payable under the Loan Documents, or reduce the
amount of, waive or excuse any such payment, or postpone the expiration of the
Commitments or postpone the Maturity Date (except as expressly contemplated in
the definition of “Maturity Date”); or

(z)    without the prior written consent of the Revolving Lenders, increase the
Swingline Loan Ceiling.

(iv)    Without prior written consent of the Agents, the ABL Term Loan Agent, or
the Issuing Banks, as the case may be, affect, modify or limit the rights or
duties of the Agents, the ABL Term Loan Agent, or the Issuing Banks, as
applicable;

(v)    without the prior written consent of the Required Revolving Lenders and
the ABL Term Loan Agent, (x) amend, modify or waive the definition of “ABL Term
Loan Event of Default”, “ABL Term Obligations”, “ABL Term Loan Standstill
Period”, “Borrowing

 

149



--------------------------------------------------------------------------------

Base Certificate”, “Cash Management Services”, “Carve-Out Reserve”, “Lease
Reserve”, “Canadian Claims Reserves”, “FILO Reserve”, or “ABL Term Loan Reserve”
or fail to maintain the full amount of the Carve-Out Reserve, Lease Reserve,
Canadian Claims Reserves, FILO Reserve, or ABL Term Loan Reserve, as and when
required pursuant to the terms hereof;

(vi)    without the prior written consent of the Required Revolving Lenders and
the ABL Term Loan Agent, amend, modify or waive (A) SECTION 2.03, SECTION 2.18,
SECTION 5.01(d), SECTION 5.08(b), SECTION 5.16, SECTION 5.17, SECTION 5.18,
SECTION 5.19, SECTION 5.20, SECTION 6.10(b), SECTION 7.02(b), or SECTION 7.05,
or (B) the definitions of “Other Liabilities” or “Revolving Credit Ceiling”,

(vii)    without the prior written consent of the Required Revolving Lenders
amend, modify or waive (A) Article II (solely to the extent such amendment,
modification or waiver being proposed would directly affect the Revolving Credit
Loans, Swingline Loans or Overadvances, as applicable, made thereunder, or the
Letters of Credit issued, extended or renewed thereunder), or (B) the
definitions of “Overadvance”, “Swingline Loan Ceiling”, and the sublimit for
Letters of Credit set forth in SECTION 2.13(a)(i);

(viii)    without the prior written consent of the ABL Term Lenders, change the
definition of “Required ABL Term Lenders”;

(ix)    without the prior written consent of the ABL Term Loan Agent and each
Lender directly affected thereby, amend or modify the ratable requirement of
SECTION 2.21(b); or

(x)    without the prior written consent of the ABL Term Loan Agent (and, for
certainty, the Required Lenders), (A) amend, modify or waive SECTION 2.19(f) or
SECTION 8.18, or (B) amend or modify the terms of SECTION 7.01 (which
restriction shall not extend to any waiver of compliance with SECTION 7.01,
unless such waiver would also constitute a waiver of any ABL Term Loan Event of
Default).

(c)    Notwithstanding anything to the contrary contained in this SECTION 9.02,
in the event that the Borrower shall request that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to SECTION 9.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all the
Lenders or any class of Lenders, the Borrower and the Administrative Agent shall
be permitted to amend this Agreement without the consent of the Lender or
Lenders which did not agree to the modification, amendment or waiver requested
by the Borrower (such Lender or Lenders, collectively the “Minority Lenders”)
subject to their providing for (i) the termination of the Commitment (if
applicable) of each of the Minority Lenders, (ii) the addition to this Agreement
of one or more other financial institutions which would qualify as an Eligible
Assignee, subject to the reasonable approval of the Administrative Agent and, so
long as no Event of Default shall have occurred and be continuing, the Borrower,
or an increase in the Commitment of one or more of the Required Lenders, so that
the Revolving Commitments (if applicable) after giving effect to such amendment
shall be in the same amount as the aggregate Commitments immediately before
giving effect to such amendment, (iii) if any Loans are outstanding at the time
of such amendment, the making of such additional Loans by such new or

 

150



--------------------------------------------------------------------------------

increasing Lender or Lenders, as the case may be, as may be necessary to repay
in full the outstanding Loans (including principal, interest, and fees and other
amounts due and owing under the Loan Documents) of the Minority Lenders
immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing; provided that, in the event that, in connection
with any such amendment contemplated under this clause (c), the ABL Term
Obligations are not repaid in full or assigned to such Lender(s) supporting such
amendment, then the provisions of such amendment shall be subject to any
applicable consent rights of the ABL Term Loan Agent and the ABL Term Loan
Lenders set forth in this SECTION 9.02.

(d)    No notice to or demand on any Loan Party shall entitle any Loan Party to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment or modification to this Agreement or any other Loan Document shall be
effective against the Borrower unless signed by the Borrower or other applicable
Loan Party.

(e)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

(f)    Notwithstanding the foregoing, (i) the Administrative Agent and the
Borrower may amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, error, omission, defect or inconsistency without
any further action or consent of any other party to any Loan Document, so long
as such amendment, modification or supplement does not materially and adversely
affect the rights of any Lender, (ii) the Administrative Agent and the Borrower
may make such amendments, modifications or supplements to this Agreement or any
other Loan Document as may be reasonably necessary to conform to the Term Loan
Documents so long as such amendment, modification or supplement does not
materially and adversely affect the rights of the ABL Term Loan Agent or any
Lender, and (iii) except as expressly provided in the Intercreditor Agreement,
the Intercreditor Agreement may be amended without the consent of any Loan
Party.

(g)    Notwithstanding SECTION 9.02 or anything else to the contrary in this
Agreement or any other Loan Document, the ABL Term Loan Agent and each ABL Term
Secured Party, agrees that neither it nor they will raise any objection to, or
oppose, and shall be deemed to have consented to the release of any Loan Party
from its obligations under any Loan Document or to any private or public sale or
other disposition of all or any portion of the Collateral (and any post-petition
or post-filing assets subject to adequate protection Liens or comparable Liens
under the Bankruptcy Code, BIA, WURA, CCAA or any state, federal or provincial
bankruptcy, insolvency, receivership or similar law in favor of the
Administrative Agent) free and clear of any Liens and other claims at any time
after the occurrence and during the continuance of an Event of Default under
this Agreement and with the consent of the Administrative Agent or under
Section 363 of the Bankruptcy Code (or other similar provision of any BIA, WURA,
CCAA or any state,

 

151



--------------------------------------------------------------------------------

federal or provincial bankruptcy, insolvency, receivership or similar law) if
(x) the ABL Term Loan Agent has received at least five (5) Business Days prior
written notice of such sale or disposition and the terms and conditions thereof,
and (y) the Administrative Agent has consented to such release or such sale or
other disposition of such Collateral, and in connection with any of the
foregoing, each ABL Term Secured Party hereby irrevocably authorizes the
Administrative Agent to release any Lien on any of the Collateral; provided that
any Lien of the Administrative Agent on such Collateral attaches to the net
proceeds of such sale or other disposition and all proceeds received by the
Administrative Agent from such sale or disposition are applied in accordance
with SECTION 7.03 hereof. This paragraph shall be referred to herein as the
“Specified Release Paragraph”.

(h)    Purchase Option.

(i)    If Administrative Agent shall notify the ABL Term Loan Agent of its
intention to (by itself or at the direction of the Required Lenders) sell, lease
or otherwise dispose of all or substantially all of the Collateral whether by
private or public sale in accordance with the immediately preceding paragraph;
provided that any notice from Administrative Agent to the ABL Term Loan Agent of
the Administrative Agent’s intention to conduct such a sale shall be delivered
by the Administrative Agent to the ABL Term Loan Agent not less than five
(5) Business Days prior to the commencement of any such sale (the foregoing
event is referred to herein as a, “Purchase Option Event”), the ABL Term Lenders
shall have the opportunity to purchase all (but not less than all) of the
Obligations (other than the ABL Term Obligations); provided that such option
shall expire if the applicable ABL Term Lenders fail to deliver a written notice
(a “Revolving Purchase Notice”) to the Administrative Agent within five
(5) Business Days following the first date the ABL Term Loan Agent obtains
knowledge of the occurrence of a Purchase Option Event, which Revolving Purchase
Notice shall (A) be signed by the applicable ABL Term Lenders committing to such
purchase (the “Revolving Purchasing Creditors”) and indicate the percentage of
the Obligations (other than the ABL Term Obligations) to be purchased by each
Revolving Purchasing Creditor (which aggregate commitments must add up to one
hundred percent (100%) of the Obligations (other than the ABL Term Obligations))
and (B) confirm that the offer contained therein is irrevocable. Upon receipt of
such Revolving Purchase Notice by the Administrative Agent, the Revolving
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is five (5) Business Days after the Revolving Purchase
Notice was received by the Administrative Agent to purchase all (but not less
than all) of the Obligations (other than the ABL Term Obligations) (the date of
such purchase, the “Revolving Purchase Date”).

(ii)    On the Revolving Purchase Date, the Administrative Agent and the
Revolving Lenders shall, subject to any required approval of any Governmental
Authority, if any, sell to the Revolving Purchasing Creditors all (but not less
than all) of the Obligations (other than the ABL Term Obligations). On such
Revolving Purchase Date, the Revolving Purchasing Creditors shall (i) pay to the
Administrative Agent, for the benefit of the Credit Parties (other than the ABL
Term Credit Parties), as directed by the Administrative Agent, in immediately

 

152



--------------------------------------------------------------------------------

available funds the full amount (at par) of all Obligations (other than the ABL
Term Obligations) together with all accrued and unpaid interest and fees
thereon, all in the amounts specified by the Administrative Agent and determined
in good faith in accordance with the Loan Documents or other applicable
documents, (ii) furnish such amount of cash collateral in immediately available
funds as the Administrative Agent determines is reasonably necessary to secure
the Credit Parties (other than the ABL Term Credit Parties) on terms reasonably
satisfactory to the Administrative Agent in connection with any (x) asserted
indemnification claims, and (y) all Obligations (other than the ABL Term
Obligations) in respect of or relating to Letters of Credit but not in any event
in an amount greater than 103% thereof, and (iii) agree to reimburse the Credit
Parties (other than the ABL Term Credit Parties) for any loss, cost, damage or
expense resulting from the granting of provisional credit for any checks, wire
or ACH transfers that are reversed or not final or other payments provisionally
credited to the Obligations (other than the ABL Term Obligations) and as to
which the Administrative Agent and the other Credit Parties (other than the ABL
Term Credit Parties) have not yet received final payment as of the Revolving
Purchase Date. Such purchase price shall be remitted by wire transfer in
immediately available funds to such bank account of the Administrative Agent
(for the benefit of the applicable Credit Parties) as the Administrative Agent
shall have specified in writing to the ABL Term Loan Agent. Interest and fees
shall be calculated to but excluding the Revolving Purchase Date if the amounts
so paid by the applicable Revolving Purchasing Creditors to the bank account
designated by the Administrative Agent are received in such bank account prior
to 11:00 a.m, and interest shall be calculated to and including such Revolving
Purchase Date if the amounts so paid by the Revolving Purchasing Creditors to
the bank account designated by the Administrative Agent are received in such
bank account after 11:00 a.m. Notwithstanding anything to the contrary contained
in the Loan Documents, the Loan Parties hereby consent to and approve the
assignment of the Obligations (other than the ABL Term Obligations) contemplated
by this Section.

(iii)    Any purchase pursuant to the purchase option described in this Section
shall, except as provided below, be expressly made without representation or
warranty of any kind by the Administrative Agent or the other Credit Parties
(other than the ABL Term Credit Parties) as to the Obligations, the Collateral
or otherwise, and without recourse to the Administrative Agent and the other
Credit Parties (other than the ABL Term Credit Parties) as to the Obligations,
the Collateral or otherwise, except that the Administrative Agent and each of
the other Credit Parties (other than the ABL Term Credit Parties), as to itself
only, shall represent and warrant only as to (i) the principal amount of the
Obligations being sold by it, (ii) that such Person has not created any Lien on,
or sold any participation in, any Obligations being sold by it, and (iii) that
such Person has the right to assign the Obligations being assigned by it.

(iv)    In connection with any purchase of Obligations (other than the ABL Term
Obligations) pursuant to this Section, each Credit Party (other than the ABL
Term Credit Parties) agrees to enter into and deliver to the Revolving
Purchasing

 

153



--------------------------------------------------------------------------------

Creditors on the Revolving Purchase Date, as a condition to closing, an
assignment agreement substantially in the form of Exhibit A to this Agreement or
any other form approved by the Administrative Agent and, at the expense of the
Loan Parties, each of the Credit Parties (other than the ABL Term Credit
Parties) shall deliver all possessory Collateral (if any), together with any
necessary endorsements and other documents (including any applicable stock
powers or note powers), then in such Credit Party’s possession or in the
possession of its agent or bailee, or turn over control as to any pledged
Collateral, deposit accounts or securities accounts of which such Credit Party
or its agent or bailee then has control, as the case may be, to the ABL Term
Loan Agent to act as the successor Administrative Agent and Collateral Agent and
otherwise take such actions as may be reasonably appropriate to effect an
orderly transition to the ABL Term Loan Agent to act as the successor
Administrative Agent and Collateral Agent. Upon the consummation of the purchase
of the Obligations (other than the ABL Term Obligations)    pursuant to this
Section, the Administrative Agent and Collateral Agent shall be deemed to have
resigned as an “agent” or “administrative agent” or “collateral agent” (or any
similar role) for the Credit Parties, under the Loan Documents; provided the
Administrative Agent and Collateral Agent (and all other agents under this
Agreement) shall be entitled to all of the rights and benefits of a former
“agent” or “administrative agent” or “collateral agent” under this Agreement.

(v)    Notwithstanding the foregoing purchase of the Obligations (other than the
ABL Term Obligations) by the Revolving Purchasing Creditors, the Credit Parties
(other than the ABL Term Credit Parties) shall retain those contingent
indemnification obligations and other obligations under the Loan Documents which
by their terms would survive any repayment of the Obligations.

SECTION 9.03    Expenses.

The Loan Parties shall pay and reimburse the Administrative Agent, the
Collateral Agent, the ABL Term Loan Agent and their respective Affiliates for
all Credit Party Expenses incurred by them in connection with (a) negotiation,
preparation, due diligence, syndication, execution and delivery of any Loan
Documents, the Pre-Petition Loan Documents, the Order, including any amendment,
waiver or other modification thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of the
Administrative Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; (c) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit, or any demand
for payment thereunder; (d) each field examination, inspection, audit or
appraisal with respect to any Loan Party, any Collateral or any assets of any
Loan Party, whether prepared by the Administrative Agent’s, the Collateral
Agent’s or the ABL Term Loan Agent’s personnel or a third party; and
(e) otherwise incurred in connection with the Loan Documents, the Pre-Petition
Loan Documents, or the Bankruptcy Cases. The Loan Parties shall also reimburse
the Administrative Agent, the Collateral Agent, the ABL Term Loan Agent, the
Issuing Banks and the Lenders for all reasonable and documented costs, expenses
and disbursements incurred by them (whether during a Default, an Event of
Default or otherwise) in

 

154



--------------------------------------------------------------------------------

connection with the enforcement or preservation of any rights under this
Agreement or any of the other Loan Documents, including all such amounts
expenses incurred during any workout, restructuring or negotiations in respect
of any Loans or Letters of Credit. For the avoidance of doubt, such
reimbursement obligations may include reasonable and documented costs, expenses
and disbursements (including, without limitation, Credit Party Expenses of
counsel) incurred by any of the foregoing Credit Parties as a result of:

(a)    any litigation, contest, dispute, suit, proceeding or action (whether
instituted by the Administrative Agent, the Collateral Agent, the ABL Term Loan
Agent, any Lender, the Borrower or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, any of the Loan
Documents, the Pre-Petition Loan Documents, the Plan Support Agreement or any
other agreement to be executed or delivered in connection herewith or therewith,
including any litigation, contest, dispute, suit, case, proceeding or action,
and any appeal or review thereof, in connection with a case or proceeding
commenced by or against any Borrower or any other Person that may be obligated
to Agent by virtue of the Loan Documents; including any such litigation,
contest, dispute, suit, proceeding or action arising in connection with any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided that no Person shall be entitled to reimbursement under
this clause (b) in respect of any litigation, contest, dispute, suit, proceeding
or action to the extent any of the foregoing results from such Person’s gross
negligence or willful misconduct (as determined by a final non-appealable
judgment of a court of competent jurisdiction);

(b)    any attempt to enforce or prosecute any rights or remedies of the
Administrative Agent, the Collateral Agent, the ABL Term Loan Agent, against any
or all of the Loan Parties or any other Person that may be obligated to the
Administrative Agent, the Collateral Agent, the ABL Term Loan Agent, or any
Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans prior to or during the pendency of one or more Events of Default;

(c)    any work-out or restructuring of the Obligations prior to or during the
pendency of one or more Events of Default;

(d)    the preparation and review of pleadings, documents and reports related to
the Bankruptcy Cases and any Successor Cases, attendance at meetings, court
hearings or conferences related to the Bankruptcy Cases and any Successor Cases,
and general monitoring of the Bankruptcy Cases and any Successor Cases and any
action, arbitration or other proceeding (whether instituted by or against the
Administrative Agent, the Collateral Agent, the ABL Term Loan Agent, any Lender,
any Loan Party, any representative of creditors of an Loan Party or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of any Agent’s Liens with respect to any
Collateral), the Pre-Petition Loan Documents, Loan Documents or Obligations,
including any lender liability or other claims;

(e)    efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Loan Parties or their respective
affairs, (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral or any other assets of
the Loan Parties or (iv) settle or otherwise satisfy any taxes, charges or Liens
with respect to any Collateral; and

 

155



--------------------------------------------------------------------------------

(f)    any lien searches or request for information listing financing statements
or liens filed or searches conducted to confirm receipt and due filing of
financing statements and security interests in all or a portion of the
Collateral.

SECTION 9.04    Indemnity; Damage Waiver.

(a)    The Loan Parties shall, jointly and severally, indemnify the Credit
Parties and each of their Subsidiaries and Affiliates, and each of their
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable and documented fees, disbursements and other charges of domestic
counsel and Canadian counsel to the Indemnitees (and, if necessary, of local
counsel in each relevant jurisdiction to the Indemnitees), taken as a whole,
and, solely in the case of a conflict of interest, one additional counsel to all
affected Indemnitees similarly situated and, if necessary, of one local counsel
in each relevant jurisdiction to all such Indemnitees (in each case, as selected
by the Indemnitees), incurred, suffered, sustained or required to be paid by, or
asserted against, any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Credit Extension or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Loan
Party or any Subsidiary, or any Environmental Liability related in any way to
any Loan Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to or arising from any of the
foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto or (v) any Indemnified Taxes, Other
Taxes, documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document and making of and repayment of principal, interest
and fees on the Credit Extensions hereunder; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith, or willful misconduct or material
breach of this Agreement of such Indemnitee or any Affiliate of such Indemnitee
(or any officer, director, employee, advisor or agent of such Indemnitee or any
such Indemnitee’s Affiliates), or (y) arise from a dispute solely among the
Indemnitees.

(b)    Notwithstanding the foregoing, each Indemnitee shall be obligated to
refund or return any and all amounts paid by any Loan Party under SECTION
9.04(a) to such Indemnitee for any such fees, expenses or damages to the extent
that a court of competent jurisdiction has entered a final, non-appealable
judgment that any claim, damage, loss, liability or expense asserted by such
Indemnitee resulted from such Indemnitee’s gross negligence, willful misconduct
or bad faith or material breach of this Agreement by such Indemnitee.

 

156



--------------------------------------------------------------------------------

(c)    No Loan Party shall assert and, to the extent permitted by Applicable
Law, each Loan Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Credit Extension or the use of the proceeds thereof.

(d)    The provisions of SECTION 9.03 and this SECTION 9.04 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, Payment in
Full, the invalidity or unenforceability of any term or provision of any Loan
Document, or any investigation made by or on behalf of any Credit Party. All
amounts due under this SECTION 9.04 (including, without limitation, any
attorneys’ fees and expenses pursuant to SECTION 9.04(a)) shall be payable
within fifteen (15) Business Days of written demand therefor, which written
demand shall set forth such amounts in reasonable detail.

SECTION 9.05    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and the Lenders (and any such attempted assignment or
transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, Indemnitees,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    Any Lender may, with the consent of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower (which
consent shall not be unreasonably withheld or delayed), assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, however, that no such consent shall be required in
connection with any assignment to another Lender or to an Affiliate of a Lender;
provided further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to an assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or, in the case of
FILO Loans or ABL Term Loans, $1,000,000), or, if less, the entire remaining
amount of the assigning Lender’s

 

157



--------------------------------------------------------------------------------

Commitment or Loans or such lesser amount as the Administrative Agent may agree
in its reasonable discretion; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations; and (iii) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof pursuant to SECTION 9.05(d), from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of SECTION 9.04 and subject to the obligations of SECTION 9.16;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this SECTION 9.05(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with SECTION 9.05€.
The Loan Parties hereby acknowledge and agree that any assignment made in
compliance with this SECTION 9.05(b) shall give rise to a direct obligation of
the Loan Parties to the assignee and that the assignee shall be considered to be
a “Credit Party” for all purposes under this Agreement and the other Loan
Documents.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank or any Revolving
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Credit Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage; provided that in connection with such payments,
any cash collateral previously provided by the Borrower hereunder with respect
to such Defaulting Lender that has not been applied to the Obligations shall be
released and refunded to the Borrower. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c)    The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and

 

158



--------------------------------------------------------------------------------

addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and Letter of Credit Disbursements owing to, each
Lender pursuant to the terms hereof from time to time. The entries in the
Register made in compliance with SECTION 9.05(d) shall be conclusive and the
Loan Parties and Credit Parties may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in SECTION 9.05(b) and any written consent to such assignment
required by SECTION 9.05(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this SECTION 9.05(d).

(e)    Any Lender may, without the consent of or notice to the Loan Parties or
any other Person, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment, and the Loans
owing to it), subject to the following:

(i)    such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

(iii)    the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv)    any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letter of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(i) or (ii) that affects such Participant;

(v)    subject to clauses (viii) and (ix) of this SECTION 9.05(e), the Loan
Parties agree that each Participant shall be entitled to the benefits of (and
subject to the obligations set forth in) SECTION 2.14 and SECTION 2.23 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to SECTION 9.05(b);

(vi)    to the extent permitted by law, each Participant also shall be entitled
to the benefits of SECTION 9.09 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 8.03 as though it were a Lender;

 

159



--------------------------------------------------------------------------------

(vii)    each Lender, acting for this purpose as a non-fiduciary agent of the
Loan Parties, shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register (each a “Participant
Register”) meeting the requirements of 26 CFR §5f.103 1(c) for the recordation
of the names and addresses of its Participants and their rights with respect to
principal amounts (including stated interest) and other Obligations from time to
time. The entries in each Participant Register shall be conclusive and the Loan
Parties and the Credit Parties may treat each Person whose name is recorded in a
Participant Register as a Participant for all purposes of this Agreement
(including, for the avoidance of doubt, for purposes of entitlement to benefits
under SECTION 2.14, SECTION 2.23, and SECTION 9.09). The Participant Register
shall be available for inspection by the Borrower and any Credit Party at any
reasonable time and from time to time upon reasonable prior notice;

(viii)    a Participant shall not be entitled to receive any greater payment
under SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent; and

(ix)    a Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of SECTION 2.23 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it
were a Lender and such Participant is eligible for exemption from the
withholding Tax referred to therein, following compliance with SECTION 2.23(e).

(f)    Any Credit Party may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Credit Party, including any pledge or assignment to secure obligations to
any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.05 shall not
apply to any such pledge or assignment of a security interest; provided,
however, that no such pledge or assignment of a security interest shall release
a Credit Party from any of its obligations hereunder or substitute any such
pledgee or assignee for such Credit Party as a party hereto.

(g)    The Loan Parties authorize each Credit Party to disclose to any
Participant or assignee and any prospective Participant or assignee, subject to
the provisions of SECTION 9.16, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

SECTION 9.06    Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any

 

160



--------------------------------------------------------------------------------

investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or Event
of Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other
Obligation is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or been irrevocably terminated. The
provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03, SECTION 9.04, Article
VIII and, with respect to any Lender, for a period of only eighteen (18) months
after such Lender is no longer a Lender hereunder (including, without
limitation, as a result of the Obligations having been Paid in Full), SECTION
9.16, shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as shall be reasonably necessary or
appropriate under the then circumstances to protect the Credit Parties against
(x) loss on account of checks or other amounts received prior to the date of
Payment in Full that were previously applied to the Obligations that may
subsequently be reversed, returned or revoked, (y) any obligations that may
thereafter arise with respect to the Other Liabilities, and (z) any
indemnification Obligation under Section 9.04 for which a claim has then been
asserted.

SECTION 9.07    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.08    Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

161



--------------------------------------------------------------------------------

SECTION 9.09    Right of Setoff.

Subject to the Order and the terms thereof, if an Event of Default shall have
occurred and be continuing, each Credit Party, each Participant, and each of
their respective Affiliates is hereby authorized (notwithstanding the provisions
of Section 362 of the Bankruptcy Code, without any application, motion or notice
to, hearing before, or order from any Bankruptcy Court), at any time and from
time to time, to the fullest extent permitted by law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Credit Party,
Participant, or Affiliate to or for the credit or the account of the Loan
Parties against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement or other Loan Document held by a Credit
Party, irrespective of whether or not such Credit Party shall have made any
demand under this Agreement or other Loan Document and although such obligations
may be matured or unmatured or otherwise fully secured; provided that such
Credit Party shall provide the Borrower with written notice promptly after its
exercise of such right of setoff. The rights of each Credit Party under this
SECTION 9.09 are in addition to other rights and remedies (including other
rights of setoff) that such Credit Party may have. No Credit Party will, or will
permit its Participant to, exercise its rights under this SECTION 9.09 without
the consent of the Administrative Agent or the Required Lenders. ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF
THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF
UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.10    Governing Law; Jurisdiction; Service of Process.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE.

(b)    Each party hereto agrees that any suit, action or proceeding for the
enforcement of this Agreement or any other Loan Document may be brought in the
courts of the Commonwealth of Virginia sitting in the County of Henrico or in
any federal court sitting in such County and consents to the jurisdiction of
such courts. Each party to this Agreement hereby waives any objection which it
may now or hereafter have to the venue of any such suit, action or proceeding or
any such court or that such suit, action or proceeding is brought in an
inconvenient forum and agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit, action or proceeding on the judgment or in any other manner provided by
law. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY AGENT, THE ABL TERM LOAN AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH
EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION.

 

162



--------------------------------------------------------------------------------

(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in SECTION 9.01. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.

SECTION 9.11    WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12    Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that, except for usual
tombstones and league table reporting, neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of
Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least two (2) Business Days’ prior notice to
Administrative Agent and without the prior written consent of Administrative
Agent unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with Administrative Agent before issuing such press
release or other public disclosure. Subject to notice and approval by the
Parent, each Borrower consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. The Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

SECTION 9.13    Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.14    Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall

 

163



--------------------------------------------------------------------------------

be found by a court of competent jurisdiction in a final order to exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Revolving Credit Loan in
accordance with Applicable Law, the rate of interest payable in respect of such
Revolving Credit Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Revolving
Credit Loan but were not payable as a result of the operation of this SECTION
9.14 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Revolving Credit Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.15    Additional Waivers.

(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release of any other Loan Party from, any of the terms or provisions
of, this Agreement, any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent, the Collateral Agent, or any
other Credit Party.

(b)    The obligations of each Loan Party to pay the Obligations, in full
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than Payment in Full), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than
Payment in Full).

(c)    To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than Payment in Full. The Administrative Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any

 

164



--------------------------------------------------------------------------------

other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that Payment in Full has occurred.
Pursuant to Applicable Law, each Loan Party waives any defense arising out of
any such election even though such election operates, pursuant to Applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party, as the
case may be, or any security.

(d)    Except as otherwise specifically provided herein, each Loan Party is
obligated to repay the Obligations as joint and several obligors under this
Agreement and the other Loan Documents. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior Payment in Full. In addition, any indebtedness of any
Loan Party now or hereafter held by any other Loan Party is hereby subordinated
in right of payment to the prior Payment in Full and no Loan Party will demand,
sue for or otherwise attempt to collect any such indebtedness. If any amount
shall erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan
Documents. Subject to the foregoing, to the extent that any Loan Party (other
than the Borrower) shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Revolving Credit Loans made to the
Borrower hereunder or other Obligations (an “Accommodation Payment”), then the
Loan Party making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Loan Parties
in an amount, for each of such other Loan Party, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Loan
Party’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Loan Parties. As of any date of determination,
the “Allocable Amount” of each Loan Party shall be equal to the maximum amount
of liability for Accommodation Payments which could be asserted against the
Borrower hereunder without (a) rendering such Loan Party “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”) or an “insolvent person” within the meaning of the BIA,
(b) leaving such Loan Party with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(e)    Each Loan Party hereby agrees to keep each other Loan Party fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations, and in
particular as to any adverse developments with respect thereto. Each Loan Party
hereby agrees to undertake to keep itself apprised at all times as to the status
of the business, affairs, finances, and financial condition of each other Loan
Party, and of the ability of each other Loan Party to perform its Obligations,
and in particular as to any adverse developments with respect to any thereof.
Each Loan Party hereby agrees, in light of the foregoing mutual covenants to
inform each other, and to keep themselves and each other informed as to such

 

165



--------------------------------------------------------------------------------

matters, that the Credit Parties shall have no duty to inform any Loan Party of
any information pertaining to the business, affairs, finances, or financial
condition of any other Loan Party, or pertaining to the ability of any other
Loan Party to perform its Obligations, even if such information is adverse, and
even if such information might influence the decision of one or more of the Loan
Parties to continue to be jointly and severally liable for, or to provide
Collateral for, Obligations of one or more of the other Loan Parties. To the
fullest extent permitted by Applicable Law, each Loan Party hereby expressly
waives any duty of the Credit Parties to inform any Loan Party of any such
information.

SECTION 9.16    Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees, investors, partners
and credit providers, and agents, including accountants, legal counsel and other
advisors in connection with the transactions contemplated hereby or by any of
the other Loan Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this SECTION 9.16, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement and any actual or prospective counterparty or advisors to
any swap or derivative transactions relating to the Loan Parties and the
Obligations, (g) with the consent of the Loan Parties or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this SECTION 9.16 or (ii) becomes available to any Credit Party on a
nonconfidential basis from a source other than the Loan Parties. For the
purposes of this SECTION 9.16, the term “Information” means all information
received from or on behalf of the Loan Parties and relating to their business,
other than any such information that is available to the Credit Parties on a
nonconfidential basis prior to disclosure by the Loan Parties. Any Person
required to maintain the confidentiality of Information as provided in this
SECTION 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent hereby acknowledges that it
is aware, and that it will advise each Person who receives the Information, that
the United States securities laws generally prohibit any person who has
material, non-public information concerning the matters which are the subject of
this Agreement from purchasing or selling securities of the Parent (and options,
warrants and rights relating thereto) from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person (including, without limitation, any of your representatives) is likely to
purchase or sell such securities.

SECTION 9.17    Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct

 

166



--------------------------------------------------------------------------------

Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and other domestic or foreign “know your customer”
rules, regulations, laws (including, without limitation, the Proceeds of Crime
Act) and policies, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act and the Proceeds of Crime
Act. Each Loan Party is in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.18    Foreign Asset Control Regulations.

Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Patriot Act. Furthermore, none
of the Borrower or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

SECTION 9.19    Judgment Currency.

If for the purpose of obtaining judgment in any court it is necessary to convert
an amount due hereunder in the currency in which it is due (the “Original
Currency”) into any other currency (the “Second Currency”), the rate of exchange
applied shall be that at which, in accordance with normal banking procedures,
the Administrative Agent could purchase in the New York foreign exchange market,
the Original Currency with the Second Currency on the date two (2) Business Days
preceding that on which judgment is given. Each Loan Party agrees that its
obligation in respect of any Original Currency due from it hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The terms “rate of
exchange” in this SECTION 9.19 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

 

167



--------------------------------------------------------------------------------

SECTION 9.20    No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 9.21    Payments Set Aside.

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver, interim receiver or any other
party, in connection with any proceeding under the Bankruptcy Code, the BIA,
WURA, CCAA or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Bank
severally agrees to pay to the Administrative Agent upon demand its Revolving
Commitment Percentage, FILO Percentage or ABL Term Loan Percentage, as
applicable (in each case, without duplication) of any amount so recovered from
or repaid by the Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Banks under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

SECTION 9.22    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit

 

168



--------------------------------------------------------------------------------

Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty in respect of any of the foregoing.

SECTION 9.23    Acknowledgement Regarding Any Supported QFCs.

the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

169



--------------------------------------------------------------------------------

(b)    As used in this SECTION 9.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 9.24    Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guarantee or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guarantee voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until Payment in Full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

SECTION 9.25    ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

SECTION 9.26    Intercreditor Agreement.

The Loan Parties, the Agents, the Lenders and the other Credit Parties
acknowledge that the exercise of certain of the Agents’ rights and remedies
hereunder are subject to the provisions of the Intercreditor Agreement. As
between the Loan Parties and the Credit Parties, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Loan Parties, the
Agents, the Lenders and the other Credit Parties, shall remain in full force and
effect (it being understood that in the case of any obligation of the Loan
Parties which is contained in both the Loan Documents

 

170



--------------------------------------------------------------------------------

and the Pre-Petition Term Loan Documents (such as the delivery of possession of
pledged collateral or insurance proceeds), the Loan Parties’ compliance with the
terms of the Intercreditor Agreement shall be deemed to satisfy their
obligations under the Loan Documents).

SECTION 9.27    Conflicts.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document (other than the Orders) (including, without limitation, any Letter of
Credit application but excluding the Intercreditor Agreement), in the event of
any conflict or inconsistency between this Agreement and any other Loan Document
(other than the Orders)    (including, without limitation, any Letter of Credit
application but excluding the Intercreditor Agreement), the terms of this
Agreement shall govern and control. For the avoidance of the doubt, the terms of
the Orders shall govern and control in the event of any conflict or
inconsistency between the Orders and this Agreement or any other Loan Document.
Notwithstanding anything to the contrary contained herein, in the event of any
conflict between the terms of this Agreement and the Intercreditor Agreement,
the terms of the Intercreditor Agreement shall govern and control.

SECTION 9.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

171



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

PIER 1 IMPORTS (U.S.), INC., as Borrower By:   /s/ Robert J. Riesbeck Name:  
Robert J. Riesbeck Title:   Chief Executive Officer and Chief Financial Officer

 

PIER 1 IMPORTS, INC., as a Facility Guarantor By:   /s/ Robert J. Riesbeck Name:
  Robert J. Riesbeck Title:   Chief Executive Officer and Chief Financial
Officer

 

PIER 1 ASSETS, INC., as a Facility Guarantor By:   /s/ Robert J. Riesbeck Name:
  Robert J. Riesbeck Title:   Chief Executive Officer and Chief Financial
Officer

 

PIER 1 LICENSING, INC., as a Facility Guarantor By:   /s/ Robert J. Riesbeck
Name:   Robert J. Riesbeck Title:   Chief Executive Officer and Chief Financial
Officer

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement



--------------------------------------------------------------------------------

PIER 1 HOLDINGS, INC., as a Facility Guarantor By:   /s/ Robert J. Riesbeck
Name:   Robert J. Riesbeck Title:   Chief Executive Officer and Chief Financial
Officer

 

PIR TRADING, INC., as a Facility Guarantor By:   /s/ Robert J. Riesbeck Name:  
Robert J. Riesbeck Title:   Chief Executive Officer and Chief Financial Officer

 

PIER 1 SERVICES COMPANY, as a Facility Guarantor By:   Pier 1 Holdings, Inc.,
Managing Trustee

 

By:   /s/ Robert J. Riesbeck Name:   Robert J. Riesbeck Title:   Chief Executive
Officer and Chief Financial Officer

 

PIER 1 VALUE SERVICES, LLC, as a Facility Guarantor By:   Pier 1 Imports (U.S.),
Inc., its sole member and manager

 

By:   /s/ Robert J. Riesbeck Name:   Robert J. Riesbeck Title:   Chief Executive
Officer and Chief Financial Officer

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent, as
Swingline Lender, and as Lender By:   /s/ Joseph Becker Name:   Joseph Becker
Title:   Managing Director

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement



--------------------------------------------------------------------------------

PATHLIGHT CAPITAL LP, as ABL Term Loan Agent By:   Pathlight Partners GP LLC,
its General Partner

 

By:   /s/ Katie Hendricks Name:   Katie Hendricks Title:   Managing Director

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Lauren Murphy
Name:   Lauren Murphy Title:   Director

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement



--------------------------------------------------------------------------------

PATHLIGHT CAPITAL FUND I LP, as an ABL Term Lender By:   Pathlight Partners GP
LLC, its General Partner

 

By:   /s/ Katie Hendricks Name:   Katie Hendricks Title:   Managing Director

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Credit
Agreement